Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 1 of 117 PageID #: 864




                       EXHIBIT N
                                                                            BACK TO TOC
  Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 2 of 117 PageID #: 865




                                                                        Execution Copy


                                  GENERAL INDENTURE




                                           between



           THE NATIONAL COLLEGIATE MASTER STUDENT LOAN TRUST I



                                             and




                       STATE STREET BANK AND TRUST COMPANY,
                                      as Trustee



                                         Relating To

                         Student Loan Asset Backed Auction Rate Notes




                                Dated as of November 1, 2001




SSL-DOCS2 70028246v8
   Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 3 of 117 PageID #: 866



                                         'TABLE OF CONTENTS

                                                                                                Page

                                                ARTICLE I

                                    DEFINITIONS, INTERPRETATION

 Section 1.01.          Definitions                                                               4
 Section 1.02.          Interpretation                                                           20

                                               ARTICLE II

                                           TERMS OF NOTES

 Section 2.01.         Authorization of Notes                                                    21
 Section 2.02.         Issuance and Delivery of Notes                                            22
 Section 2.03.         Conditions Precedent to Delivery of Notes                                 22
 Section 2.04.         Limited Obligations of Issuer                                             24

                                              ARTICLE III

                           GENERAL TERMS AND PROVISIONS OF NOTES

Section 3.01.          Place, Medium of Payment Denomination, Maturities, Credit or Liquidity
                       Facilities, Form and Date.                                               24
Section 3.02.          Legends                                                                  25
Section 3.03.          Interchangeability of Notes                                              25
Section 3.04.          Negotiability, Transfer and Registry                                     26
Section 3.05.          Persons Treated as Registered Owners                                     26
Section 3.06.          Regulations With Respect to Exchanges and Transfers                      26
Section 3.07.          Notes Mutilated, Destroyed, Stolen or Lost                               27
Section 3.08.          Cancellation of Notes                                                    27
Section 3.09.          Security Depository Procedures                                           27
Section 3.10.          Preparation of Definitive Notes; Temporary Notes.                        27
Section 3.11.          Execution and Authentication                                             28

                                              ARTICLE IV

                 APPLICATION OF NOTE PROCEEDS AND OTHER AMOUNTS

Section 4.01.          Application of Note Proceeds, Accrued Interest and Premium               28
Section 4.02.          Application of Proceeds of Refinancing                                   29
Section 4.03.          Application of Amounts Pledged as Security for Notes Defeased            29

                                              ARTICLE V

        PLEDGE OF INDENTURE; ESTABLISHMENT OF FUNDS AND ACCOUNTS


SSL-DOCS2 70028246v8
  Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 4 of 117 PageID #: 867



 Section 5.01.          Pledge Effected by Indenture; Priority                             29
 Section 5.02.          Creation of Funds                                                  29
 Section 5.03.          Acquisition Fund                                                   30
 Section 5.04.         Revenue Fund.                                                       32
 Section 5.05.         Note Fund                                                           37
 Section 5.06.         Credit Proceeds Fund                                                38
 Section 5.07.         Debt Service Reserve Fund                                           39
 Section 5.08.         Operating Fund                                                      39
 Section 5.09.         Purchase Fund                                                       40
 Section 5.10.         Investment of Funds                                                 40
 Section 5.11.         Withdrawal of Excess Coverage                                       41
 Section 5.12.         Order of Use of Amounts in Funds For Payment of Program Expenses,
                       Maintenance and Operating Expenses, Notes and Reimbursement
                       Obligations                                                         42
 Section 5.13.         Investment Requirements                                             42

                                             ARTICLE VI

                                      REDEMPTION OF NOTES

Section 6.01.          Privilege of Redemption and Redemption Price                        44
Section 6.02.          Optional Redemption                                                 44
Section 6.03.          Mandatory Redemption                                                45
Section 6.04.          Selection of Notes to Be Redeemed                                   45
Section 6.05.          Payment of Redeemed Notes                                           46

                                             ARTICLE VII

         REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE ISSUER

Section 7.01.           Payment of Notes                                                   46
Section 7.02.           Designation of Indenture Agents                                    47
Section 7.03.          Power to Issue Notes and Pledge Trust Estate                        47
Section 7.04.          Further Assurances                                                  47
Section 7.05.          Accounts and Reports.                                               47
Section 7.06.          Student Loan Program.                                               48
Section 7.07.          Servicing of Financed Student Loans                                 49
Section 7.08.          Issuance of Additional Notes.                                       50
Section 7.09.          Compliance With Conditions Precedent                                50
Section 7.10.          General Compliance With Conditions in this Indenture and any
                       Reimbursement Agreements                                            50
Section 7.11.          Additional Covenants                                                51
Section 7.12.          Covenant Regarding Financed Student Loans                           52
Section 7.13.          Continued Existence; Successor of Issuer                            52
Section 7.14.          [Reserved]                                                          53
Section 7.15.          Representations and Warranties and Covenants of the Issuer          53
Section 7.16.          Issuer Covenants                                                    56

                                                  ii
SSL-DOCS2 70028246v8
  Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 5 of 117 PageID #: 868



 Section 7.17.          Program Expenses                                                       57

                                               ARTICLE VIII

      SUPPLEMENTAL INDENTURES NOT REQUIRING CONSENT OF REGISTERED
                               OWNERS

 Section 8.01.          Supplemental Indentures Not Requiring the Consent of Registered
                        Owners                                                                 58
 Section 8.02.          General Provisions.                                                    60

                                               ARTICLE IX

   SUPPLEMENTAL INDENTURES REQUIRING CONSENT OF REGISTERED OWNERS

Section 9.01.          Mailing of Notice of Amendment                                         60
Section 9.02.          Powers of Amendment                                                    60
Section 9.03.          Consent of Registered Owners.                                          61
Section 9.04.          Modifications by Unanimous Consent                                     62
Section 9.05.          Exclusion of Notes                                                     63
Section 9.06.          Notation on Notes                                                      63
Section 9.07.          Consent of the Credit Facility Provider to Certain Modifications.      63

                                               ARTICLE X

                                      DEFAULTS AND REMEDIES

Section 10.01.         Events of Default                                                      63
Section 10.01A         Waivers of Events of Default                                           64
Section 10.02.         Remedies                                                               65
Section 10.03.         Priority of Payments After Default.                                    68
Section 10.04.         Termination of Proceedings                                             71
Section 10.05.         Registered Owners' Direction of Proceedings                            72
Section 10.06.         Limitation on Rights of Registered Owners.                             73
Section 10.07.         Possession of Notes by Trustee Not Required                            74
Section 10.08.         Remedies Not Exclusive                                                 74
Section 10.09.         No Waiver of Default                                                   74
Section 10.10.         Notice of Event of Default; Acceleration                               74

                                              ARTICLE XI

                              CONCERNING THE INDENTURE AGENTS

Section 11.01.         Appointment and Acceptance of Duties of Trustee                        75
Section 11.02.         Appointment and Acceptance of Duties of Paying Agents Note Registrar
                       and Other Indenture Agents.                                            79
Section 11.03.         Responsibility of Indenture Agents                                     79
Section 11.04.         Evidence on Which Indenture Agents May Act                             80

                                                    iii
SSL-DOCS2 70028246v8
   Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 6 of 117 PageID #: 869



 Section 11.05. Compensation and Indemnification                                        80
 Section 11.06. Permitted Acts and Functions                                            81
 Section 11.07. [Reserved]                                                              81
 Section 11.08. [Reserved]                                                              81
 Section 11.09. Resignation of Trustee                                                  81
 Section 11.10. Removal of Trustee                                                      81
 Section 11.11. Appointment of Successor Trustee.                                       82
 Section 11.12. Transfer of Rights and Property to Successor Trustee                    82
 Section 11.13. Merger or Consolidation                                                 83
 Section 11.14. Adoption of Authentication                                              83
 Section 11.15. Resignation or Removal of the Tender Agent, Paying Agents, Registrar
                  and Other Indenture Agents and Appointment of Successors.            83
 Section 11.16. Evidence of Signatures of Registered Owners and Ownership of Notes     84
 Section 11.17. Preservation and Inspection of Documents                               84
 Section 11.18. Statement of Trustee of Funds and Accounts and Other Matters           85

                                       ARTICLE XI-A

                       PROVISIONS RELATING TO THE CREDIT FACILITY

Section 11.01a Covenants And Notices                                                   85
Section 11.02A Ambac May Direct An Accounting                                          87
Section 11.03A [Reserved]                                                              87
Section 11.04A Other Rights of Ambac                                                   87
Section 11.05A Default by Ambac                                                        90
Section 11.06A Rating Services                                                         90
Section 11.07A Reimbursement of Fees, Expenses and Draws under Policy                  90
Section 11.08A Ambac Indemnity                                                         91

                                       ARTICLE XII

                                      TERMINATION

Section 12.01. Termination of the Trust.                                               93
Section 12.02. Notice                                                                  94

                                      ARTICLE XIII

                        DEFEASANCE; MISCELLANEOUS PROVISIONS

Section 13.01. Defeasance.                                                             94
Section 13.02. Delegation of Duties by the Issuer                                      97
Section 13.03. Appointment of Agents, Etc                                              97
Section 13.04. Notices                                                                 97
Section 13.05. Governing Law                                                           98
Section 13.06. Notices to Rating Agencies                                              98
Section 13.07. Nonliability of Officers                                                98


                                            iv
SSL-DOCS2 70028246v8
  Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 7 of 117 PageID #: 870



 Section 13.08. Parties Interested Herein                                  99
 Section 13.09. Counterparts                                               99
 Section 13.10. Limitation of Liability                                    99


 EXHIBIT A STUDENT LOAN ACQUISITION CERTIFICATEION                       A-i

 EXHIBIT B FORM OF CERTIFICATE AND AGREEMENT                             B-1

 EXHIBIT C FINANCED STUDENT LOAN REPORT                                  C-1




                                            v
SSL-DOCS2 70028246v8
  Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 8 of 117 PageID #: 871



                                     GENERAL INDENTURE

         THIS GENERAL INDENTURE, dated as of November 1, 2001 (the "Indenture"), by
 and between THE NATIONAL COLLEGIATE MASTER STUDENT LOAN TRUST I, a
 Delaware business trust (the "Issuer"), and STATE STREET BANK AND TRUST
 COMPANY, a Massachusetts trust company authorized to accept trusts of the nature established
 herein (herein called the "Trustee"):

                                        WITNESSETH:

          WHEREAS, the Issuer expects to acquire certain private student loans (the "Private
 Loans") pursuant to the Depositor's Private Student Loan Education One Loan Program (the
 "Student Loan Program"), whereby a borrower may obtain a Private Loan to fund certain
 expenses at an educational institution approved under the Student Loan Program, all of which
 Private Loans (the "TERI Loans") are eligible to be insured by The Education Resources
 Institute, Inc., a private non-profit corporation organized under Chapter 180 of the Massachusetts
 General Laws ("TERI"); and

        WHEREAS, pursuant to the Issuer's organizational documents and this Indenture, the
Issuer is authorized to issue its debt obligations (the "Notes") to obtain funds to purchase student
loans including the Private Loans (collectively, the "Student Loans"); and

        WHEREAS, any series of Notes (a "Series") may be secured by a form of credit
enhancement purchased by the Issuer, including, without limitation, a letter of credit, bond
insurance, a surety bond or a standby bond purchase agreement (each a "Credit Facility")
delivered by the provider of such Credit Facility (the "Credit Facility Provider"); and

       WHEREAS, Ambac Assurance Corporation, a Wisconsin stock insurance corporation, as
a Credit Facility Provider, will provide the initial Credit Facility; and

        WHEREAS, any Series of Notes may bear interest at fixed rates (the "Fixed Rate Notes")
or at adjustable rates (the "Adjustable Rate Notes"), and any Series of Adjustable Rate Notes
may be entitled to the benefit of a liquidity facility purchased by the Issuer (each a "Liquidity
Facility") designed to provide for the payment of the purchase price (the "Purchase Price") of
such Adjustable Rate Notes upon a tender thereof pursuant to this Indenture; and

        WHEREAS, the repayment to a Credit Facility Provider or the provider of a Liquidity
Facility (each a "Liquidity Facility Provider") may be secured by a reimbursement agreement
between the Issuer and the corresponding Credit Facility Provider or the corresponding Liquidity
Facility Provider or pursuant to a Credit Facility or the Indenture; and

        WHEREAS, the Issuer may, with the written approval of each Credit Facility Provider, if
any, enter into contracts providing for an interest rate cap, floor, swap or other similar instrument
(each an "Interest Rate Exchange Agreement") corresponding to one or more Series of the Notes
pursuant to the terms and provisions of this Indenture; and

      WHEREAS, the Issuer may purchase a letter of credit, surety bond, insurance policy,
agreement guaranteeing payment or other undertaking by a financial institution to ensure that


SSL-DOCS2 70028246v8
  Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 9 of 117 PageID #: 872



 cash in an amount required to meet the Debt Service Reserve Requirement (as such term is
 hereinafter defined) is available to the Trustee (a "Debt Service Reserve Policy") from the
 provider of such Debt Service Reserve Policy (the "Surety Provider"); and

          WHEREAS, the Notes issued hereunder may be issued as (i) senior obligations (the
 "Senior Notes"), which are the highest priority Notes permitted to be issued by this Indenture,
 (ii) as subordinate obligations (the "Subordinate Notes"), the repayment of which is subordinated
 to each of the Senior Notes, any Interest Rate Exchange Agreements (other than any payment
 due upon termination of the Interest Rate Exchange Agreement) which are secured on a parity
 with the Senior Notes, any Reimbursement Agreements which are secured on a parity with the
 Senior Notes and any Debt Service Reserve Policies, or (iii) as junior-subordinate obligations
 (the "Junior-Subordinate Notes"), the repayment of which is subordinated to each of the Senior
 Notes, the Subordinate Notes, any Interest Rate Exchange Agreements (other than any payment
 due upon termination of the Interest Rate Exchange Agreement) which are secured on a parity
 with the Senior Notes or the Subordinate Notes, any Reimbursement Agreements which are
 secured on a parity with the Senior Notes or the Subordinate Notes and any Debt Service
 Reserve Policies; and

         WHEREAS, the Notes and, except as otherwise may be provided therein, the payment
 obligations under all Reimbursement Agreements, all Interest Rate Exchange Agreements and all
 Debt Service Reserve Policies, are secured as hereinafter provided, but solely by the pledge of
 the Trust Estate described herein; provided that (i) the rights of the registered owners (the
"Registered Owners") of the Senior Notes, any Credit Facility Provider and any Liquidity
Facility Provider for Senior Notes, the providers of Interest Rate Exchange Agreements (other
than any payment due upon termination of the Interest Rate Exchange Agreement) secured on a
parity with the Senior Notes and any Surety Provider to such security shall be superior to the
rights of the Registered Owners of the Subordinate Notes, the Registered Owners of the Junior-
Subordinate Notes, any Credit Facility Provider and any Liquidity Facility Provider for the
Subordinate Notes or the Junior-Subordinate Notes and providers of Interest Rate Exchange
Agreements secured on a parity with the Subordinate Notes or the Junior-Subordinate Notes,
(ii) the rights of Registered Owners of the Subordinate Notes, any Credit Facility Provider and
any Liquidity Facility Provider for the Subordinate Notes and providers of Interest Rate
Exchange Agreements (other than any payment due upon termination of the Interest Rate
Exchange Agreement) secured on a parity with the Subordinate Notes to such security shall, to
the extent provided herein, be superior to the rights of the Registered Owners of the Junior-
Subordinate Notes, any Credit Facility Provider and any Liquidity Facility Provider for the
Junior-Subordinate Notes and providers of Interest Rate Exchange Agreements secured on a
parity with the Junior-Subordinate Notes; and

       WHEREAS, upon execution and delivery of a Supplemental Indenture with respect to a
Series of Notes, all acts, proceedings and things necessary and required by law to make said
Notes, when executed by the Issuer and authenticated by the Trustee, the valid and binding legal
obligations of the Issuer and to constitute and make this Indenture a valid and effective
Indenture, have been done, taken and performed and the issuance, execution and delivery of said
Notes and the execution, acknowledgment and delivery of this Indenture have in all respects
been duly authorized by the Issuer.


                                               2
SSL-DOCS2 70028246v8
 Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 10 of 117 PageID #: 873



         NOW, THEREFORE, THIS INDENTURE WITNESSETH THAT:

        In consideration of the premises and of the mutual covenants herein contained, and of the
purchase and acceptance of the Notes by the Registered Owners thereof, and for other valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and for the purpose
of fixing and declaring the terms and conditions upon which the Notes are to be and may be
issued, authenticated and delivered, secured and accepted by all persons who shall from time to
time be or become the Registered Owners thereof, and in order to secure as hereinafter provided,
(a) the payment of the principal or Redemption Price (as such term is hereinafter defined) of, and
the interest and any Carry-over Amounts (as such term is hereinafter defined) (and accrued
interest thereon) on, the Notes at any time issued and Outstanding (as such term is hereinafter
defined) under this Indenture according to their tenor and effect; (b) the performance and
observance of all of the covenants and conditions in the Notes and contained in this Indenture;
and (c) the payment of all amounts owing under any Reimbursement Agreement, any Interest
Rate Exchange Agreement, or to any Credit Facility Provider, any Surety Provider or any
Liquidity Facility Provider, the Issuer has executed and delivered this Indenture and does hereby
bargain, assign, pledge and grant a security interest, subject to use and applications in accordance
with the provisions hereof, in the following (constituting the "Trust Estate") to the Trustee:

                                    GRANTING CLAUSES

                                           CLAUSE I

        All Financed Student Loans (as such term is hereinafter defined), including any evidence
of indebtedness, including agreements and notes made by Financed Student Loan borrowers and
cosigners and any and all other contracts, instruments and documents executed and delivered by
the Financed Student Loan borrowers, cosigners or any other party evidencing, relating to,
arising out of or in any way connected with such Financed Student Loans, and any insurance or
guarantees related to such Financed Student Loans, and extensions or renewals thereof and
proceeds thereof;

                                           CLAUSE II

       All proceeds of the Notes, all Revenues and Recoveries of Principal (as each such term is
hereinafter defined) and all other amounts deposited in the Funds and Accounts (as such term is
hereinafter defined) until their use or release from the Funds and Accounts. Such Note proceeds,
Revenues, Recoveries of Principal and other deposits may take the form of moneys, securities,
accounts, chattel paper, instruments, and general intangibles and proceeds thereof;

                                          CLAUSE III

       The rights of the Issuer in and to all Servicing Agreements, all Student Loan Purchase
Agreements, all Guarantee Agreements, the TERI Deposit and Security Agreement and all
Pledge Accounts (as each such term is hereinafter defined) as the same relate to the Financed
Student Loans and proceeds thereof; and




                                                3
SSL-DOCS2 70028246v8
 Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 11 of 117 PageID #: 874



                                            CLAUSE IV

         Any and all other real or personal property of every name and nature, from time to time
 hereafter by delivery or by writing of any kind conveyed, mortgaged, pledged, assigned or
 transferred as and for additional security hereunder by the Issuer or by anyone on its behalf or
 with its written consent to the Trustee, which is hereby authorized to receive any and all such
 property at any and all times and to hold and apply the same subject to the terms hereof and
 proceeds thereof.

        TO HAVE AND TO HOLD the same unto the Trustee and its successor or successors
and its or their assigns forever, in trust, nevertheless, for the following beneficiaries, as their
interests may appear: Registered Owners of the Notes, any Credit Facility Provider, any Surety
Provider, any Liquidity Facility Provider and any counterparty to an Interest Rate Exchange
Agreement.

        IN TRUST NEVERTHELESS, UPON CONDITION that, if the Issuer shall well and
truly pay, or cause to be paid, the principal of (and premium, if any) and interest on the Notes
according to the true intent and meaning thereof, or there shall be deposited with the Trustee
such amounts in such form in order that none of the Notes shall remain Outstanding as herein
deemed and provided, and shall pay or cause to be paid all amounts due hereby and all amounts
owed to any Indenture Agent (as such term is hereinafter defined), any Credit Facility Provider,
any Liquidity Facility Provider and any Surety Provider in accordance with the terms and
provisions hereof, of any Reimbursement Agreement and of any agreement related to the
issuance of a Debt Service Reserve Policy, then upon the full and final payment of all such sums
and amounts or upon deposit of the same, this Indenture and the rights, titles, liens, security
interests, and assignments herein granted shall cease, determine, and be void and this Indenture
shall be released by the Trustee in due form at the expense of the Issuer, except only as herein
provided; otherwise this Indenture to be and remain in full force and effect.

        AND IT IS HEREBY COVENANTED AND DECLARED that the Trust Estate is to be
held and applied by the Trustee, subject to the further covenants, conditions, and trust hereinafter
set forth, and the Issuer does hereby covenant and agree to and with the Trustee and the Credit
Facility Provider, as follows.

                                           ARTICLE I

                             DEFINITIONS, INTERPRETATION

       Section 1.01. Definitions. In this Indenture, the following words and terms shall, unless
the context otherwise requires, have the following meanings:

         "Account" means any of the accounts created and established within any Fund pursuant
to this Indenture.

        "Accountant" means PricewaterhouseCoopers LLP and any other independent certified
public accountant as may be selected by the Issuer and approved in writing by each Credit
Facility Provider, if any.


                                                4
SSL-DOCS2 70028246v8
  Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 12 of 117 PageID #: 875



         "Accrued Assets" means, as of any date of computation, the sum of (i) the outstanding
 principal amount of all Financed Student Loans pledged under this Indenture; provided that any
 Student Loan for which payment is more than 180 days overdue shall be valued at 0 percent of
 the principal and interest amount due thereon, (ii) the aggregate Value of all other amounts on
 deposit in all the Funds and Accounts and the Pledge Accounts and, (iii) the amount of accrued
 but unpaid borrower interest on Financed Student Loans, and (iv) without duplication, all
 accrued but unpaid interest and income on Investment Securities.

        "Accrued Liabilities" means, as of any date of computation, the sum of the (i) unpaid
 principal of and unpaid interest on all Outstanding Notes, (ii) amounts owing due to
 unreimbursed draws under the Debt Service Reserve Policy, if any, (iii) any accrued but unpaid
 Program Expenses, and (v) any accrued but unpaid Maintenance and Operating Expenses.

         "Acquisition Fund" means the Fund by that name created in Section 5.02 hereof and
 further described in Section 5.03 hereof.

       "Adjustable Rate Notes" means those Notes whose terms provide for the adjustment, by
auction, by reference to an index or otherwise, of the interest rate to be borne by such Notes
periodically prior to their stated maturity and may, under the terms of a Supplemental Indenture,
provide for mandatory tender or tender optionally upon demand of the Registered Owner thereof

        "Administrator" means First Marblehead Data Services Inc., a Massachusetts
corporation, and any successor thereto or assignee thereof approved in writing by each Credit
Facility Provider.

      "Administration Agreement" means any administration agreement by and between the
Administrator and the Issuer.

        "Affiliate" means a Person which is directly or indirectly controlled by the Issuer or by
any other Affiliate and any Person which directly or indirectly controls the Issuer or which
directly or indirectly controls any other Affiliate; provided, however, that the term "Affiliate"
shall not include the Issuer. For purposes of this definition, control means the power to direct the
management and policies of a Person through the ownership of not less than a majority of its
voting securities or the right to designate or elect not less than a majority of the members of its
board of directors or other governing board or body by contract or otherwise.

       "Ambac" means Ambac Assurance Corporation, a Wisconsin stock insurance
corporation, and any successor thereto.

       "Ambac Indemnity Payments" means amounts due and owing to Ambac from the Issuer
pursuant to Section 11.08A hereto.

       "Auction Agent" means any Person designated as such pursuant to a Supplemental
Indenture with the written approval of each Credit Facility Provider, if any for any successor or
assignee thereto.




                                                5
SSL-DOCS2 70028246v8
 Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 13 of 117 PageID #: 876



        "Authenticating Agent" means the Trustee or any other Indenture Agent as may be
 authorized pursuant to a Supplemental Indenture to perform the acts required of such agent in
 conformance with the provisions of this Indenture and such Supplemental Indenture.

        "Authorized Representative" means, with the respect to the Issuer, the Depositor's
 President, any Vice President or any other person designated by the President or any Vice
 President to act as the authorized representative of the Issuer hereunder.

         "Bankruptcy Code" means, the United States Bankruptcy Code, 11 U.S.C., et seq.

       "Bank One" means Bank One, National Association, a national banking association
organized under the laws of the United States, its successors and assigns.

       "Bank One Student Loan Purchase Agreement" means the Note Purchase Agreement, by
and between Bank One and the First Marblehead Corporation, dated April 30, 2001, as amended.

       "Beneficial Owner" means, when a Series of Notes are in the Book-Entry Form, any
person who acquires a beneficial ownership interest in a Note of that Series held by the
Securities Depository.

        "Book-Entry Form" means a form or system under which (a) the beneficial right to
principal and interest may be transferred only through a book entry, (b) physical securities in
registered form are issued only to a Securities Depository or its nominee as registered owner,
with the securities "immobilized" to the custody of the Securities Depository or its nominee, and
(c) the book entry is the record that identifies the owners of beneficial interests in that principal
and interest.

       "Broker-Dealer" means any Person designated as such pursuant to a Supplemental
Indenture with the written approval of each Credit Facility Provider, if any, or any successor or
assignee thereof.

        "Business Day" means any day other than a Saturday, Sunday, legal holiday or any other
day on which banking institutions in the City of New York, New York, or the city in which the
principal corporate trust office of the Trustee is located, are generally authorized or obligated by
law or executive order to close or are closed or rendered inoperable due to natural disaster or
terrorist act, or on which the New York Stock Exchange or on which the office designated for
presentation by each Credit Facility Provider or by each Liquidity Facility Provider then
providing a Liquidity Facility for any of the Notes is closed. The term "Business Day" shall also
not include any date specified as not being a Business Day in any Supplemental Indenture.

       "Capital Appreciation Notes" means those Notes which, by their terms, do not bear
interest, but accrete interest upon the capital portion thereof until stated maturity or earlier
redemption.

      "Capitalized Funds Account" means the account by that name that may be created in the
Revenue Fund pursuant to Section 5.02 hereof and further described in Section 5.04 hereof.



                                                 6
SSL-DOCS2 70028246v8
 Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 14 of 117 PageID #: 877



         "Carry-over Amount" means, if and to the extent specifically provided for as such in a
 Supplemental Indenture with respect to a Series of Adjustable Rate Notes, the amount, if any, by
 which (a) the interest payable on such Series with respect to a given interest period is exceeded
 by (b) the interest that otherwise would have been payable with respect to such interest period
 but for a stated limitation on the interest rate for such interest period. To the extent required by a
 Supplemental Indenture providing for any Carry-over Amount, interest will accrue on such
 Carry-over Amount until paid or extinguished. Any reference to "principal" or "interest" in this
 Indenture, any Reimbursement Agreement and in the related Notes shall not include (unless
 expressly provided otherwise), within the meanings of such words, any Carry-over Amount or
 any interest accrued on any Carry-over Amount.

         "Certificate and Agreement" means the Certificate and Agreement by and between the
 Issuer and Ambac, a form of which is attached as Exhibit B hereto, as may be amended from
 time to time by the parties thereto.

       "Certificate" means (a) a signed document either attesting to or acknowledging the
circumstances, representations or other matters stated therein or in attachments thereto or setting
forth matters to be determined pursuant to this Indenture and any applicable Reimbursement
Agreement, or (b) the report of an Accountant or Authorized Representative as to audits or other
procedures called for by this Indenture and any applicable Reimbursement Agreement, as the
case may be.

        "Code" means the Internal Revenue Code of 1986, as amended, and the regulations,
rulings and court decisions promulgated thereunder and pertaining thereto.

       "Co-signed Loan" means a Private-Loan with at least two signatures on the note
evidencing such Private Loan from persons who together met or exceeded the creditworthy
underwriting standards as set forth in the Program Manual.

        "Co-signed Loans Cumulative Default Rate" means the percentage equivalent of the
fraction (i) the numerator of which is the cumulative principal balance of all Co-signed Loans
which are Defaulted Student Loans acquired on and since the Issue Date, and (ii) the
denominator of which is the cumulative principal balance (on a loan by loan basis, the beginning
principal balance of each Co-signed Loan on the first date each loan first enters repayment
status) of all Co-signed Loans that have entered repayment status since the Issue Date plus any
prepayments on such Co-signed Loans that have occurred prior to those Co-signed Loans
entering repayment.

        "Cost of Issuance Account" means the account created pursuant to Section 5.02 hereof,
held by the Trustee for the benefit of the Issuer, which is neither a Fund nor an Account
constituting part of the Trust Estate.

       "Credit Confirmation" means a letter from each Credit Facility Provider, if any,
confirming that the action proposed by the Issuer is approved by such Credit Facility Provider.

       "Credit Facility" means any form of credit enhancement purchased by the Issuer for a
Series of Notes, including, without limitation, a letter of credit, bond insurance (including the
note guaranty insurance policy of Ambac), a surety bond or a standby bond purchase agreement,

                                                 7
SSL-DOCS2 70028246v8
 Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 15 of 117 PageID #: 878



 which shall be identified in the Supplemental Indenture for such Series, and may include as part
 of the same facility, a liquidity component which, if issued separately, would constitute a
 Liquidity Facility acceptable in form and substance to the Credit Facility Provider.

         "Credit Facility Provider" means (i) Ambac and (ii) any other Person approved in
 writing by Ambac in its sole discretion (so long as Ambac provides a Credit Facility securing
 any of the Notes) which issues a Credit Facility for a Series of Notes; provided, however, that
 whenever this Indenture shall require the consent, approval or direction of any or each Credit
 Facility Provider, such provision shall mean solely the consent, approval or direction of Ambac,
 unless Ambac shall no longer provide a Credit Facility securing any Series of the Notes.

         "Credit Proceeds Fund" means the Fund by that name created by Section 5.02 hereof and
 further described in Section 5.06 hereof.

       "Debt Service" means, with respect to any particular Fiscal Year and any particular Series
of Notes, an amount equal to the sum of (a) all interest payable on such Notes during such Fiscal
Year, plus (b) any Principal Installments of such Notes during such Fiscal Year, plus (c) any
additional applicable premium payable on such Notes during such Fiscal Year, but shall not
include the Purchase Price of Notes or any Carry-over Amounts or interest thereon.

       "Creditworthy Loans" means a Private Loan with only a student signature on the note
evidencing such Private Loan and such student met or exceeded the creditworthy underwriting
standards as set forth in the Program Manual.

        "Creditworthy Loans Cumulative Default Rate" means the percentage equivalent of the
fraction (i) the numerator of which is the cumulative principal balance of all Creditworthy Loans
which are Defaulted Student Loans acquired on and since the Issue Date, and (ii) the
denominator of which is the cumulative principal balance (on a loan by loan basis, the beginning
principal balance of each Creditworthy Loan on the first date each loan first enters repayment
status) of all Creditworthy Loans that have entered repayment status since the Issue Date plus
any prepayments on such Creditworthy Loans that have occurred prior to those Creditworthy
Loans entering repayment.

       "Debt Service Reserve Fund" means the Fund by that name created by Section 5.02
hereof and further described in Section 5.07 hereof.

       "Debt Service Reserve Policy" means a letter of credit, surety bond, insurance policy,
agreement guaranteeing payment or other undertaking by a financial institution to ensure that
cash in an amount required to meet the Debt Service Reserve Requirement is available to the
Trustee approved in writing by the Credit Facility Provider.

        "Debt Service Reserve Requirement" means, as of any date of calculation, the greater of
(i) an amount equal to the aggregate of the amounts specified in each and every Supplemental
Indenture authorizing the issuance of a Series of Notes as the amount required to be deposited in
the Debt Service Reserve Fund with respect to such Series of Notes and approved in writing by
each Credit Facility Provider, if any, and (ii) $1,000,000.



                                               8
SSL-DOCS2 70028246v8
  Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 16 of 117 PageID #: 879



         "Default" means an event or condition, the occurrence of which would, with the lapse of
 time or the giving of notice or both, shall become an Event of Default.

        "Default Claim" means a default claim filed by the Servicer with a Guarantee Agency
 under the Servicing Agreement.

          "Defaulted Creditworthy Loan" means a Defaulted Student Loan that is a Creditworthy
 Loan.

          "Defaulted Co-signed Loan" means a Defaulted Student Loan that is an Co-signed Loan.

        "Defaulted Student Loan" means, as of any date of determination a Private Loan for
 which any installment of principal or interest was not paid when due (as determined under the
 related Student Loan documents without regard to any waiver or forbearance (other than
 forebearance contemplated within the Program Manual) granted by the Issuer or the Servicer)
 and has remained unpaid for 180 days or more, as such period of time may be revised, waived or
 amended with the written consent of the Credit Facility Provider.

        "Depositor" means Gate Holdings, Inc., as depositor under the Trust Agreement, and any
 successor thereto or assignee thereof.

        "Dissolution" means, with respect to Article XII hereof and the Issuer, the occurrence of
any of the events which would cause a dissolution of a business trust organized under the laws of
the State of Delaware.

       "Education One Loan Program" means the private, alternative loan program to students
enrolled in approved institutions of higher learning located in the United States, established by
Bank One, National Association, TERI and The First Marblehead Corporation.

        "Eligible Funds" means (a) proceeds of the Notes and the proceeds from the investment
thereof; (b) moneys with respect to which the Trustee receives a written opinion of nationally
recognized counsel experienced in bankruptcy matters to the effect that payment of such moneys
to the Registered Owners of the Notes would not constitute a voidable preference under
Section 544 or 547 of the Federal Bankruptcy Code, 11 U.S.C. §§ 101 et seq. (the "Bankruptcy
Code") and would not be recoverable under Section 550 of the Bankruptcy Code in the event the
Issuer or an Affiliate was to become a debtor under the Bankruptcy Code; or (c) moneys derived
from a Credit Facility or Liquidity Facility.

         "Event of Default" means any of the events specified in Section 10.01 hereof.

        "Excess Coverage" means, as of any date of calculation, the amount by which the sum of
the value of (a) the Financed Student Loans (valued at par plus accrued and capitalized interest),
without duplication, credited to the Acquisition Fund, other than Defaulted Student Loans, and
(b) all cash and Investment Securities held in the Funds and Accounts and Pledge Account
(valued as set forth herein or in a Supplemental Indenture, plus accrued interest, but excluding
amounts irrevocably set aside to pay particular Notes pursuant to Section 13.01 hereof) shall
exceed 103.5% (or such lesser percentage with a Credit Confirmation (or, for Notes not subject
to a Credit Facility, a Rating Confirmation)) of the sum of the principal and accrued interest on

                                                 9
SSL-DOCS2 70028246v8
 Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 17 of 117 PageID #: 880



 all Outstanding Senior Notes and all accrued Program Expenses and Maintenance and Operating
 Expenses as evidenced in a Certificate of an Authorized Representative to the Trustee, upon
 which the Trustee may conclusively rely ; provided, however, that if, as of such date, the Private
 Loan Cumulative Default Rate is equal to or greater than 10%, the foregoing percentage shall be
 increased to 105.5%.

         "Financed Student Loan" means any Student Loan that has been (a) purchased,
 refinanced or originated with moneys in the Acquisition Fund and credited to the Acquisition
 Fund, (b) received in exchange for other Financed Student Loans upon the sale thereof or
 substitution therefor in accordance with Section 7.06(e) hereof or the provisions of a
 Supplemental Indenture and credited to the Acquisition Fund, or (c) otherwise credited to any
 Fund or Account as part of the Trust Estate, but does not include Student Loans released from
 the lien of this Indenture and sold or exchanged, as permitted in this Indenture, to any purchaser,
 including the Depositor.

       "Fiscal Year" means a 12-month period commencing on the first day of January of any
year, or such other 12-month period adopted by the Issuer as its fiscal year for accounting
purposes.

        "Fixed Rate Notes" means those Notes which, by their terms, bear interest at a specified
rate or rates until their stated maturity, payable (except with respect to Capital Appreciation
Notes) periodically so long as such Notes are Outstanding, all as may be particularly set forth in
a Supplemental Indenture.

       "Fund" means any of the Funds created and established, or further authorized, pursuant
to Section 5.02 hereof, including the Funds and Accounts and the Credit Proceeds Fund, but
excluding the Purchase Fund and the Operating Fund.

       "Funds and Accounts" means the Acquisition Fund, the Revenue Fund, the Note Fund
and the Debt Service Reserve Fund, and any Accounts contained therein, created pursuant to
Section 5.02 hereof.

        "Governmental Obligations" means direct obligations of the United States and other
obligations, the principal and interest of which are guaranteed by the United States as to full and
timely payment.

      "Guarantee" means with respect to a Student Loan, the insurance or guarantee of a
Guarantee Agency pursuant to such Guarantee Agency's Guarantee Agreement.

       "Guarantee Agency" means TERI, and any other entity approved in writing by each
Credit Facility Provider, if any, which has entered into an agreement with the Issuer, or with the
Trustee on the Issuer's behalf, which guarantees student loans under the Student Loan Program.

        "Guarantee Agreement" means any guaranty, insurance or lender agreement between the
Issuer, or the Trustee on the Issuer's behalf, and any other Guarantee Agency.

       "Indenture" means, collectively, this General Indenture and any Supplemental Indentures
and any amendments thereto made in accordance with their respective terms.

                                               10
SSL-DOCS2 70028246v8
  Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 18 of 117 PageID #: 881



        "Indenture Agent" means the Trustee, the Registrar, the Authenticating Agent, any
 Paying Agent and any Tender Agent and any successors or assigns, in each case approved in
 writing by each Credit Facility Provider, if any, and any such additional agent as may be
 authorized pursuant to a Supplemental Indenture and approved in writing by each Credit Facility
 Provider, if any, or any or all of them as may be appropriate.

        "Initial Purchaser" means any initial purchaser of Notes as set forth in a Supplemental
 Indenture.

       "Insured Notes" means any Series of Notes subject to a note insurance policy issued by
 Ambac.

        "Interest Account" means each account by that name created in the Note Fund with
 respect to the Senior Notes, the Subordinate Notes and the Junior-Subordinate Notes pursuant to
 Section 5.02 hereof and further described in Section 5.05 hereof.

        "Interest Payment Date" means any date or dates upon which interest on the Notes is due
 and payable in accordance with their terms.

        "Interest Rate Exchange Agreement" means a contract providing for an interest rate cap,
floor, swap or other similar instrument entered into pursuant to Section 7.08 hereof and approved
in writing by each Credit Facility Provider, if any.

       "Investment Securities" shall have the meaning, for any Series of Notes, given to that
term in any Supplemental Indenture.

       "Issue Date" means the date a Series of Notes is delivered to the initial purchasers thereof
in exchange for the purchase price of such Series of Notes.

       "Issuer" means The National Collegiate Master Student Loan Trust I, a Delaware
business trust, or any Person which shall hereafter succeed to the powers, duties and functions
thereof.

       "Issuer Order" means a written order of the Issuer executed by an Authorized
Representative, requiring action on the part of any Indenture Agent, and certifying such action is
in accordance with this Indenture and any applicable Reimbursement Agreement.

        "Junior-Subordinate Notes" means the Notes of the Issuer designated as "Junior-
Subordinate Notes" pursuant to a Supplemental Indenture authorizing the issuance of such
Junior-Subordinate Notes, the repayment of principal of and interest on which are subordinated
to the repayment of principal of and interest on the Senior Notes and the Subordinate Notes and
payments required to be made pursuant to any Interest Rate Exchange Agreements secured on a
parity with the Senior Notes or the Subordinate Notes, payments required to be made pursuant to
any Reimbursement Agreements secured on a parity with the Senior Notes or the Subordinate
Notes and payments required to be made pursuant to any Debt Service Reserve Policy.

       "Late Payment Rate" means the maximum rate of interest set forth in the credit facility
provided by Ambac.

                                               11
SSL-DOCS2 70028246v8
  Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 19 of 117 PageID #: 882



        "Liquidity Facility" means any facility designed to provide for the payment of the
 Purchase Price of any Adjustable Rate Notes upon tender thereof approved as to form and
 substance in writing by the Credit Facility Provider.

        "Liquidity Facility Provider" means the issuer of a Liquidity Facility approved in writing
 by the Credit Facility Provider.

        "Maintenance and Operating Expenses" means the expenses of the Issuer incurred in
connection with the operation of the Student Loan Program and its acquisition of Student Loans
under this Indenture, including consultant's fees, attorneys' fees, auditing fees, marketing fees,
travel expenses of directors and officers, insurance and such other reasonable and necessary
expenses which may be incurred directly or indirectly in connection with the operation of the
Student Loan Program and its acquisition of Student Loans, but such term shall not include letter
of credit or other credit enhancement or liquidity fees, Note placement fees, servicing fees and
expenses incurred under the Servicing Agreement, Indenture Agent fees and expenses incurred
under this Indenture, any Auction Agent fees and expenses incurred under an auction agreement,
any Broker-Dealer fees and expenses incurred under a broker-dealer agreement, any Owner
Trustee fees and expenses incurred under a Trust Agreement, any fees and expenses of the
Administrator incurred under an Administration Agreement, or any Remarketing Agent fees and
expenses under a remarketing agreement, Issuer expenses covered by Program Expenses, fees
and expenses associated with an Interest Rate Exchange Agreement, Debt Servicer Reserve
Policy or any other amounts covered by Program Expenses.

       "Monthly Calculation Date" means the twenty-fifth day of each calendar month, or in the
event such twenty-fifth day is not a Business Day, the next succeeding Business Day.

       "Note" means one of the notes, bonds or other debt securities authenticated and delivered
pursuant to this Indenture, including any additional or refinancing notes issued pursuant to
Article II hereof

        "Note Fund" means the Fund by that name created by Section 5.02 hereof, including a
Senior Principal Account, a Subordinate Principal Account, a Junior-Subordinate Principal
Account, a Senior Interest Account, a Subordinate Interest Account and a Junior-Subordinate
Interest Account established therein, and further described in Section 5.05 hereof

       "Note Payment Date" means the date or dates specified in any Supplemental Indenture
for payment of principal of or interest on the Notes.

        "Operating Fund" means the Fund by that name created by Section 5.02 hereof and
further described in Section 5.08 hereof

       "Opinion of Counsel" means a written opinion of an attorney at law or firm of attorneys
selected by the Person obliged to deliver an opinion on the subject in question, reasonably
acceptable to the Person who is to receive the same hereunder, duly admitted to the practice of
law before the highest court of any state of the United States of America or the District of
Columbia.



                                              12
SS L-DOCS2 70028246v8
 Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 20 of 117 PageID #: 883



        "Outstanding" when used with reference to the Notes, means, as of any date, all Notes,
 including any Notes held in custody for the benefit of any Credit Facility Provider, theretofore or
 thereupon being authenticated and delivered under this Indenture except:

                 (a)     any Note canceled by the Trustee or delivered to the Trustee for
          cancellation at or prior to such date;

                 (b)     on or after any purchase date for Notes subject to tender pursuant to the
          provisions of any Supplemental Indenture, all Notes or portions thereof (excluding any
          Notes held in custody for the benefit of any Credit Facility Provider) which are tendered
          or deemed to have been tendered for purchase, provided that moneys sufficient for such
          purchase are on deposit with the Trustee or the Tender Agent;

                 (c)     any Note in lieu of or in substitution for which other Notes shall have been
          authenticated and delivered pursuant to Sections 3.07, 6.06 or 9.06 hereof; and

                 (d)    any Note paid or deemed to have been paid as provided in
          Section 13.01(b) hereof.

        Notwithstanding the above, in the event that the principal and/or interest due on any
Notes shall be paid by Ambac pursuant to the Credit Facility, such Notes shall remain
Outstanding for all purposes, not be defeased or otherwise satisfied and not be considered paid
by the Issuer.

        "Owner Trustee" means First Union Trust Company, National Association, not in its
individual capacity but solely as owner trustee under the Trust Agreement, and any successor
thereto or assignee thereof.

        "Parity Ratio" means as of the date of computation, the percentage equivalent of the
fraction, the numerator of which is Accrued Assets and the denominator of which is Accrued
Liabilities, as calculated by the Administrator at the request of the Issuer or at the direction of
Ambac.

       "Paying Agent" means the Trustee or any other commercial bank or trust company
designated as paying agent for the Notes, and its successor or successors hereafter appointed in
the manner herein provided and approved in writing by each Credit Facility Provider, if any.

       "Person" means any individual, corporation, partnership, joint venture, association, joint
stock company, trust, limited liability company, unincorporated organization or government or
any agency, instrumentality or political subdivision thereof.

       "Pledge Account" means any security account of a Guarantee Agency pursuant to which
the segregated reserves therein shall be available to meet obligations of such Guarantee Agency
with respect to Financed Student Loans guaranteed by such Guarantee Agency, including the
TERI Deposit and Security Agreement.




                                                13
SSL-DOCS2 70028246v8
 Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 21 of 117 PageID #: 884



        "Principal Account" means each account by that name created in the Note Fund with
 respect to the Senior Notes, the Subordinate Notes and the Junior-Subordinate Notes pursuant to
 Section 5.02 hereof and further described in Section 5.05 hereof

        "Principal Installment" means, as of any Monthly Calculation Date, (a) the aggregate
 principal amount of Outstanding Notes due on a certain future date, reduced by the aggregate
 principal amount of such Notes which would have been retired by such future date by reason of
 the payment when due and application in accordance with this Indenture of Sinking Fund
 Payments payable before such certain future date, plus (b) any Sinking Fund Payments due on
 such certain future date, plus (c) the principal component of the Redemption Price of the Notes
 then having been called for redemption on such certain future date.

         "Principal Payment Date" means, with reference to any Series or portion of a Series of
 Notes, the date upon which a Principal Installment on such Notes becomes payable.

         "Private Loan" means (a) a loan made to a borrower which (i) has been originated in
 material compliance with the Program Manual and (ii) is made to a borrower to pay the costs of
 attendance at a school approved under the Student Loan Program or (b) any other loan approved
 in writing by each Credit Facility Provider (or, for Notes not subject to a Credit Facility, a Rating
 Confirmation).

         "Private Loan Cumulative Default Rate" means the percentage equivalent of the fraction
(i) the numerator is the cumulative principal balance of all Private Loans which are Defaulted
Student Loans acquired on and since the Issue Date, and (ii) the denominator of which is the
cumulative principal balance (on a loan by loan basis, the beginning principal balance of each
Private Loan on the first date each loan first enters repayment status) of all Private Loans that
have entered repayment status since the Issue Date plus any prepayments on such Private Loans
that have occurred prior to those Private Loans entering repayment..

       "Private Student Loan Purchase Agreements" means, the Bank One Student Loan
Purchase Agreement and any other agreement, approved in writing by the Credit Facility
Provider, pursuant to which the Depositor or the Issuer acquires Private Loans.

       "Program Expenses" means (a) the fees and expenses of each Indenture Agent, (b) fees
and expenses of the Auction Agent and Broker-Dealers, (c) the fees and expenses of any
Remarketing Agent then acting under a Supplemental Indenture with respect to Adjustable Rate
Notes, (d) the fees, premium and expenses of a Credit Facility Provider or a Liquidity Facility
Provider and Ambac Indemnity Payments following the issuance of any Series of Notes for
which a Credit Facility or Liquidity Facility is in place, (e) the fees of the Servicer under any
Servicing Agreement, (f) the fees and expenses of the Administrator under an Administration
Agreement, (g) the fees and expenses of the Owner Trustee under the Trust Agreement, (h) the
fees and expenses of the Issuer incurred in connection with the preparation of Opinions of
Counsel and other authorized reports or statements attributable to the Notes and the Financed
Student Loans acquired hereunder, (i) fees and expenses associated with the delivery of a
substitute Credit Facility or Liquidity Facility under a Supplemental Indenture, (j) fees and
expenses associated with (but not payments under) an Interest Rate Exchange Agreement, (k) the
fees and expenses associated with any Debt Service Reserve Policy, (1) the costs of remarketing


                                                 14
SSL-DOCS2 70028246v8
 Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 22 of 117 PageID #: 885



 any of the Adjustable Rate Notes, which costs shall be limited to (i) fees and expenses of the
 financial advisers, underwriters, placement agents and/or initial purchasers to the Issuer in
 connection with a remarketing, (ii) the fees and expenses of attorneys representing the parties in
 connection with a remarketing (excluding the attorneys for any Credit Facility Provider), (iii) the
 cost of printing in connection with a remarketing, (iv) the fees and expenses of Accountants in
 connection with a remarketing and (v) the fees of any Rating Agency then rating the Notes, and
 (m) fees and expenses of the Administrator.

       "Program Manual" means the Education One Loan Program guidelines which describe
the Education One Loan Program for the origination, acquisition, financing and servicing of
Financed Student Loans, as amended, revised or supplemented from time to time; provided,
however, that no such amendment, revision or supplement shall (a) reduce in any manner the
amount of, or delay the timing of, collections of payments with respect to Financed Student
Loans or (b) reduce the underwriting standards with respect to Financed Student Loans or (c)
conflict with any restriction in the Certificate and Agreement, in each case without a written
approval of the Credit Facility Provider.

        "Purchase Fund" means the Fund by that name created by Section 5.02 hereof and
further described in Section 5.09 hereof.

       "Purchase Price" means the price due to a tendering Registered Owner of any Adjustable
Rate Note issued hereunder, being the principal amount thereof, plus interest accrued at the
applicable rate or rates to the related purchase date.

       "Rating Agency" means any nationally recognized securities rating agency to the extent
such agency has issued and continues to maintain a rating on a Series of Notes at the time in
question, at the request of the Issuer.

        "Rating Confirmation" means a letter from each Rating Agency then providing a rating
for a particular Series of Notes, confirming that the action proposed to be taken by the Issuer will
not, in and of itself, have the effect of reducing or withdrawing the rating then applicable to that
Series of Notes.

      "Rating Notification" means written notice required to be given hereunder or under any
Supplemental Indenture of any action or proposed action provided by the Issuer to each Rating
Agency then providing a rating for a particular Series of Notes.

       "Recoveries of Principal' means all amounts received by the Trustee from or on account
of any Financed Student Loan as a recovery of the principal amount thereof, including
scheduled, delinquent and advance payments, payouts or prepayments, proceeds from insurance
or from the sale, assignment, transfer, reallocation or other disposition of a Financed Student
Loan and any payments representing such principal from the guaranteeing or insuring of any
Financed Student Loan (including, but not limited to, amounts payable from the Pledge Account
in accordance with the TERI Deposit and Security Agreement).

       "Recycling" means the acquisition by the Issuer of additional Student Loans for
contribution to any Trust Estate with monies derived from Recoveries of Principal during any
Recycling Period provided in a Supplemental Indenture.

                                                15
SSL-DOCS2 70028246v8
 Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 23 of 117 PageID #: 886



          "Recycling Period" means the period during which Recycling shall be permitted, as set
 forth in a Supplemental Indenture.

           "Recycling Suspension Event" shall have the meaning set forth in Section 11.04A(d)
 hereto.

        "Redemption Date" means the date upon which Notes are to be called for redemption
 pursuant to this Indenture.

         "Redemption Price" means, with respect to any Note, the principal amount thereof, plus
 the applicable premium, if any, and interest accrued or accreted to the Redemption Date
 established for such Note.

       "Registered Owner" means any person who shall be the registered owner of any
Outstanding Note as set forth on the registration books maintained by the Registrar.

        "Registrar" means the Trustee, the Authenticating Agent or any other agent of the Issuer
at the office of which Notes may be presented for registration, transfer or exchange as provided
in Section 3.04 hereof.

        "Reimbursement Agreement" means any Credit Facility agreement or Liquidity Facility
agreement by and between the Issuer, the Depositor and any Credit Facility Provider or any
Liquidity Facility Provider or any obligation of the Issuer to Ambac hereunder, the Credit
Facility or under any agreement related to the issuance of Notes hereunder.

        "Reimbursement Amounts" means any amounts payable by the Issuer to a Credit Facility
Provider pursuant to any Reimbursement Agreement including any payment obligation of the
Issuer to Ambac under this Indenture.

       "Remarketing Agent" means any Person designated as such pursuant to a Supplemental
Indenture.

       "Revenue Fund" means the Fund by that name created by Section 5.02 hereof, including
one or more Capitalized Fund Accounts, and further described in Section 5.04 hereof.

        "Revenues" means all payments, proceeds, charges and other income, other than
Recoveries of Principal, received by or on behalf of the Issuer from or on account of any
Financed Student Loan (including scheduled, delinquent and advance payments of and any
Default Claim proceeds with respect to, interest due to or received by or on behalf of, the Issuer
with respect to any Financed Student Loan) and all interest earned or gain realized from the
investment of amounts in the Funds and Accounts, and all payments received by or on behalf of
the Issuer pursuant to an Interest Rate Exchange Agreement.

        "Securities Depository" means The Depository Trust Company, a New York corporation,
its successors and assigns, or any other security depository appointed by the Issuer with the
written approval of each Credit Facility Provider, if any.




                                               16
SSL-DOCS2 70028246v8
  Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 24 of 117 PageID #: 887



         "Seller" means any person that sells Student Loans to the Depositor or the Issuer pursuant
 to a Student Loan Purchase Agreement.

         "Senior Notes" means the Notes of the Issuer designated as "Senior Notes" pursuant to a
 Supplemental Indenture authorizing the issuance of such Senior Notes, the repayment of
 principal of and interest on which are senior to the repayment of principal of and interest on the
 Subordinate Notes and the Junior-Subordinate Notes and payments required to be made pursuant
 to any Interest Rate Exchange Agreements and Reimbursement Agreements secured on a parity
 with the Subordinate Notes or the Junior-Subordinate Notes.

        "Series" means all of the Notes designated as a Series in a Supplemental Indenture, and
 any Notes thereafter authenticated and delivered in lieu of or in substitution for (but not to
 refinance) such Series of Notes as herein provided.

        "Servicer" means, the Pennsylvania Higher Education Assistance Agency, or any other
 loan servicer approved in writing by each Credit Facility Provider, if any, and with a Rating
 Notification.

       "Servicer Indemnity Payments" means outstanding indemnity payments that may
 become due and payable by the Issuer to the Servicer pursuant to a Servicing Agreement.

       "Servicing Agreement" means any servicing agreement between the Issuer and a Servicer
under which such Servicer agrees to service Financed Student Loans included in the Trust Estate,
which servicing agreement shall be approved in writing by each Credit Facility Provider, if any.

        "Servicing Review" means a due diligence compliance review of the Servicer, to the full
extent as permitted by the applicable Servicing Agreement, relating to the Student Loan Program
prepared by an Accountant. Such review shall include a review of a representative sample of
Student Loans for compliance with the Servicing Agreement and the Program Manual. Such
review shall include a report setting forth (i) an explanation of the procedure used by such
Accountant and the scope of the review and (ii) a detailed presentation of the findings of such
review. Such procedures will be developed in consultation with Ambac.

       "Sinking Fund Payment" means, as of any particular date of calculation, the amount
required to be paid by the Issuer on a certain future date for the retirement of Outstanding Notes
which mature after said future date, but does not include any amount payable by the Issuer by
reason of the maturity of a Note or by call for redemption at the election of the Issuer.

      "Structuring Advisor" means The First Marblehead Corporation, a Delaware corporation,
and any successor thereto or assignee thereof, pursuant to any Structuring Advisor Agreement
between the Structuring Advisor and the Issuer.

        "Structuring Advisory Fees" means the expenses of the Issuer incurred in connection the
operation of the Student Loan Program and its acquisition of Student Loans under this Indenture
attributable to the fees and expenses of the Structuring Advisor.

       "Student Loan" means any loan made to finance post-secondary education that is (a) , a
Private Loan or (b) otherwise permitted to be acquired by the Issuer pursuant to this Indenture

                                               17
SSL-DOCS2 70028246v8
  Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 25 of 117 PageID #: 888



  (provided a Credit Confirmation (or, for Notes not subject to a Credit Facility, a Rating
  Confirmation) is received with respect thereto).

       "Student Loan Acquisition Certificate" means the Student Loan Acquisition Certificate in
 substantially the form attached as Exhibit A hereto, as such Exhibit A may be amended or
 supplemented from time to time.

           "Student Loan Files" means

                 (a)    the original fully executed copy of the note evidencing the Financed
           Student Loan (including the original loan application fully executed by the Borrower);
           and

                  (e)     any and all other documents and computerized records that the Servicer
           shall keep on file, in accordance with its customary procedures, relating to such Financed
           Student Loan or any borrower with respect thereto.

        "Student Loan Program" means the Education One Loan Program for the origination,
 acquisition, holding, servicing and financing of Private Loans, which program is governed by the
 Program Manual.

        "Student Loan Purchase Agreement" means, collectively, the Private Student Loan
Purchase Agreements and any other similar agreement approved in writing by each Credit
Facility Provider, if any (or, if there is no Credit Facility Provider, with a Rating Confirmation),
providing for the sale of Student Loans to the Depositor or the Issuer, or the Trustee on behalf of
the Issuer, for deposit into the Trust Estate.

       "Subordinate Notes" means the Notes of the Issuer designated as "Subordinate Notes"
pursuant to a Supplemental Indenture authorizing the issuance of such Subordinate Notes, the
repayment of principal of and interest on which is subordinated to the repayment of principal of
and interest on the Senior Notes and payments required to be made pursuant to any Interest Rate
Exchange Agreements secured on a parity with the Senior Notes, payments required to be made
pursuant to any Reimbursement Agreements secured on a parity with the Senior Notes and
payments required to be made pursuant to any Debt Service Reserve Policy, but is senior to the
repayment of principal of and interest on the Junior-Subordinate Notes and payments required to
be made pursuant to any Interest Rate Exchange Agreements secured on a parity with the Junior-
Subordinate Notes and payments required to be made pursuant to any Reimbursement
Agreements secured on a parity with the Junior-Subordinate Notes.

       "Subservicer" means any subservicer of Financed Student Loans approved in writing by
each Credit Facility Provider, if any, and if no Credit Facility Provider is in place, appointed by
the Servicer with a Rating Notification.

        "Supplemental Indenture" means any Indenture supplemental to or amendatory of this
Indenture, executed by the Issuer and the Trustee and effective in accordance with Article VIII
hereof.

         "Surety Provider" means the provider of a Debt Service Reserve Policy.

                                                 18
SS L-DOC S2 70028246v8
 Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 26 of 117 PageID #: 889



        "TERI" means The Education Resources Institute, Inc., a non-profit corporation
 organized under Chapter 180 of the Massachusetts General Laws, or its successors and assigns.

       "TERI Deposit and Security Agreement" means any deposit and security agreement, by
 and among the Issuer, TERI and the Trustee with respect to an issuance of Notes hereunder.

        "Tender Agent" means any commercial bank or trust company appointed by the Issuer in
 accordance with Section 11.02 hereof to serve as the agent for tender of Adjustable Rate Notes
 issued hereunder.

        "Transaction Documents" means this Indenture, any Supplemental Indenture, any
offering document prepared in connection with the offer and sale of Notes and all Servicing
Agreements, all Private Student Loan Purchase Agreements, all Guarantee Agreements, the
TERI Deposit and Security Agreement, Administration Agreement, any Credit Facility, Debt
Service Reserve Policy, Interest Rate Exchange Agreement, Liquidity Facility, Trust Agreement,
Certificate and Agreement, Program Manual and any and all agreements and documents to which
the Issuer is a party relating to the issuance of a Series of Notes, including any auction agency
agreement, broker-dealer agreement, market agent agreement and note purchase agreement.

      "Trust Agreement" means any trust agreement by and among the Depositor and the
Owner Trustee.

       "Trust Estate" means the assets described as such in the granting clauses of this
Indenture.

         "UCC' means the Uniform Commercial Code of the applicable state.

        "Undelivered Notes" means any Adjustable Rate Notes whose Registered Owner has
submitted a demand that such Notes be repurchased by the Issuer on a designated Purchase Date
or which are subject to mandatory tender for purchase in accordance with the terms of a
Supplemental Indenture, and which are not, in fact, delivered for repurchase on the specified
Purchase Date by the Registered Owners thereof, but as to which the Purchase Price has been set
aside in the Purchase Fund.

        "Value" shall mean, as of any date of computation, the value of the Trust Estate
calculated by or on behalf of Ambac by the Administrator as to (i) below and otherwise by the
Trustee, as follows:

                        (i)    with respect to any Student Loan, the unpaid principal thereof plus
                 any accrued but unpaid interest;

                        (ii)    with respect to any funds of the Issuer held under this Indenture
                 and on deposit in any commercial bank or as to any certificates of deposit or
                 banker's acceptances, the face amount thereof plus accrued but unpaid interest;

                        (iii) as to investments, the bid and asked prices of which are published
                 on a regular basis in The Wall Street Journal (or, if not there, in The New York


                                                19
SSL-DOCS2 70028246v8
 Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 27 of 117 PageID #: 890



                   Times), the average of the bid and asked prices for such investments so published
                   on such date of calculation or most recently prior to such date of calculation;

                           (iv)    as to investments (other than investment agreements and
                   repurchase agreements), the bid and asked prices of which are not published on a
                   regular basis in The Wall Street Journal or The New York Times, (a) the lower of
                   the bid prices at such date of calculation for such investments by any two
                   nationally recognized government securities dealers (selected by the Trustee in its
                   absolute discretion) at the time making a market in such investments, or (b) the
                   bid price published by a nationally recognized pricing service;

                           (v)    as to an investment agreement, an amount equal to the principal
                   amount plus any accrued interest required to be remitted to the Trustee (without
                   regard to notice requirements of seven days or less) pursuant to the terms of such
                   investment agreement if all Notes were accelerated on such date following the
                   occurrence and during the continuance of an Event of Default hereunder;

                         (vi)    as to a repurchase agreement, an amount equal to the unpaid
                  repurchase price thereof plus any accrued interest thereon as of such date; and

                          (vii) with respect to any investment not specified above, (A) if Notes
                  are then Outstanding and insured by Ambac, the value thereof established by prior
                  agreement by the Issuer, the Trustee and Ambac or (B) if no Notes are then
                  Outstanding and insured by Ambac, the value thereof established by prior
                  agreement by the Issuer, the Trustee and the Rating Agencies.

         Section 1.02. Interpretation.

                  (a)     In this Indenture, unless the context otherwise requires:

                         (i)     the terms "hereby," "hereof," "herein," "hereunder" and similar
                  terms, as used in this Indenture, refer to this Indenture, and the term "heretofore"
                  means before, and the term "hereafter" means after, the date of this Indenture;

                          (ii)  words of the masculine gender mean and include correlative words
                  of the feminine and neuter genders and words importing the singular number
                  mean and include the plural number and vice versa;

                          (iii)   words importing persons shall include firms, associations,
                  partnerships (including limited partnerships), trusts, corporations and other legal
                  entities, including public bodies, as well as natural persons;

                          (iv)     any headings preceding the texts of the several Articles and
                  Sections of this Indenture and any table of contents or marginal notes appended to
                  copies hereof shall be solely for convenience of reference and shall not constitute
                  a part of this Indenture, nor shall they affect its meaning, construction or effect;




                                                   20
SS L-DOCS2 70028246v8
 Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 28 of 117 PageID #: 891



                         (v)     this Indenture shall be governed by and construed in accordance
                  with the applicable laws of the State of New York;

                          (vi) the verbs "finance," "purchase" and "acquire," when used with
                  reference to a Financed Student Loan, shall be construed to include (A) the
                  making or purchase of such Financed Student Loan or the obtaining of such
                  Financed Student Loan by exchange or otherwise, or (B) the participation by the
                  Issuer, either alone or with others, in the making or purchase thereof;

                         (vii) references to time shall mean the applicable local time in New
                  York, New York, unless otherwise specified in a Supplemental Indenture; and

                          (viii) references to Sections and Articles, unless otherwise indicated,
                  refer to Sections and Articles in this Indenture.

                (b)    Nothing in this Indenture, expressed or implied, is intended or shall be
         construed to confer upon, or to give to, any person, other than the Issuer, the Indenture
         Agents, any provider of an Interest Rate Exchange Agreement, any Credit Facility
         Provider, any Liquidity Facility Provider, any Surety Provider and the Registered
         Owners of the Notes, any right, remedy or claim under or by reason of this Indenture or
         any covenant, condition or stipulation thereof All the covenants, stipulations, promises
         and agreements herein contained by and on behalf of the Issuer shall be for the sole and
         exclusive benefit of the Issuer, the Indenture Agents, any provider of an Interest Rate
         Exchange Agreement, any Credit Facility Provider, any Liquidity Facility Provider, any
         Surety Provider and the Registered Owners of the Notes.

                 (c)     If any one or more of the covenants or agreements provided herein on the
         part of the Issuer or any Indenture Agent to be performed should be contrary to law, then
         such covenant or covenants or agreement or agreements, shall be deemed separable from
         the remaining covenants and agreements hereof and shall in no way affect the validity of
         the other provisions of this Indenture or of the Notes.

                 (d)     In consideration of the purchase and acceptance of the Notes by those who
         shall hold the same from time to time, the provisions of this Indenture shall be a part of
         the contract of the Issuer with the Registered Owners of the Notes and shall be deemed to
         be and shall constitute a contract among the Issuer and the Registered Owners from time
         to time of the Notes.

                                          ARTICLE II

                                      TERMS OF NOTES

       Section 2.01. Authorization of Notes. In order to (a) obtain funds to purchase or
finance Student Loans, (b) refinance obligations of the Issuer, and (c) in connection with the
foregoing, to set aside the amount the Issuer determines is necessary for capitalized interest and
reserves and to pay costs of issuance, obligations of the Issuer in the form of Notes are hereby
authorized to be issued from time to time hereunder in one or more Series of Senior Notes,
Subordinate Notes or Junior-Subordinate Notes without limitation as to amount except as may be

                                                21
SSL-DOCS2 70028246v8
  Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 29 of 117 PageID #: 892



 provided by law. No Notes shall be issued under this Indenture unless they are part of an issue
 described in a Supplemental Indenture and until the conditions contained in Section 2.03 hereof
 are satisfied.

         Section 2.02. Issuance and Delivery of Notes. After their authorization by the Issuer,
 Notes may be executed by or on behalf of the Issuer and delivered to an Authenticating Agent
 for authentication and, upon compliance by the Issuer with the requirements of Section 2.03
 hereof, the Authenticating Agent shall thereupon authenticate and deliver such Notes to or upon
 the order of the Issuer.

         Section 2.03. Conditions Precedent to Delivery of Notes. The Notes of each Series
 shall be authenticated and delivered upon Issuer Order, but only upon the receipt by the Trustee
 of the following:

                 (a)   A copy of the Supplemental Indenture authorizing such Series, duly
          executed by an Authorized Representative of the Issuer and the Trustee, which shall
          specify:

                         (i)     the authorized principal amount and designation of such Notes;

                         (ii)    the purposes for which such Notes are issued, which shall be one
                  or more of the purposes set forth in Section 2.01 hereof;

                         (iii)   the dated dates and maturity dates of such Series of Notes;

                        (iv)    the interest rates or interest component (in the case of Capital
                 Appreciation Notes) of and principal amounts payable upon such Notes (or the
                 manner of determining such rates or amounts) and the Interest Payment Dates, if
                 any, and Principal Payment Dates therefor;

                         (v)    the denominations of, and the manner of dating, numbering and
                 lettering such Notes;

                        (vi)   the Paying Agents for and the places of payment of such Notes or
                 the manner of appointing and designating the same;

                        (vii) the amounts required to be deposited in the Debt Service Reserve
                 Fund pursuant to the Debt Service Reserve Requirement, including, if applicable,
                 the deposit of a Debt Service Reserve Policy therein;

                         (viii) provisions concerning the forms of such Notes (including, without
                 limitation, whether such Notes shall be delivered in book-entry-only form) and of
                 the Authenticating Agent's certificate of authentication;

                        (ix)     to what funds moneys are to be deposited;

                         (x)    the Redemption Price, if any, of and, subject to the provisions of
                 Article VI hereof, the redemption terms for such Notes;


                                                 22
SSL-DOCS2 70028246v8
  Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 30 of 117 PageID #: 893



                         (xi)    the amounts and due dates of the Sinking Fund Payments, if any,
                  for any of such Notes;

                          (xii) the nature and extent of any Credit Facility or Liquidity Facility for
                  any or all of such Notes, together with the identity of the Credit Facility Provider
                  or the Liquidity Facility Provider, if any;

                         (xiii) whether such Notes constitute Senior Notes, Subordinate Notes or
                  Junior-Subordinate Notes; and

                          (xiv) any other provisions deemed advisable by the Issuer as shall not
                  conflict with the provisions hereof.

                 (b)    In the event there are then other Notes Outstanding hereunder, the written
          consent of each Credit Facility Provider and the written consent of any Liquidity Facility
          Provider whose Liquidity Facility secures Notes of the same or lower priority as the
          Notes proposed to be issued.

                  (c)    An Opinion of Counsel of the Issuer to the effect that: (i) this Indenture
          and such Supplemental Indenture have been duly authorized, executed and delivered by
          the Issuer and, assuming due authorization, execution and delivery by the other parties
          thereto, is valid and binding upon the Issuer (subject to the operation of bankruptcy,
         insolvency, preferential transfer, fraudulent transfer, fraudulent conveyance or other laws
         relating to or affecting creditors rights generally, now existing or hereafter enacted, and
         by the application of general principles of equity including those relating to equitable
         subordination and judicial discretion); (ii) pursuant to this Indenture the Issuer has
         assigned and pledged, and all necessary action on the part of the Issuer has been taken as
         required to assign and pledge under this Indenture, all of the Trust Estate to the Trustee,
         subject to customary exceptions acceptable to the initial purchasers of the Notes;
         (iii) upon the execution, authentication and delivery thereof, such Notes will have been
         duly and validly authorized and issued in accordance with applicable law and the
         provisions of this Indenture; (iv) such Notes are valid and binding obligations of the
         Issuer; (v) the Notes will be classified as the Issuer's debt for federal income tax
         purposes; and (vi) the Issuer shall have granted a first priority, perfected security interest
         in all Financed Student Loans purchased, originated, or financed in favor of the Trustee
         in the manner provided for by the laws of the applicable state. The Opinion of Counsel
         shall provide that each Credit Facility Provider, if any, may rely thereon.

               (d)     A written order as to the delivery of such Notes, signed by an Authorized
         Representative.

                 (e)   In the event that there are then other Notes Outstanding hereunder, (i) a
         Rating Confirmation with respect to all other Notes Outstanding, and (ii) on the date of
         issuance and delivery of any additional Notes, a certification of an Authorized
         Representative to the effect that the Issuer is not then in default in the performance of any
         of the covenants, conditions, agreements or provisions contained in this Indenture, unless



                                                 23
SSL-DOCS2 70028246v8
  Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 31 of 117 PageID #: 894



          the issuance of such additional Notes and the application of the proceeds thereof is
          intended to, and will, cure such default upon the issuance of such additional Notes.

                  (f)  Such further documents, certificates, instruments and moneys as are
          required by any Supplemental Indenture entered into pursuant to Article VIII or IX
          hereof.

         The Trustee shall notify the Issuer of its receipt of proceeds from a Series of Notes and
 shall deposit them to the funds provided in the Supplemental Indenture.

         Section 2.04. Limited Obligations of Issuer. The Notes and, except as otherwise may
 be provided therein, the payment obligations under all Reimbursement Agreements, all Interest
 Rate Exchange Agreements and all Debt Service Reserve Policies are special limited, not
 general, obligations of the Issuer payable solely from the Trust Estate, subject to the application
 thereof to the purposes and on the conditions permitted by this Indenture.

                                            ARTICLE III

                       GENERAL TERMS AND PROVISIONS OF NOTES

       Section 3.01. Place, Medium of Payment Denomination, Maturities, Credit or
Liquidity Facilities, Form and Date.

                 (a)     Except as otherwise provided in a Supplemental Indenture providing for
         the issuance thereof, (i) the principal of, and premium, if any, on the Notes are payable
         upon presentation and surrender thereof at the principal corporate trust office of the
         Paying Agent designated in the applicable Supplemental Indenture and (ii) interest on the
         Notes will be paid by check or draft drawn upon the Paying Agent and mailed to the
         Registered Owners at their addresses shown on the Note register of the Registrar;
         provided that, at the written request of the Registered Owner of at least $1,000,000 in
         aggregate principal amount of Notes (which request shall be delivered at least 10 days
         prior to the applicable Interest Payment Date and may provide that it will remain in effect
         with respect to each subsequent Interest Payment Date unless and until changed or
         revoked at any time (but at least 10 days) prior to an Interest Payment Date by
         subsequent written notice to the Paying Agent) interest shall be paid by wire transfer or
         other method of transfer of immediately available funds acceptable to the Paying Agent
         and the Issuer. Payment as aforesaid shall be made in moneys of the United States of
         America which at the time of payment constitute legal tender for the payment of public
         and private debts. Each check or wire transfer of payments on the Notes shall identify by
         CUSP Number the Notes to which such payment relates.

                 (b)      The date upon which any Principal Installment or Sinking Fund Payment
         with respect to a Series of Notes is to be payable shall be as set forth in the Supplemental
         Indenture authorizing such Notes. Interest, if any, on each Note shall be payable as set
         forth in the Supplemental Indenture authorizing such Notes. If any Note Payment Date
         shall fall on a day which is not a Business Day, principal of, premium, if any, and interest
         payable on the Notes or any portion thereof on such Note Payment Date shall be paid on


                                                 24
SSL-DOCS2 70028246v8
 Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 32 of 117 PageID #: 895



          the immediately succeeding Business Day, and no additional interest shall accrue on such
          Notes or the interest due thereon as a result thereof (except as may otherwise be provided
          as to a particular Series or priority of Notes in the related Supplemental Indenture and/or
          Reimbursement Agreement).

                  (c)    Notes shall be issued in fully registered form, without coupons.

                 (d)    All Series of Notes shall be dated as provided in the Supplemental
         Indenture authorizing such Notes. Notes of any Series authenticated on or after the dated
         date but prior to the first Interest Payment Date applicable to Notes of such Series shall
         bear interest from the dated date, but Notes authenticated on or subsequent to the first
         Interest Payment Date applicable to Notes of such Series shall bear interest from the
         Interest Payment Date next preceding the date of authentication thereof (unless such date
         of authentication shall be an Interest Payment Date, in which case they shall bear interest
         from such Interest Payment Date). If, however, as shown by the records of the Trustee
         and Registrar, interest on such Series of Notes shall be in default the Notes issued in lieu
         of such Notes surrendered for transfer or exchange shall bear interest from the date to
         which interest has been paid in full on the Notes surrendered.

                (e)    hi addition to registered Notes requiring physical delivery, Notes may be
         issued in Book-Entry Form if the Supplemental Indenture authorizing the issuance of
         such Notes so specifies.

                 (f)     The Notes of all or any portion of any Series may be Fixed Rate Notes,
         Adjustable Rate Notes, Capital Appreciation Notes, or some combination thereof, as
         shall be set forth in the Supplemental Indenture authorizing such Notes.

                 (g)     Payment of the principal, Purchase Price and Redemption Price of and
         interest on the Notes of any Series may be payable from or secured by a Credit Facility
         or Liquidity Facility (or any substitute or alternate therefor), as shall be set forth in the
         Supplemental Indenture authorizing such Series. The Credit Facility Provider or
         Liquidity Facility Provider for that Series may be granted such rights to consent to or
         approve of action required or permitted hereunder as shall be set forth in the
         Supplemental Indenture authorizing the Series of Notes benefiting from such Credit
         Facility or Liquidity Facility; provided, that the granting of such rights will not adversely
         affect the rating or ratings, if any, on any Outstanding Notes as evidenced by a Rating
         Confirmation.

       Section 3.02. Legends. The Notes of each Series may contain or have endorsed thereon
such provisions, restrictions as to transferability, specifications and descriptive words not
inconsistent with the provisions of this Indenture as may be necessary or desirable to comply
with the terms of the offering, regulations, custom, or otherwise.

        Section 3.03. Interchangeability of Notes. Notes, upon surrender thereof at the
principal corporate trust office of the Registrar with a written instrument of transfer satisfactory
to the Registrar, duly executed by the Registered Owner or his duly authorized attorney, may at
the option of the Registered Owner thereof, and upon payment by such Registered Owner of any


                                                 25
SSL-DOCS2 70028246v8
 Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 33 of 117 PageID #: 896



 charges which the Authenticating Agent may make as provided in Section 3.06 hereof, be
 exchanged for an equal aggregate principal amount of Notes of the same Series and maturity
 bearing the same rate of interest and having the same terms, of any authorized denominations;
 provided, however, that the exchange of Notes may be restricted by the Supplemental Indenture
 pursuant to which such Notes are issued.

        Section 3.04. Negotiability, Transfer and Registry. Except as provided in any
Supplemental Indenture, all the Notes issued under this Indenture shall be negotiable, subject to
the provisions for registration, transfer and exchange contained in this Indenture and in the
Notes. So long as any of the Notes remain Outstanding, the Issuer shall maintain and keep, at
the principal corporate trust office of the Registrar, books for the registration, transfer and
exchange of the Notes. Upon presentation thereof for such purpose at said office, the Registrar
shall register or cause to be registered in such books, and permit to be transferred thereon, any
Notes pursuant to such reasonable regulations as may be set forth in a Supplemental Indenture.
So long as any of the Notes remain Outstanding, the Issuer shall make all necessary provisions to
permit the exchange of Notes at the principal corporate trust office of the Registrar.

         Each Note shall be transferable only upon the books of the Issuer, which shall be kept for
such purpose at the principal corporate trust office of the Registrar, by the Registered Owner
thereof in person or by his attorney duly authorized in writing, upon surrender thereof, together
with a written instrument of transfer satisfactory to the Registrar duly executed by the Registered
Owner or his duly authorized attorney. Upon the transfer of any such Note, the Issuer shall issue
in the name of the transferee a new Note or Notes, of the same aggregate principal amount,
Series, interest rate and maturity as the surrendered Note.

        Section 3.05. Persons Treated as Registered Owners. The Issuer and any Indenture
Agent may deem and treat the person in whose name any Note shall be registered upon the books
of the Issuer as the absolute owner of such Note, whether such Note shall be overdue or not, for
the purpose of receiving payment of, or on account of, the principal of and interest on such Note
and for all other purposes, and all such payments so made to any such Registered Owner or upon
his order shall be valid and effectual to satisfy and discharge the liability upon such Note to the
extent of the sum or sums so paid, and neither the Issuer nor any Indenture Agent shall be liable
for any notice to the contrary. If the Trustee is not the Registrar, the Registrar will deliver an
updated register of the Registered Owners of the Notes to the Trustee upon the Trustee's request
and in any case at least quarterly.

        Section 3.06. Regulations With Respect to Exchanges and Transfers. In all cases in
which the privilege of exchanging Notes or transferring Notes is exercised, the Issuer shall
execute and an Authenticating Agent shall authenticate and deliver Notes in accordance with the
provisions of this Indenture. For every such exchange or transfer of Notes, whether temporary or
definitive, the Issuer or an Authenticating Agent may make a charge to the requesting Registered
Owner in an amount sufficient to reimburse it for any tax, fee or other governmental charge
required to be paid with respect to such exchange or transfer. The Issuer will not be obligated to
(a) register the transfer of or exchange any Note of a Series during a period beginning on the date
Notes of the Series are selected for redemption and ending on the day of the mailing of a notice
of redemption of Notes selected for redemption or (b) register the transfer of or exchange any


                                               26
SSL-DOCS2 70028246v8
  Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 34 of 117 PageID #: 897



 Note selected for redemption in whole or in part, except the unredeemed portion of a Note being
 redeemed in part.

         Section 3.07. Notes Mutilated, Destroyed, Stolen or Lost. In case any Note shall
 become mutilated or be destroyed, stolen or lost, the Issuer shall execute and an Authenticating
 Agent shall authenticate a new Note of like Series, interest rate, maturity, principal amount and
 other terms of the Note so mutilated, destroyed, stolen or lost. In the case of a mutilated Note,
 such new Note shall be delivered only upon surrender and cancellation of such mutilated Note.
 In the case of a Note issued in lieu of and substitution for a Note which has been destroyed,
 stolen or lost, such new Note shall be delivered only upon filing with the Trustee of evidence
 satisfactory to establish to the Issuer and the Trustee that such Note has been destroyed, stolen or
 lost and to prove the ownership thereof and upon furnishing the Issuer and the Trustee with
 indemnity satisfactory to the Trustee. The person requesting the authentication and delivery of a
 new Note pursuant to this Section shall comply with such other reasonable regulations as the
 Issuer and the Trustee may prescribe and pay such expenses as the Issuer and the Trustee may
 incur in connection therewith. All Notes so surrendered to the Trustee shall be canceled by it.
 Evidence of such cancellation shall be given to the Issuer.

        Section 3.08. Cancellation of Notes. All Notes paid or redeemed, either at or before
maturity, shall be delivered to the Trustee when such payment or redemption is made, and such
Notes, together with all Notes purchased by the Trustee, shall thereupon be promptly canceled.
The Trustee shall execute a certificate of cancellation in duplicate by the signature of one of its
authorized officers describing the Notes so canceled. Such executed certificate shall be filed
with the Issuer and the other executed certificate shall be retained by the Trustee.

       Section 3.09. Security Depository Procedures. Except as such procedures conflict
with the provisions of this Indenture, so long as any Series of Notes are in Book-Entry Form
under an agreement or agreements with a Securities Depository, the policies and procedures of
the Securities Depository on receipt of payments, tenders, transfer and exchange of such Notes
and presentation of such Notes for payment or cancellation shall govern such Series of Notes.

         Section 3.10. Preparation of Definitive Notes; Temporary Notes.

                 (a)    Definitive Notes shall be typewritten, lithographed or printed. Until
         definitive Notes are prepared, the Issuer may execute and deliver, in lieu of definitive
         Notes, but subject to the same provisions, limitations and conditions as the definitive
         Notes, except as to the denominations thereof and as to exchangeability, one or more
         temporary Notes, substantially of the tenor of the definitive Notes in lieu of which such
         temporary Notes are issued, in authorized denominations or any multiple thereof, and
         with such omissions, insertions and variations as may be appropriate to temporary Notes.
         Upon surrender of such temporary Notes for exchange and cancellation, the Issuer at its
         own expense shall prepare and execute and, without charge to the Registered Owner
         thereof, deliver in exchange therefor, at the corporate trust office of an Authenticating
         Agent, definitive Notes, of the same aggregate principal amount, Series and maturity,
         bearing the same rate of interest and having the same terms as the temporary Notes
         surrendered. Until so exchanged, the temporary Notes shall be in all respects entitled to
         the same benefits and security as definitive Notes issued pursuant to this Indenture.

                                                27
SS L-DOCS2 70028246v8
 Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 35 of 117 PageID #: 898



                 (b)    All temporary Notes surrendered in exchange for definitive Notes shall be
          forthwith canceled by the Trustee.

         Section 3.11. Execution and Authentication.

                 (a)      After their authorization pursuant to a Supplemental Indenture, Notes of a
         Series may be executed pursuant to or on behalf of the Issuer and delivered to an
         Authenticating Agent for authentication. The Notes shall be executed in the name and on
         behalf of the Issuer by the manual or, to the extent permitted by law, the facsimile
         signature of an Authorized Representative of the Issuer or as otherwise may be required
         by the Supplemental Indenture authorizing the Notes of a Series. In case any one or
         more of the officers or employees who shall have signed any of the Notes shall cease to
         be such officer or employee before the Notes so signed shall have been actually
         delivered, such Notes may, nevertheless, be delivered as herein provided, and may be
         issued as if the person who signed such Notes had not ceased to hold such office or be so
         employed. Any Note may be signed on behalf of the Issuer by such persons as at the
         actual time of the execution of such Note shall be Authorized Representatives, although
         at the date of the Notes of such Series such persons may not have been so authorized.

                 (b)     The Notes of each Series shall bear thereon a certificate of authentication,
         in the form set forth in the Supplemental Indenture authorizing such Notes, executed
         manually by an Authenticating Agent. No Note shall be entitled to any right or benefit
         under this Indenture or shall be valid or obligatory for any purpose until such certificate
         of authentication shall have been duly executed by an Authenticating Agent. Such
         certificate of an Authenticating Agent upon any Note executed on behalf of the Issuer
         shall be conclusive evidence that the Note so authenticated was issued and delivered
         under this Indenture and that the Registered Owner thereof is entitled to the benefits
         hereof.

                (c)    Issuance of Notes in Book-Entry Form shall take place upon the
         completion of such acts as may be specified and in the manner which may be specified in
         the Supplemental Indenture authorizing such issuance.

                                           ARTICLE IV

              APPLICATION OF NOTE PROCEEDS AND OTHER AMOUNTS

        Section 4.01. Application of Note Proceeds, Accrued Interest and Premium. Except
as otherwise provided in a Supplemental Indenture, the proceeds of sale of any Series of Notes,
other than the proceeds of refinancing Notes, or the proceeds of Notes issued to refinance other
notes or obligations of the Issuer not issued under this Indenture, shall, as soon as practicable
upon the delivery of the Notes, be applied as follows:

                 (a)    the amount, if any, necessary to cause the aggregate amount on deposit in
         the Debt Service Reserve Fund, together with any Debt Service Reserve Policy, to at
         least equal the aggregate amount of the Debt Service Reserve Requirement immediately
         following the time of such delivery shall be deposited into the Debt Service Reserve


                                                 28
SSL-DOCS2 70028246v8
  Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 36 of 117 PageID #: 899



          Fund, together with such additional amounts, if any, as may be specified in the
          Supplemental Indenture authorizing such Series;

                 (b)     upon the delivery of a Series of Notes, the amount, if any, received at such
          time as a premium above the aggregate principal amount of such Notes shall be applied
          by the Trustee as specified in the Supplemental Indenture authorizing such Series, and
          the amount, if any, received as accrued interest, if any, as designated by a Supplemental
          Indenture, shall be deposited into the Revenue Fund;

                 (c)    upon delivery of a Series of Notes, any amount required to be deposited in
          the Capitalized Funds Account of the Revenue Fund to pay a portion of the interest
          accruing on the Notes and any Program Expenses and any Maintenance and Operating
          Expenses shall be deposited in such Account; and

                 (d)     the balance remaining after such deposits have been made shall be
          deposited into the Acquisition Fund.

        Section 4.02. Application of Proceeds of Refinancing. The proceeds of Notes issued
to refinance other Notes or obligations of the Issuer not issued under this Indenture, shall be
deposited as provided in the Supplemental Indenture authorizing such Series of Notes.

       Section 4.03. Application of Amounts Pledged as Security for Notes Defeased. The
balance of any Fund or Account of the Issuer which is pledged as security for any Series of
Notes of the Issuer shall be distributed, upon the defeasance of such Series, as prescribed in the
Supplemental Indenture authorizing such refinancing Notes.

                                           ARTICLE V

      PLEDGE OF INDENTURE; ESTABLISHMENT OF FUNDS AND ACCOUNTS

        Section 5.01. Pledge Effected by Indenture; Priority. The Trust Estate is hereby
pledged in accordance with the Recitals and the Granting Clauses hereof. To the fullest extent
provided by applicable law, the money and property hereby pledged shall immediately be subject
to the lien of such pledge and such lien shall be valid and binding against all parties having
claims in tort, contract or otherwise against the Issuer, irrespective of whether such parties have
notice of the pledge.

       Section 5.02. Creation of Funds. There are hereby created and established the
following Funds to be held by the Trustee in the name of the Trustee for the benefit of the
Registered Owners and maintained in accordance with the provisions of this Indenture:

                 (a)   Acquisition Fund;

                 (b)   Revenue Fund, within which there may be a Capitalized Funds Account;

               (c)     Note Fund, within which there shall be a Senior Principal Account, a
         Subordinate Principal Account, a Junior-Subordinate Principal Account, a Senior Interest
         Account, a Subordinate Interest Account and a Junior-Subordinate Interest Account;

                                                29
SSL-DOCS2 70028246v8
  Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 37 of 117 PageID #: 900



                  (d)   Credit Proceeds Fund; and

                  (e)   Debt Service Reserve Fund.

         There is hereby created a Cost of Issuance Account and an Operating Fund each of which
 will be established by the Issuer, but neither of which will constitute a Fund or Account held by
 the Trustee as part of the Trust Estate. The Cost of Issuance Account shall be held by the
 Trustee for the benefit of the Issuer and the Operating Fund shall be held by a depository bank
 for the benefit of the Issuer. None of the Registered Owners, any Credit Facility Provider, any
 Liquidity Facility Provider or any Surety Provider shall have any right, title or interest therein.

        There is also hereby created and established a Purchase Fund which is not part of the
 Trust Estate and which shall be held by the Tender Agent for the purposes described in
 Section 5.09 hereof.

        The Trustee is hereby authorized for the purpose of facilitating administration of the
Trust Estate to create further Accounts or subaccounts in any of the various Funds and Accounts
established hereunder which are deemed to be desirable or necessary.

         The Issuer shall cause to be filed UCC financing statements (and continuation statements)
and shall direct the Trustee to execute control and custodian agreements all as shall be necessary
under applicable law to perfect and maintain the security interest created by this Indenture in the
Financed Student Loans and the Accounts and Funds. Following the filing of any UCC
financing statement with respect to this Indenture the Trustee hereby agrees to notify the Issuer
six months prior to the expiration of such filing of the need to file continuation statements, and to
the extent permitted by law, the Issuer shall execute and file such continuation statements, and
provide a copy thereof to the Indenture Trustee along with an Opinion of Counsel to the effect
that all action has been taken as is necessary to maintain the lien and security interest created by
this Indenture.

        Section 5.03. Acquisition Fund. There shall be deposited into the Acquisition Fund
amounts described in any Supplemental Indenture, moneys from proceeds of any Notes, any
Recoveries of Principal required to be transferred thereto pursuant to a Supplemental Indenture
and any moneys transferred thereto from the Revenue Fund pursuant to Section 5.04 hereof
Financed Student Loans shall be held by the Trustee or its agent or bailee (including any
Servicer) in compliance with applicable provisions of the UCC and shall be pledged to the Trust
Estate and accounted for as a part of the Acquisition Fund.

         Moneys on deposit in the Acquisition Fund shall be used, (a) to pay principal of and
interest due on the Notes and to pay Program Expenses, Maintenance and Operating Expenses
and other costs upon the transfer of such moneys to the Revenue Fund as provided in
Section 5.12 hereof; (b) upon Issuer Order, to redeem Notes in accordance with the provisions of
any Supplemental Indenture; and (c) upon receipt by the Trustee of a Student Loan Acquisition
Certificate in the form attached as Exhibit A hereto, to acquire Student Loans at a price no
greater than the price set forth in the Certificate and Agreement; provided, however that during
the first 60 days following the occurrence and continuance of a Recycling Period Suspension, no
Student Loans shall be acquired from such moneys and, thereafter, if such Recycling Period


                                                30
SSL-DOCS2 70028246v8
 Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 38 of 117 PageID #: 901



Suspension shall remain in effect, such moneys shall be used to redeem Notes in accordance with
the provisions of the related Supplemental Indenture. Any such Issuer Order or Student Loan
Acquisition Certificate shall state that such proposed use of moneys is in compliance with the
provisions of this Indenture. The Trustee may conclusively rely on such Issuer Order or Student
Loan Acquisition Certificate. If the Issuer determines that all or any portion of such moneys in
the Acquisition Fund cannot be used to acquire Student Loans, then an Authorized
Representative of the Issuer may, by Issuer Order, direct the Trustee to redeem Notes in
accordance with any Supplemental Indenture.

        Notwithstanding the foregoing, if there are not sufficient moneys on deposit in the
Revenue Fund to make the transfers and disbursements required by Section 5.04(b)(i) through
(xvii) hereof, then, an amount equal to any such deficiency shall, be transferred from the
Acquisition Fund to the Revenue Fund pursuant to Section 5.12 hereof.

        The Issuer will be the owner of the Financed Student Loans and it is understood and
agreed that the Trustee will have a security interest in the Financed Student Loans for and on
behalf of the Registered Owners, each Credit Facility Provider, each Liquidity Facility Provider
and each Surety Provider, as applicable. In the case of a single Financed Student Loan
evidenced by a separate note, each such note will be held by the Trustee or its agents in the name
of the Issuer, for the benefit of the Registered Owners, each Credit Facility Provider, each
Liquidity Facility Provider, each provider of an Interest Rate Exchange Agreement and each
Surety Provider, as applicable.

        Financed Student Loans shall be sold, transferred, exchanged or otherwise disposed of
(other than for transfer to a Guarantee Agency) by the Trustee free from the lien of this Indenture
at any time pursuant to an Issuer Order and if the Trustee is provided with the following:

               (a)     an Issuer Order stating the sale price and directing that Financed Student
         Loans be sold, transferred or otherwise disposed of and delivered to a transferee whose
         name shall be specified; and

                 (b)     a Certificate signed by an Authorized Representative of the Issuer to the
         effect that (i) the disposition price is equal to or in excess of the amount required in
         Section 7.06(c) hereof, (ii), if after giving effect to any such sale, Excess Coverage is not
         at the required level and (iii) the Issuer has received the written consent of the Credit
         Facility Provider for such sale.

        Further, Financed Student Loans shall also be sold, transferred or otherwise disposed of
by the Trustee, pursuant to an Issuer Order in which the Issuer determines that such disposition
of Financed Student Loans from the Trust Estate is necessary in order to avoid the occurrence of
an Event of Default hereunder or to avoid any default in the payment obligations of the Issuer
under any Reimbursement Agreement, in such amount and at such times and prices as may be
specified in such Issuer Order with prior written consent of the Credit Facility Provider. The
Trustee, following receipt of the foregoing and of a Certificate of the Issuer and Credit Facility
Provider consent described in clause (b) above upon which the Trustee may conclusively rely,
shall deliver such Financed Student Loans free from the lien of this Indenture upon the receipt of
the purchase price or consideration specified in an Issuer Order, in compliance with the


                                                 31
SSL-DOCS2 70028246v8
  Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 39 of 117 PageID #: 902



 foregoing. The proceeds to be received upon any disposition may consist of any combination of
 cash, Investment Securities and Financed Student Loans.

          Section 5.04. Revenue Fund.

                 (a)     The Trustee shall deposit in the Revenue Fund the amounts described in
          any Supplemental Indenture, any other amounts deposited thereto on Issuer Order, all
          Revenues and any Recoveries of Principal required to be transferred thereto pursuant to a
          Supplemental Indenture, including earnings on amounts in the Funds and Accounts
          (except as specified herein), any transfers as set forth in Section 5.12 hereof, all
          payments of principal and interest, together with any repurchase or indemnity payments
          from Sellers, funds transferred to the Trustee from the Servicer's or Servicers' separate
          bank accounts maintained pursuant to any servicing agreement, Pledge Account
          payments, Guarantee Agency payments, and proceeds from the sale of Financed Student
          Loans. Money in the Revenue Fund shall be kept separate and apart from all other
          Funds.

        A Supplemental Indenture for a Series of Notes may provide for the deposit of funds into
a Capitalized Funds Account of the Revenue Fund. Unless otherwise provided in the
Supplemental Indenture, the Trustee shall use the funds on deposit in a Capitalized Funds
Account, upon Issuer Order, solely to pay interest on the Series of Notes, Program Expenses and
Maintenance and Operating Expenses for which the Capitalized Funds Account was created only
to the extent that there are insufficient funds in the Revenue Fund to cover payment of such
items.

                 (b)    On each Monthly Calculation Date, the Issuer shall provide to the Trustee
         an Issuer Order directing the following reservations, payments, deposits or transfers in
         the following order of priority:

                                 there shall be reserved an amount equal to the fees and expenses of
                 each Indenture Agent, the fees and expenses of the Servicer under any Servicing
                 Agreement, the fees and expenses of any Auction Agent and Broker-Dealer, the
                 premiums, fees and expenses of each Credit Facility Provider under any Credit
                 Facility, the fees and expenses of each Surety Provider under any Debt Service
                 Reserve Policy, the fees and expenses of each Liquidity Facility Provider under
                 any Liquidity Facility, the fees and expenses of the Owner Trustee under any
                 Trust Agreement, the fees and expenses of the Administrator under any
                 Administration Agreement and the fees and expenses of any Remarketing Agent
                 then acting under any Supplemental Indenture, that will become payable during
                 the following calendar month, in each case not in excess of the amount such fees
                 and expenses are set forth in and limited by the latest Certificate and Agreement
                 and not less than, in the case of any Indenture Agent, the amount of the fees and
                 expenses set forth in the related initial Certificate and Agreement;

                       (ii)   on a parity basis, pro rata between (A) and (B) in proportion to
                 amounts payable in the aggregate pursuant to each of such subparagraphs:



                                                 32
SSL-DOCS2 70028246v8
 Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 40 of 117 PageID #: 903



                                  (A)    with respect to each Series of Senior Notes on which
                         interest is paid at least every 30 days, there shall be transferred to the
                         Senior Interest Account established within the Note Fund an amount equal
                         to the interest that will become payable on such Senior Notes during the
                         following calendar month. With respect to each Series of Senior Notes on
                         which interest is paid at intervals in excess of every 30 days, there shall be
                         made monthly deposits to the Senior Interest Account established within
                         the Note Fund on each Monthly Calculation Date preceding each Interest
                         Payment Date to aggregate the full amount of the interest payable on such
                         Senior Notes on such Interest Payment Date. With respect to any Senior
                         Notes which are Adjustable Rate Notes for which any such amount cannot
                         be determined, such reservation shall be made based upon assumptions set
                         forth in the Supplemental Indenture authorizing such Senior Notes; and

                                (B)     with respect to any Interest Rate Exchange Agreement
                        relating to a Series of Senior Notes under which the Issuer is required to
                        make a payment at least every 30 days (other than any payment due upon
                        termination of the Interest Rate Exchange Agreement), there shall be
                        deposited to the Senior Interest Account established within the Note Fund
                        an amount equal to the amount of such payments that will become payable
                        under the Interest Rate Exchange Agreement during the following
                        calendar month. With respect to each Interest Rate Exchange Agreement
                        relating to any Series of Senior Notes under which the Issuer is required to
                        make payments at intervals in excess of 30 days (other than any payment
                        due upon termination of the Interest Rate Exchange Agreement), there
                        shall be made monthly deposits to the Senior Interest Account established
                        within the Note Fund on each Monthly Calculation Date preceding each
                        date on which such payments are due to aggregate the full amount of such
                        payments payable on such date. With respect to any Interest Rate
                        Exchange Agreement for which any such amount cannot be determined,
                        such reservation shall be made based upon assumptions set forth in the
                        Supplemental Indenture authorizing such Interest Rate Exchange
                        Agreement;

                         (iii) there shall be transferred to the Senior Principal Account
                 established within the Note Fund for the Senior Notes an amount which, together
                 with amounts already on deposit in the Senior Principal Account, is equal to all
                 principal due with respect to the Senior Notes during the following calendar
                 month;

                         (iv) to the extent necessary to reimburse a Surety Provider of a Debt
                 Service Reserve Policy, payment shall be made to such Surety Provider of all
                 other amounts due under the agreement with such provider relating to such Debt
                 Service Reserve Policy and, to the extent necessary, to increase the balance
                 therein to the Debt Service Reserve Requirement, a transfer shall be made to the
                 Debt Service Reserve Fund;


                                                 33
SSL-DOCS2 70028246v8
 Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 41 of 117 PageID #: 904



                          (v)    all other amounts due and owing to a Credit Facility Provider
                  under a Reimbursement Agreement with such Credit Facility Provider relating to
                  a Credit Facility securing any Senior Notes, including any Ambac Indemnity
                  Payments, together with any required interest thereon, shall be paid to such Credit
                  Facility Provider;

                          (vi) all other amounts due and owing to the Liquidity Facility Providers
                  under the agreement or agreements with such Liquidity Facility Providers relating
                  to a Liquidity Facility providing for payment of the Purchase Price of any Senior
                  Notes, together with any interest thereon, shall be paid to such Liquidity Facility
                  Provider;

                        (vii) on a parity basis, pro rata between (A) and (B) in proportion to
                  amounts payable in the aggregate pursuant to each of such subparagraphs:

                                (A)     with respect to each Series of Subordinate Notes on which
                        interest is paid at least every 30 days, there shall be transferred to the
                        Subordinate Interest Account established within the Note Fund an amount
                        equal to the interest that will become payable on such Subordinate Notes
                        during the following calendar month. With respect to each Series of
                        Subordinate Notes on which interest is paid at intervals in excess of every
                        30 days, there shall be made monthly deposits to the Subordinate Interest
                        Account established within the Note Fund on each Monthly Calculation
                        Date preceding each Interest Payment Date to aggregate the full amount of
                        the interest payable on such Subordinate Notes on such Interest Payment
                        Date. With respect to any Subordinate Notes which are Adjustable Rate
                        Notes for which any such amount cannot be determined, such reservation
                        shall be made based upon assumptions set forth in the Supplemental
                        Indenture authorizing such Subordinate Notes; and

                               (B)     with respect to any Interest Rate Exchange Agreement
                        relating to a Series of Subordinate Notes under which the Issuer is
                        required to make a payment at least every 30 days (other than any
                        payment due upon termination of the Interest Rate Exchange Agreement),
                        there shall be deposited to the Subordinate Interest Account established
                        within the Note Fund an amount equal to the amount of such payments
                        that will become payable under the Interest Rate Exchange Agreement
                        during the following calendar month. With respect to each Interest Rate
                        Exchange Agreement relating to any Series of Subordinate Notes under
                        which the Issuer is required to make payments at intervals in excess of 30
                        days (other than any payment due upon termination of the Interest Rate
                        Exchange Agreement), there shall be made monthly deposits to the
                        Subordinate Interest Account established within the Note Fund on each
                        Monthly Calculation Date preceding each date on which such payments
                        are due to aggregate the full amount of such payments payable on such
                        date. With respect to any Interest Rate Exchange Agreement for which
                        any such amount cannot be determined, such reservation shall be made

                                                 34
SSL-DOCS2 70028246v8
  Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 42 of 117 PageID #: 905



                          based upon assumptions set forth in the Supplemental Indenture
                          authorizing such Interest Rate Exchange Agreement;

                          (viii) there shall be transferred to the Subordinate Principal Account
                  established within the Note Fund for the Subordinate Notes an amount which,
                  together with amounts already on deposit in the Subordinate Principal Account, is
                  equal to all principal due with respect to the Subordinate Notes during the
                  following calendar month;

                          (ix) all other amounts due and owing to a Credit Facility Provider
                  under a Reimbursement Agreement with such Credit Facility Provider relating to
                  a Credit Facility securing any Subordinate Notes, together with any required
                  interest thereon, shall be paid to such Credit Facility Provider;

                         (x)     all other amounts due and owing to the Liquidity Facility Providers
                  under the agreement or agreements with such Liquidity Facility Providers relating
                  to a Liquidity Facility providing for payment of the Purchase Price of any
                  Subordinate Notes, together with any interest thereon, shall be paid to such
                  Liquidity Facility Provider;

                        (xi) on a parity basis, pro rata between (A) and (B) in proportion to
                  amounts payable in the aggregate pursuant to each of such subparagraphs:

                                (A)     with respect to each Series of Junior-Subordinate Notes on
                        which interest is paid at least every 30 days, there shall be transferred to
                        the Junior-Subordinate Interest Account established within the Note Fund
                        an amount equal to the interest that will become payable on such Junior-
                        Subordinate Notes during the following calendar month. With respect to
                        each Series of Junior-Subordinate Notes on which interest is paid at
                        intervals in excess of every 30 days, there shall be made monthly deposits
                        to the Junior-Subordinate Interest Account established within the Note
                        Fund on each Monthly Calculation Date preceding each Interest Payment
                        Date to aggregate the full amount of the interest payable on such Junior-
                        Subordinate Notes on such Interest Payment Date. With respect to any
                        Junior-Subordinate Notes which are Adjustable Rate Notes for which any
                        such amount cannot be determined, such reservation shall be made based
                        upon assumptions set forth in the Supplemental Indenture authorizing such
                        Junior-Subordinate Notes; and

                                (B)     with respect to any Interest Rate Exchange Agreement
                        relating to a Series of Junior-Subordinate Notes under which the Issuer is
                        required to make a payment at least every 30 days (other than any
                        payment due upon termination of the Interest Rate Exchange Agreement),
                        there shall be deposited to the Junior-Subordinate Interest Account
                        established within the Note Fund an amount equal to the amount of such
                        payments that will become payable under the Interest Rate Exchange
                        Agreement during the following calendar month. With respect to each


                                                 35
SSL-DOCS2 70028246v8
  Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 43 of 117 PageID #: 906



                         Interest Rate Exchange Agreement relating to any Series of Junior-
                         Subordinate Notes under which the Issuer is required to make payments at
                         intervals in excess of 30 days (other than any payment due upon
                         termination of the Interest Rate Exchange Agreement), there shall be made
                         monthly deposits to the Junior-Subordinate Interest Account established
                         within the Note Fund on each Monthly Calculation Date preceding each
                         date on which such payments are due to aggregate the full amount of such
                         payments payable on such date. With respect to any Interest Rate
                         Exchange Agreement for which any such amount cannot be determined,
                         such reservation shall be made based upon assumptions set forth in the
                         Supplemental Indenture authorizing such Interest Rate Exchange
                         Agreement;

                         (xii) there shall be transferred to the Junior-Subordinate Principal
                  Account established within the Note Fund for the Junior-Subordinate Notes an
                  amount which, together with amounts already on deposit in the Junior-
                  Subordinate Principal Account, is equal to all principal due with respect to the
                  Junior-Subordinate Notes during the following calendar month;

                        (xiii) all other amounts due and owing to a Credit Facility Provider
                 under a Reimbursement Agreement with such Credit Facility Provider relating to
                 a Credit Facility securing any Junior-Subordinate Notes, together with any
                 required interest thereon, shall be paid to such Credit Facility Provider;

                         (xiv) all other amounts due and owing to the Liquidity Facility Providers
                 under the agreement or agreements with such Liquidity Facility Providers relating
                 to a Liquidity Facility providing for payment of the Purchase Price of any Junior-
                 Subordinate Notes, together with any interest thereon, shall be paid to such
                 Liquidity Facility Provider;

                         (xv) there shall be reserved an amount equal to the Program Expenses,
                 other than those described in Section 5.04(b)(i) hereof, that will become payable
                 during the next calendar month, not in excess of the amount of such Program
                 Expenses as are set forth in and limited by the latest Certificate and Agreement;

                         (xvi) the Trustee shall make a transfer to the Operating Fund, subject to
                 the certification required in Section 5.08 hereof, in an amount sufficient to pay
                 Maintenance and Operating Expenses and any supplemental origination fees due
                 to TERI that will become payable during the next calendar month, in each case
                 not in excess of the amount of such Maintenance and Operating Expenses as are
                 set forth in and limited by the latest Certificate and Agreement;

                        (xvii) an amount up to the amounts due during the following month in
                 connection with the termination of an Interest Rate Exchange Agreement shall be
                 paid when due;




                                                36
SSL-DOCS2 70028246v8
 Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 44 of 117 PageID #: 907



                           (xviii) if, on any Interest Payment Date occurring in the next calendar
                  month, Carry-over Amount (including any accrued interest thereon) is due and
                  payable with respect to a Series of Notes, as provided in the related Supplemental
                  Indenture (to the extent amounts are available therefor after taking into account all
                  other amounts payable therefrom on such Interest Payment Date), an amount up
                  to such Carry-over Amount (including any accrued interest thereon) shall be paid,
                  first, to the applicable Registered Owners of Senior Notes, second, to the
                  applicable Registered Owners of Subordinate Notes, and third, to the applicable
                  Registered Owners of Junior-Subordinate Notes;

                         (xix) as directed in an Issuer Order, any portion or all of the remaining
                  money shall be transferred to the Acquisition Fund and applied as set forth in
                  Section 5.03 hereof;

                          (xx) the Trustee shall make a transfer to the Operating Fund, subject to
                  the certification required in Section 5.08 hereof, in an amount sufficient to pay
                  outstanding Servicer Indemnity Payments that will become payable during the
                  next calendar month;

                         (xxi) the Trustee shall make a transfer to the Operating Fund, if
                 permitted pursuant to Section 5.11 hereof, subject to the certification required in
                 Section 5.08 hereof, in an amount sufficient to pay Structuring Advisory Fees that
                 will become payable during the next calendar month;

                        (xxii) any money remaining after the foregoing applications may be
                 transferred to the Issuer on the last Note Payment Date of each month, if
                 permitted pursuant to Section 5.11 hereof, if all applicable provisions set forth in
                 any Supplemental Indenture are satisfied and if no Event of Default shall have
                 occurred and be continuing hereunder.

                 (c)    Moneys in the Revenue Fund that have been reserved by the Trustee for
         the payment of the amounts specified in an Issuer Order shall be applied by the Trustee
         to the payment of such amounts when due in the priority described above. In the event
         amounts are payable to more than one Person pursuant to any one of the preceding
         clauses, and the money available is insufficient to pay all such amounts, the available
         money shall be applied, first, pro rata to the payment of amounts on or relating to Senior
         Notes based upon the amount payable thereto, second, pro rata to the payment of
         amounts on or relating to Subordinate Notes based upon the amount payable thereto and,
         third, pro rata to the payment of amounts on or relating to Junior-Subordinate Notes
         based upon the amount payable thereto.

       Section 5.05. Note Fund. The Trustee shall deposit into each Interest Account
established within the Note Fund, the amount transferred thereto from the Revenue Fund
pursuant to Section 5.04(b) hereof and from the Debt Service Reserve Fund pursuant to
Section 5.07 hereof. The Trustee shall deposit into each Principal Account established within the
Note Fund, all Recoveries of Principal required to be deposited therein, if any, pursuant to any



                                                  37
SSL-DOCS2 70028246v8
  Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 45 of 117 PageID #: 908



 Supplemental Indenture, the amount transferred thereto from the Revenue Fund pursuant to
 Section 5.04(b) hereof and from the Debt Service Reserve Fund pursuant to Section 5.07 hereof.

          Amounts on deposit in each Capitalized Funds Account of the Revenue Fund and Interest
  Account of the Note Fund shall be used (a) to pay interest on the Notes or payments due on
 related Interest Rate Exchange Agreements (other than any payment due upon termination of the
 Interest Rate Exchange Agreement) for which such Interest Account was created and (b) if such
 Notes are secured by a Credit Facility which is not a bond insurance policy, to reimburse such
 Credit Facility Provider for a drawing upon its Credit Facility to pay interest on the related
 Notes. Amounts on deposit in each Principal Account of the Note Fund shall be used (i) to pay
 the principal of, and premium, if any, on the Notes for which such Principal Account was created
 and (ii) if such Notes are secured by a Credit Facility which is not a bond insurance policy, to
 reimburse such Credit Facility Provider for a drawing upon its Credit Facility to pay principal on
 the related Notes.

         Section 5.06. Credit Proceeds Fund. The first source of payment of principal and
 interest on a Series of Notes secured by a Credit Facility that is not a bond insurance policy shall
be a designated Account within the Credit Proceeds Fund established for such Series of Notes.
The Trustee shall deposit into such designated Account of the Credit Proceeds Fund the proceeds
of each drawing on that Credit Facility (other than drawings to provide the Purchase Price of
tendered Notes) immediately upon receipt. The Trustee shall draw under such Credit Facility in
accordance with its terms in time and amount sufficient to provide for the payment of principal
of and interest on the related Series of Notes secured by that Credit Facility on each Note
Payment Date, whether at maturity or upon earlier proceedings for redemption or acceleration, or
otherwise, in an amount equal to the full amount of the interest or principal coming due on such
date with respect to all such Series of Notes then Outstanding (except with respect to Notes of
such Series then registered to the order or in the name of such Credit Facility Provider or the
Issuer). The Trustee shall, following deposit of such proceeds into the Credit Proceeds Fund,
apply the amounts in such designated Account solely to pay such principal and interest on the
related Series of Notes as they become due.

         Amounts on deposit in the Credit Proceeds Fund shall not be commingled with any other
Fund or Account established hereunder. The Trustee shall have the sole right of withdrawal
from the Credit Proceeds Fund, and the Issuer shall have no legal, beneficial or equitable right,
title or interest therein. The Credit Proceeds Fund is established solely for the benefit of the
Registered Owners (except the Issuer and any Credit Facility Provider as to Notes purchased
with the proceeds of drawings under that Credit Facility), from time to time, of the Notes secured
by a Credit Facility. The Trustee shall have no lien on amounts on deposit in the Credit Proceeds
Fund for payment of its fees or expenses.

         With respect to any Credit Facility that is a bond insurance policy, the Trustee shall only
make payments of principal, Redemption Price of, Purchase Price of (to the extent remarketing
proceeds are not available for such purposes) and interest on Notes secured by a Credit Facility,
first, from moneys in the Funds and Accounts established hereunder and, if insufficient, then
from moneys drawn from the Credit Facility.




                                                38
SSL-DOCS2 70028246v8
 Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 46 of 117 PageID #: 909



        The Trustee shall not require any indemnity as a condition to presenting a draw certificate
 under the Credit Facility.

       The provisions of this Section 5.06 shall not apply to a Credit Facility provided by
 Ambac.

          Section 5.07. Debt Service Reserve Fund. The Trustee shall deposit in the Debt
 Service Reserve Fund the Debt Service Reserve Requirement specified in any Supplemental
 Indenture and any transfers thereto from the Revenue Fund as set forth in Section 5.04(b) hereof.
 Amounts on deposit in the Debt Service Reserve Fund shall be applied as provided in
 Section 5.12 hereof and in conjunction with the final payment of the principal of and interest on
 the last Outstanding Notes.

       To the extent moneys on deposit in the Debt Service Reserve Fund exceed the Debt
Service Reserve Requirement, as required under a Supplemental Indenture, the Issuer may by
Issuer Order direct the Trustee to transfer such excess to the Revenue Fund. The Debt Service
Reserve Fund shall be replenished from amounts on deposit in the Revenue Fund as provided in
Section 5.04(b) hereof.

        The Issuer may substitute for some or all of the cash deposit required to be maintained
hereunder a Debt Service Reserve Policy or Policies with the written approval of each Credit
Facility Provider to such substitution. Any such Debt Service Reserve Policy shall be delivered
to the Trustee who shall draw upon the Debt Service Reserve Policy in accordance with its terms
and in the manner provided in a Supplemental Indenture. Notwithstanding any of the foregoing,
amounts available under any Debt Service Reserve Policy shall not be used to make any
payments with respect to any Interest Rate Exchange Agreement.

         Section 5.08. Operating Fund. The Operating Fund shall be maintained in an account
 established by the Issuer with the Trustee or another depository financial institution. Except as
may be set forth in any Supplemental Indenture, the Issuer shall be entitled to withdraw in
accordance with Section 5.04(b) hereof, moneys from the Revenue Fund to pay Maintenance and
Operating Expenses and Servicer Indemnity Payments. The amount deposited in the Operating
Fund by transfer from the Revenue Fund and the schedule of deposits shall be determined by the
Issuer, but Maintenance and Operating Expenses and Servicer Indemnity Payments expended in
any one Fiscal Year shall not exceed the amount shown in the most recent applicable Certificate
and Agreement with respect to the Notes. The requisition, in the form of an Issuer Order, shall
include a certification that the amount requisitioned, when combined with the amount
requisitioned previously in the Fiscal Year and any other Maintenance and Operating Expenses
and Servicer Indemnity Payments paid, does not exceed the amount shown in the most recent
applicable Certificate and Agreement as Maintenance and Operating Expenses and Servicer
Indemnity Payments for such Fiscal Year with respect to the Notes. The Trustee may
conclusively rely upon such Issuer Order. Upon the receipt of such requisition, the Trustee shall
withdraw the amount requisitioned from the Revenue Fund and transfer the same into the
Operating Fund. In the event there is not sufficient money on hand in the Revenue Fund, after
transfers authorized by Section 5.12 hereof, to transfer the full amount requisitioned, the Trustee
shall notify the Issuer and the Issuer shall then determine the amount to be transferred. The
Operating Fund shall be used to pay Maintenance and Operating Expenses and Servicer

                                               39
SSL-DOCS2 70028246v8
  Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 47 of 117 PageID #: 910



 Indemnity Payments of the Issuer in connection with its participation in the Student Loan
 Program, but shall not be a part of the Trust Estate.

        Section 5.09. Purchase Fund. The Purchase Fund is not part of the Trust Estate and is a
 fund to be held by the Tender Agent. The Tender Agent shall deposit to the credit of the
 Purchase Fund only the following promptly upon receipt:

                 (a)     the Purchase Price of tendered Notes or Undelivered Notes sold pursuant
          to a remarketing agreement (other than to the Issuer); and

                (b)     all amounts derived from a Liquidity Facility to purchase tendered Notes
          or Undelivered Notes.

       The Tender Agent shall disburse amounts held for the credit of the Purchase Fund to
purchase Notes, on behalf of the persons purchasing the same.

         No Notes shall be remarketed to the Issuer by any Remarketing Agent.

       Section 5.10. Investment of Funds. The Trustee shall invest money held for the credit
of any Fund and Account solely as directed in writing by the Issuer or its designee to the fullest
extent practicable and reasonable, but only in Investment Securities which shall mature or be
redeemable at the option of the holder, in any event, prior to the respective dates when the
money held for the credit of such Fund and Account shall be required for the purposes intended
and in accordance with the investment and maturity limitations set forth in the following
paragraph.

       Money held for the credit of the Credit Proceeds Fund shall be invested only in
Governmental Obligations which mature at the lesser of 30 days or when needed or Investment
Securities having a maturity of one day. Money held for the credit of the Note Fund shall be
invested only in Governmental Obligations which mature at the lesser of 30 days or when needed
or Investment Securities having a maturity of one day, or in the shares of any no-load investment
company registered under the Investment Company Act of 1940 that operates as a money market
fund under Rule 2a-7. Any money held by the Tender Agent in any account in the Purchase
Fund shall not be invested.

        The Investment Securities purchased shall be held by the Trustee and shall be deemed at
all times to be part of such Fund and Account or combination of Funds and Accounts, and the
Trustee shall inform the Issuer of the details of all such investments. The Trustee shall use
commercially reasonable efforts to sell or present for redemption any Investment Securities
purchased by it as an investment whenever it shall be necessary to provide money to meet any
payment from the applicable Fund or Account.

        Notwithstanding the foregoing, the Trustee shall not be responsible or liable for any
losses on investments made by it or sold by it hereunder or for keeping all funds held by it fully
invested at all times, its only responsibility being to comply with the investment instructions of
the Issuer.



                                               40
SSL-DOCS2 70028246v8
  Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 48 of 117 PageID #: 911



         The Trustee shall advise the Issuer and each Credit Facility Provider, if any, in writing, or
 in such other manner as the Trustee may choose in its sole discretion on or before the fifteenth
 day of each calendar month (or such later date as reasonably consented to by the Issuer), of all
 investments held for the credit of each Fund and Account as of the end of the preceding month
 and the value thereof.

         If the period between Interest Payment Dates for any Series of Notes is greater than thirty
 days, the Trustee shall determine the cash available in the Funds and Accounts established under
 this Indenture on the fifth Business Day prior to any Note Payment Date for that Series of Notes.
 If at such time, the available moneys in the Funds and Accounts established with it are
 insufficient for the respective purpose for which the Funds and Accounts were established,
 taking into consideration the obligations of payment from each Fund or Account as of such Note
 Payment Date, the Trustee shall so notify the Issuer or its agent, and, after the expiration of two
 Business Days, unless otherwise directed, the Trustee may sell, to the extent possible on the open
 market, an amount of Investment Securities as may be required to meet such deficiency or
 anticipated deficiency, and the Trustee shall not be liable for any loss resulting from such sale.
 The Trustee shall provide notice of any such sale to the Credit Facility Provider.

        When reference is made to the amount on deposit or required to be on deposit at any one
time in any Fund established under this Indenture, such reference shall include (a) cash on
deposit in such fund; and (b) the value, determined pursuant to this Indenture and the applicable
Supplemental Indenture, of Investment Securities held in such fund.

         Section 5.11. Withdrawal of Excess Coverage. At any time, but no more frequently
 than once every month, the Issuer may deliver to the Trustee an Issuer Order, evidencing the fact
that there is then Excess Coverage on deposit hereunder and specifying the amount thereof;
provided that the Issuer shall not deliver any such Issuer Order if there are any losses incurred by
the Issuer with respect to a Financed Student Loan as to which Bank One does not indemnify the
Issuer under the Bank One Student Loan Purchase Agreement and if such losses result from any
of (i) Section 5.02(e)(iii) thereof because origination of such Financed Student Loan was not in
compliance in all material respects with all applicable state and federal laws, and the
noncompliance in question did not involve a law concerning the actions of Bank One, (ii)
Section 5.02(g) thereof because there was a defense to payment with respect to such Financed
Student Loan that Bank One had no actual knowledge of at the time of its transfer to the Issuer,
or (iii) any breach of any representation, warranty or covenant of Bank One contained therein
which is deemed by Bank One not to be a material breach requiring Bank One's indemnity under
Section 8.01 thereof, until (a) such losses have been reimbursed by any party or (b) the Issuer has
received the written consent thereto from the Credit Facility Provider, or (c) in the case of Bank
One's denial that a breach is material, a court of competent jurisdiction enters a final judgment,
not subject to appeal, finding such breach to be material. On the Monthly Calculation Date
following Trustee's receipt of that Issuer Order, the Trustee shall release such Excess Coverage
to the Issuer from the Revenue Fund pursuant to Section 5.04(b) (xxi) and (xxii) hereof (to the
extent available). The Trustee shall have no duty or obligation to determine whether the Issuer is
entitled to any such Excess Coverage and shall be entitled to rely conclusively upon any Issuer
Order delivered hereunder.




                                                41
SSL-DOCS2 70028246v8
 Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 49 of 117 PageID #: 912



         Section 5.12. Order of Use of Amounts in Funds For Payment of Program
 Expenses, Maintenance and Operating Expenses, Notes and Reimbursement Obligations.
Except as may be set forth in any Supplemental Indenture, in the event there shall be a deficiency
in the amounts available in the Revenue Fund to be applied to the payment of those items
described in Sections 5.04(b)(i) through (xvii) hereof, the Trustee shall transfer moneys on
deposit in the Acquisition Fund to the Revenue Fund to the extent of such deficiency. In the
event that after such transfer or transfers there remains a deficiency in the amounts available in
the applicable Principal Account or Interest Account of the Note Fund to pay the principal of or
interest on any Notes issued hereunder, the Trustee shall transfer moneys on deposit in the Debt
Service Reserve Fund to the appropriate Principal Account or Interest Account of the Note Fund
or, if applicable, draw on any Debt Service Reserve Policy, in accordance with its terms, to pay
such principal or interest when due; provided, however, transfers from the Debt Service Reserve
Fund to the Note Fund shall be deposited, first, to the Senior Interest Account and the Senior
Principal Account to the extent necessary, second, to the Subordinate Interest Account and the
Subordinate Principal Account to the extent necessary and, third, to the Junior-Subordinate
Interest Account and the Junior-Subordinate Principal Account to the extent necessary.

        Section 5.13. Investment Requirements. Any investment of funds in Investment
Securities shall be held by a financial institution in accordance with the following requirements:

                 (a)      all Investment Securities shall be held in an account with such financial
         institution in the name of the Trustee;

                (b)     all Investment Securities held in such account shall be delivered to the
         Trustee in the following manner:

                         (i)     with respect to bankers' acceptances, commercial paper, negotiable
                 certificates of deposit and other obligations that constitute "instruments" within
                 the meaning of Section 9-102(a)(47) of the UCC (other than certificated
                 securities) and are susceptible to physical delivery, transferred to the Trustee by
                 physical delivery to the Trustee, indorsed to, or registered in the name of, the
                 Trustee or its nominee or indorsed in blank; or such additional or alternative
                 procedures as may hereafter become appropriate to effect the complete transfer of
                 ownership of any such Investment Securities to the Trustee free of any adverse
                 claims, consistent with changes in applicable law or regulations or the
                 interpretation thereof;

                        (ii)   with respect to a "certificated security" (as defined in
                 Section 8-102(a)(4) of the UCC), transferred:

                                (A)    by physical delivery of such certificated security to the
                        Trustee, provided that if the certificated security is in the registered form,
                        it shall be endorsed to, or registered in the name of, the Trustee or
                        indorsed in blank;

                              (B)   by physical delivery of such certificated security in
                        registered form to a "securities intermediary" (as defined in


                                                 42
SSL-DOCS2 70028246v8
 Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 50 of 117 PageID #: 913



                          Section 8-102(a)(14) of the UCC) acting on behalf of the Trustee if the
                          certificated security has been specially endorsed to the Trustee by an
                          effective endorsement;

                           (iii)   with respect to any security issued by the U.S. Treasury, the
                   Federal Home Loan Mortgage Corporation or by the Federal National Mortgage
                   Association that is a book-entry security held through the Federal Reserve System
                   pursuant to Federal book-entry regulations, the following procedures, all in
                   accordance with applicable law, including applicable federal regulations and
                   Articles 8 and 9 of the UCC: book-entry registration of such property to an
                   appropriate book-entry account maintained with a Federal Reserve Bank by a
                   securities intermediary which is also a "depositary" pursuant to applicable federal
                   regulations and issuance by such securities intermediary of a deposit advice or
                   other written confirmation of such book-entry registration to the Trustee of the
                  purchase by the securities intermediary on behalf of the Trustee of such
                  book-entry security; the making by such securities intermediary of entries in its
                  books and records identifying such book-entry security held through the Federal
                  Reserve System pursuant to Federal book-entry regulations as belonging to the
                  Trustee and indicating that such securities intermediary holds such book-entry
                  security solely as agent for the Trustee; or such additional or alternative
                  procedures as may hereafter become appropriate to effect complete transfer of
                  ownership of any such Investment Securities to the Trustee free of any adverse
                  claims, consistent with changes in applicable law or regulations or the
                  interpretation thereof;

                         (iv) with respect to any "uncertificated security" (as defined in
                 Section 8-102(a)(18) of the UCC) that is not governed by clause (iii) above,
                 transferred:

                                (A)     (1)    by registration to the Trustee as the registered
                         owner thereof, on the books and records of the issuer thereof, or

                                        (2)     by registration to another Person (not a securities
                                intermediary) that either becomes the registered owner of the
                                uncertificated security on behalf of the Trustee or, have become
                                the registered owner, acknowledges that it holds for the Trustee; or

                                 (B)   by the issuer thereof having agreed that it will comply with
                         instructions originated by the Trustee without further consent of the
                         registered owner thereof;

                               (C)    with respect to any "security entitlement" (as defined in
                        Section 8-102(a)(17) of the UCC), if a securities intermediary:

                                        (1)     (a) indicates by book entry that a "financial asset"
                                (as defined in Section 8-102(a)(9) of the UCC) has been credited to



                                                 43
SSL-DOCS2 70028246v8
 Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 51 of 117 PageID #: 914



                               the Trustee's "securities account" (as defined in Section 8-501 (a)
                               of the UCC),

                                              (b) receives a financial asset (as so defined) from
                                      the Trustee or acquires a financial asset for the Trustee,
                                      and, in either case, accepts it for credit to the Trustee's
                                      securities account (as so defined),

                                              (c) becomes obligated under other law, regulation
                                      or rule to credit a financial asset to the Trustee's securities
                                      account, or

                                              (d) has agreed that it will comply with "entitlement
                                      orders" (as defined in Section 8-102(a)(8) of the UCC)
                                      originated by the Trustee, without further consent by the
                                      "entitlement holder" (as defined in Section 8-102(a)(7) of
                                      the UCC), and

                                     (2)      such financial asset either is such Investment
                              Security or a security entitlement evidencing a claim thereto; and

                               (D)     in each case of delivery contemplated pursuant to
                       clauses (A) through (C) above, the Trustee shall make appropriate
                       notations on its records, and shall cause the same to be made on the
                       records of its nominees, indicating that such Investment Security is held in
                       trust pursuant to and as provided in this Indenture.

        Any cash held and account maintained by the Trustee shall not be considered a "financial
asset" for purposes of this Section. Subject to the other provisions hereof, the Trustee shall have
sole control over each such investment and the income thereon, and any certificate or other
instrument evidencing any such investment, if any, shall be delivered directly to the Trustee or
its agent, together with each document of transfer, if any, necessary to transfer title to such
investment to the Trustee in a manner which complies with this paragraph.

                                         ARTICLE VI

                                 REDEMPTION OF NOTES

       Section 6.01. Privilege of Redemption and Redemption Price. Notes may be subject
to redemption prior to maturity as set forth in a Supplemental Indenture. Such Notes shall be
redeemable as set forth in this Article, except as may be otherwise provided in a Supplemental
Indenture.

       Section 6.02. Optional Redemption. In the case of any redemption of Notes other than
as provided in Section 6.03 hereof, the Issuer shall give written notice to the Trustee and each
Credit Facility Provider, if any (a) of its election or direction so to redeem, on the specified
Redemption Date, (b) of the aggregate principal amount of the Notes within each Series and
maturities to be redeemed (which Redemption Date, Series, maturities and principal amounts

                                               44
SSL-DOCS2 70028246v8
 Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 52 of 117 PageID #: 915



 thereof to be redeemed shall be determined by the Issuer in its sole discretion, subject to any
 limitations with respect thereto contained in or permitted by the respective Supplemental
 Indenture) and (c) of any moneys to be applied to the payment of the Redemption Price. Except
 as set forth in the respective Supplemental Indenture, the notice from the Issuer to the Trustee
shall be given not less than 10 Business Days prior to the last day on which the Trustee can give
notice of redemption to Registered Owners, unless a shorter period is acceptable to the Trustee.
In the event notice of redemption shall have been given as provided in Section 6.05 hereof, the
Trustee, if it holds the moneys to be applied to the payment of the Redemption Price, shall prior
to the Redemption Date, pay or cause to be paid to the appropriate Paying Agent or Paying
Agents an amount which, in addition to other moneys, if any, available therefor held by such
Paying Agent or Paying Agents, will be sufficient to redeem on the Redemption Date at the
Redemption Price thereof, all the Notes to be redeemed. Such moneys shall be derived from the
Credit Proceeds Fund if the Notes to be redeemed are secured by a Credit Facility other than a
bond insurance policy. Except as provided in the preceding sentence, funds used to optionally
redeem Notes under this Section shall, to the extent any Credit Facility other than a bond
insurance policy is in effect, be Eligible Funds.

       Section 6.03. Mandatory Redemption. Whenever by the terms of this Indenture, the
Trustee is required to redeem Notes otherwise than at the election or direction of the Issuer, and
subject to and in accordance with the terms of the related Supplemental Indenture and this
Article, the Trustee shall select the Redemption Date of the Notes to be redeemed, give the
notice of redemption (with a copy to each Credit Facility Provider, if any) and transfer the
Redemption Price to the appropriate Paying Agents.

        Section 6.04. Selection of Notes to Be Redeemed. Except as may be otherwise
provided in a Supplemental Indenture, in the event of redemption of less than all the Outstanding
Notes of like Series and maturity, the Trustee shall select the Outstanding Notes to be redeemed
by lot, or in its discretion, on a pro rata basis from Notes Outstanding and not previously called
for redemption (unless the Issuer specifically directs the Trustee otherwise), in such manner as
the Trustee shall deem fair and appropriate. Provisions of this Indenture that apply to
Outstanding Notes called for redemption shall also apply to portions of Outstanding Notes called
for redemption.

        Each Supplemental Indenture may specify the minimum authorized denominations for
Notes of the Series and redemptions of a portion of any Series of Notes issued hereunder shall be
effected in integral multiples of the applicable minimum authorized denominations.

        Section 6.05. Notice of Redemption. When the Trustee shall receive notice from the
Issuer of its election or direction to redeem Notes pursuant to Section 6.02 hereof or whenever
redemption of Notes is required by this Indenture pursuant to Section 6.03 hereof, but in each
case, on the dates and at the Redemption Prices specified in the related Supplemental Indenture,
the Trustee shall give notice, in the name of the Issuer, of the redemption of such Notes. Such
notice shall specify the complete name and Series, CUSIP Number, interest rate, date of issue,
and maturities of the Notes to be redeemed, the Redemption Date and the place or places where
amounts due upon such redemption will be payable (with the name, address and phone number
of a contact person for the Trustee) and, if less than all the Notes of any Series and maturity are
to be redeemed, the identification of such Notes to be redeemed and, in the case of Notes to be

                                                45
SSL-DOCS2 70028246v8
 Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 53 of 117 PageID #: 916



redeemed in part only, such notice shall also specify the respective portions of the principal
amount thereof to be redeemed. Such notice shall further state that on such date there shall
become due and payable upon each Note to be redeemed the Redemption Price thereof, or the
Redemption Price of the specified portions of the principal thereof in the case of Notes to be
redeemed in part only, and that from and after such date interest thereon shall cease to accrue and
be payable. Such notice shall be given by first-class mail, not less than 15 days in the case of
Adjustable Rate Notes, and not less than 30 days, in the case of Fixed Rate Notes, and in each
case not more than 60 days before the Redemption Date, to the Registered Owners of any Notes
or portions of Notes which are to be redeemed, at their addresses appearing upon the Note
registration books; provided, however, that shorter periods before the Redemption Date during
which notice pursuant to this Section must be given may be prescribed by a Supplemental
Indenture as to Notes issued pursuant to such Supplemental Indenture. Failure so to mail any
such notice shall not affect the validity of the proceedings for the redemption of Notes with
respect to which no such failure occurred.

         Section 6.06. Payment of Redeemed Notes. Notice having been given by mail in the
manner provided in Section 6.05 hereof, the Notes or portions thereof so called for redemption
shall become due and payable on the Redemption Date so designated at the Redemption Price,
and, upon presentation and surrender thereof at the office specified in such notice, such Notes, or
portions thereof, shall be paid at the Redemption Price. If there shall be called for redemption
less than the entire principal amount of a Note, the Issuer shall execute, the Authenticating Agent
shall authenticate and the Paying Agent shall deliver, upon the surrender of such Note, without
charge to the Registered Owner thereof, for the unredeemed balance of the principal amount of
the Note so surrendered at the option of the Registered Owner, Notes of like Series and maturity
in any of the authorized denominations. If, on the Redemption Date, moneys for the redemption
of all the Notes or portions thereof of any like Series and maturity to be redeemed, together with
interest to the Redemption Date, shall be held by the Paying Agent so as to be available therefor
on said date and if notice of redemption shall have been mailed as aforesaid, then, from and after
the Redemption Date, interest on the Notes or portions thereof of such Series and maturities so
called for redemption shall cease to accrue. If said moneys shall not be available on the
Redemption Date, such Notes or portions thereof shall continue to bear interest until paid at the
same rate as they would have borne had they not been called for redemption.

        The Redemption Price of Notes (including any premium, thereon) shall be paid from
amounts available for such redemption; provided that amounts available to pay the Redemption
Price shall not be used to pay any premium without the prior written consent of the Credit
Facility Provider.

                                         ARTICLE VII

       REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE ISSUER

        Section 7.01. Payment of Notes. The Issuer shall duly and punctually pay or cause to
be paid, as herein provided, the principal or Redemption Price of every Note and the interest, if
any, thereon, at the dates and places and in the manner stated in the Notes, according to the true
intent and meaning thereof.


                                               46
SSL-DOCS2 70028246v8
  Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 54 of 117 PageID #: 917



        Section 7.02. Designation of Indenture Agents. The Issuer shall designate such
 Indenture Agents, in addition to or replacing the Trustee as to the agencies to which they are
 appointed, as Tender Agent, Paying Agents, Registrar or Authenticating Agent as it may deem
 appropriate under the provisions of any Supplemental Indenture.

        Section 7.03. Power to Issue Notes and Pledge Trust Estate. The Issuer is duly
authorized under all applicable laws to authorize and issue the Notes and to enter into, execute
and deliver this Indenture and to pledge the Trust Estate pledged hereby in the manner and to the
extent herein provided. The Trust Estate so pledged is and will be free and clear of any pledge,
lien, charge or encumbrance thereon, or with respect thereto, prior to the pledge created hereby,
and all action on the part of the Issuer to that end has been and will be duly and validly taken.
The Notes and the provisions of this Indenture are and will be the valid and legally enforceable
limited obligations of the Issuer in accordance with their terms and the terms of this Indenture.

        Section 7.04. Further Assurances. At any and all times, the Issuer shall, so far as it
may be authorized by law, pass, make, do, execute, acknowledge and deliver, all and every such
further resolutions, acts, deeds, conveyances, assignments, transfers and assurances as may be
necessary or desirable for the better assuring, conveying, granting, pledging, assigning and
confirming all and singular the Trust Estate, rights and assets hereby pledged or assigned, or
intended so to be, or which the Issuer may become bound to pledge or assign.

         Section 7.05. Accounts and Reports.

                 (a)     The Issuer shall keep, or cause to be kept, proper books of record and
         account in which complete and accurate entries shall be made of all of its transactions
         relating to the Financed Student Loans and all Funds established by this Indenture which
         shall upon reasonable notice and at all reasonable times be subject to the inspection of
         the Trustee, any Credit Facility Provider and the Registered Owners of an aggregate of
         not less than 25% in principal amount of Notes then Outstanding or their representatives
         duly authorized in writing.

                (b)     Within 45 days following the end of each fiscal quarter (other than the
         fourth fiscal quarter) or as soon as practicable thereafter, the Issuer shall deliver to the
         Trustee and the Credit Facility Provider a balance sheet for the Issuer as of the end of
         such quarter, a statement of the Issuer's revenues and expenses for such quarter, and a
         statement of changes in financial position and fund balances during such quarter.

                 (c)      The Issuer shall annually, within 180 days after the end of the Issuer's first
         Fiscal Year and within 150 days after the close of each Fiscal Year thereafter, file with
         the Trustee, any Credit Facility Provider, any Liquidity Facility Provider and the Rating
         Agencies then rating the Notes: (i) audited financial statements for such Fiscal Year for
         the Issuer and (ii) a balance sheet showing the assets and liabilities of the Issuer at the
         end of such Fiscal Year. The financial statements shall be accompanied by a certificate
         of an Accountant stating, without qualification or condition, that the financial statements
         examined present fairly the financial position of the Issuer at the end of the Fiscal Year,
         the results of its operations and the changes in financial position for the period examined,
         in conformity with generally accepted accounting principles.


                                                  47
SSL-DOCS2 70028246v8
 Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 55 of 117 PageID #: 918



                  (d)     The Trustee shall have no duty or responsibility with respect to the
          Issuer's financial statements or accounts and reports set forth herein except to make them
          available at no charge, upon request, to the Registered Owners as hereinbefore provided
          and to persons or entities that claim in writing to be a beneficial owner of Notes. The
          Trustee shall be entitled to reimbursement for all expenses and charges related to the
          Trustee providing such financial statements to the Registered Owners.

         Section 7.06. Student Loan Program.

                 (a)    The Issuer, through its Servicers and Subservicers, shall diligently collect
         all principal and interest payments on all the Financed Student Loans held under this
         Indenture, and Default Claims first from the Pledge Account and second from Guarantee
         Agency, if any, which relate to such Financed Student Loans.

                (b)    No amount in the Acquisition Fund shall be expended or applied for the
         purpose of purchasing or financing a Private Loan, and no Private Loan shall be financed
         hereunder, unless the Issuer has determined that each of the Student Loans meets the
         requirements of Section 7.12 hereof.

                 (c)    The Issuer may at any time exchange a Financed Student Loan for another
         Student Loan that does not meet the similar characteristics requirement of paragraph (d)
         of this Section provided that it is not delinquent or in default under its applicable
         provisions, it has a maturity no longer than the maturity of and an aggregate principal
         amount and interest rate not less than the aggregate principal amount and interest rate of
         the Financed Student Loan being exchanged, or sell, assign, transfer or otherwise dispose
         of a Financed Student Loan at a price:

                         (i)     in excess of the principal amount thereof (plus accrued borrower
                 interest) or in excess of the purchase price paid by the Issuer for such Financed
                 Student Loan (less principal amounts received with respect to such Financed
                 Student Loan);

                        (ii)     equal to the principal amount thereof (plus accrued borrower
                 interest), when the amounts on deposit in the Funds and Accounts and the
                 Financed Student Loans in the Acquisition Fund (including accrued interest
                 thereon), are at least equal to the principal amount of the Outstanding Notes plus
                 accrued interest and all accrued expenses or in order to pay current Debt Service
                 on the Notes or to avoid any default in the payment obligations of the Issuer under
                 any Reimbursement Agreement or otherwise; or

                         (iii) lower than the principal amount thereof (plus accrued borrower
                 interest) if the Issuer has received a Credit Confirmation (or, for Notes not subject
                 to a Credit Facility, a Rating Confirmation).

        ; provided, however, that if at the time of any such exchange, Excess Coverage is not at
        the required level, the Issuer shall have first obtained the prior written consent for such
        exchange from Ambac.


                                                  48
SSL-DOCS2 70028246v8
 Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 56 of 117 PageID #: 919



                  (d)      Notwithstanding anything herein to the contrary, the Issuer may at any
          time and from time to time exchange Financed Student Loans for other Student Loans
          having similar characteristics (including insurance or guarantees, if any, maturities and
          payment status) and an aggregate principal amount and interest rate not less than the
          aggregate principal amount and interest rate of the Financed Student Loans being
          exchanged; provided, however, that if at the time of any such exchange, Excess Coverage
          is not at the required level, the Issuer shall have first obtained the prior written consent to
          such exchange from Ambac.

                 (e)    Quarterly, the Issuer shall deliver to the Trustee and Ambac a Certificate
         and Agreement setting forth the loan types, school type concentration, and, if required,
         other characteristics of the Private Loans that may be financed pursuant to this Indenture.
         The initial Certificate and Agreement shall provide that only Private Loans (as provided
         in such Certificate and Agreement) may be so financed from original proceeds of the
         Notes and from recycled proceeds, but with the consent of the Credit Facility Provider,
         such Certificate and Agreement may be amended or supplemented in order to permit
         other types of Private Loans to be financed. Any amendment or supplement to such
         Certificate and Agreement shall be signed by an Authorized Representative of the Issuer,
         countersigned by Ambac, and delivered promptly by the Issuer to the Trustee and
         Ambac. No Private Loans may be financed pursuant to this Indenture except those
         conforming to the Certificate and Agreement.

                 (f)     The Issuer shall from time to time, with all practical dispatch and in a
         sound and economical manner consistent with the Certificate and Agreement and with all
         other provisions of this Indenture, (i) apply the proceeds of the Notes for the purposes set
         forth in this Indenture, including the payment of principal of, and premium, if any, and
         interest on, the Notes and (ii) do all such acts and things as shall be necessary to receive
         and collect Revenues sufficient to pay the expenses of the Issuer.

                 (g)     The Issuer may not purchase Private Loans at a higher premium than
         reflected in the most recent Certificate and Agreement.

                 (h)     The Issuer may not purchase Private Loans that mature after the stated
         maturity of the Notes except (i) as reflected in the most recent Certificate and Agreement
         or (ii) with the prior written consent of Ambac.

         Section 7.07. Servicing of Financed Student Loans. The Issuer shall cause all
Financed Student Loans to be properly serviced and the payment and collection of all payments
of principal and interest to be enforced by the Servicer or any additional or successor Servicer
evidencing, in the judgment of the Issuer, the capability and experience necessary to adequately
service student loans. The Issuer covenants that the Servicer will be its agent and subject to its
general direction under a contract with the Servicer. The Servicer may perform its duties
through Subservicers, except as may be provided by any Supplemental Indenture. The Issuer
shall cause all Financed Student Loan notes to be held in trust as part of the Trust Estate subject
to the lien of this Indenture.




                                                  49
SSL-DOCS2 70028246v8
  Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 57 of 117 PageID #: 920



         The Issuer shall cause to be diligently enforced, and take all reasonable steps, actions and
 proceedings necessary for the enforcement of, all terms, covenants and conditions of all
 Servicing Agreements, including the prompt payment of all principal and interest payments and
 all other amounts due the Issuer thereunder. The Issuer shall not permit the release of the
 obligations in any manner that materially adversely affects the rights or security of the
 Registered Owners, any Credit Facility Provider or any Liquidity Facility Provider of any
 Servicer under any Servicing Agreement and shall at all times, to the extent permitted by law,
 cause to be defended, enforced, preserved and protected the rights and privileges of the Issuer,
 the Trustee and the Registered Owners under or with respect to each Servicing Agreement. The
 Issuer shall not consent or agree to or permit any amendment or modification of any Servicing
 Agreement (but not including the Program Manual) without the consent of Ambac or which will
 in any manner materially adversely affect the rights or security of the Trustee, the Registered
 Owners, any Credit Facility Providers or any Liquidity Facility Providers.

         Section 7.08. Issuance of Additional Notes.

                 (a)    After the issuance of the initial Series of Notes under this Indenture, the
         Issuer shall not create or permit the creation of or issue any obligations or create any
         additional indebtedness which will be secured by a lien or charge on the Trust Estate,
         except as follows: (i) additional Series of Notes may be issued from time to time, subject
         to the provisions of Section 2.03 hereof, including a Rating Confirmation and written
         consent of each Credit Facility Provider, if any, for Senior Notes, which may have any
         priority designation and which may be superior to (but not superior to Senior Notes), on a
         parity with, or subordinate to one or more initial Series of Notes or Interest Rate
         Exchange Agreements; and (ii) Interest Rate Exchange Agreements may be entered into
         from time to time which may have any priority designation and which may be superior to
         (but not superior to Senior Notes), on a parity with or subordinate to one or more Series
         of Notes or Interest Rate Exchange Agreements. The Issuer shall not enter into an
         Interest Rate Exchange Agreement without obtaining a Credit Confirmation (or, for
         Notes not subject to a Credit Facility, a Rating Confirmation).

               (b)    No Series of Notes shall be issued under this Indenture except in
         accordance with Section 2.03 hereof

                (c)     The Issuer hereby expressly reserves the right to execute and deliver one
         or more additional general indentures, to issue indebtedness thereunder, and to pledge
         other assets not in the Trust Estate to payment of such indebtedness.

        Section 7.09. Compliance With Conditions Precedent. The Issuer represents that
upon the date of issuance of any of the Notes, all conditions, acts and things required by law or
by this Indenture to exist, to have happened or to have been performed precedent to or in the
issuance of such Notes shall exist, have happened and have been performed, or will have
happened or been performed, and such Notes, together with all other indebtedness of the Issuer,
shall be within every debt and other limit prescribed by law.

     Section 7.10. General Compliance With Conditions in this Indenture and any
Reimbursement Agreements. The Issuer shall do and perform or cause to be done and


                                                50
SSL-DOCS2 70028246v8
 Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 58 of 117 PageID #: 921



 performed at all times any and all covenants, agreements and all acts and things required to be
 done or performed by or on behalf of the Issuer under the provisions of this Indenture and any
 Reimbursement Agreement in accordance with the terms of such provisions. In the event of a
 conflict between the terms of Reimbursement Agreements pertaining to the Notes, the
 Reimbursement Agreement pertaining to the Senior Notes shall govern (or if no Senior Notes are
 Outstanding, the Reimbursement Agreement pertaining to the Subordinate Notes shall govern
 and, if no Senior Notes or Subordinate Notes are Outstanding, the Reimbursement Agreement
 pertaining to the Junior-Subordinate Notes shall govern).

        Section 7.11. Additional Covenants. The Issuer covenants that it will acquire or cause
to be acquired Student Loans as described herein. The Registered Owners of the Notes shall not
in any circumstances be deemed to be the owner or holder of the Financed Student Loan.

         The Issuer, or its designated agent, shall be responsible for each of the following actions:

               (a)    The Issuer, or its designated agent, shall cause the benefits of the
         Guarantee Agreements to flow to the Trustee.

                 (b)     The Trustee shall have no obligation to administer, service or collect the
         loans in the Trust Estate or to maintain or monitor the administration, servicing or
         collection of such loans.

                (c)    The Issuer shall comply with all United States statutes, rules and
         regulations which apply to the Student Loan Program, the Program Manual and the
         Student Loans.

                 (d)     The Issuer shall cause to be diligently enforced and taken all reasonable
         steps, actions and proceedings necessary for the enforcement of all terms, covenants and
         conditions of all Student Loans made and agreements in connection therewith, including
         the prompt payment of all principal and interest payments and all other amounts due the
         Issuer thereunder. The Issuer shall not permit the release of the obligations of any
         borrower under any Student Loan without the consent of the Credit Facility Provider and
         shall at all times, to the extent permitted by law, cause to be defended, enforced,
         preserved and protected the rights and privileges of the Issuer and of the Registered
         Owners under or with respect to each Student Loan and agreement in connection
         therewith.

               (e)     The Issuer shall take all appropriate action to ensure that at the time each
         Student Loan becomes a part of the Trust Estate it shall be free and clear from all liens.

               (f)     The Issuer shall diligently enforce, and take all steps, actions and
        proceedings reasonably necessary to protect its rights with respect to each Student Loan,
        and to maintain any Guarantee (including the Guarantee issued by TERI) on and to
        enforce all terms, covenants and conditions of Student Loans, including its rights and
        remedies under any Student Loan Purchase Agreement (including the Bank One Student
        Loan Purchase Agreement) and any Pledge Account.



                                                 51
SSL-DOCS2 70028246v8
 Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 59 of 117 PageID #: 922



       The Trustee shall not be deemed to be the designated agent for the purposes of this
Section unless it has agreed in writing to be such agent.

      Section 7.12. Covenant Regarding Financed Student Loans. The Issuer hereby
covenants that all Student Loans to be acquired hereunder will meet the following:

                 (a)     Each Student Loan is evidenced by an executed promissory note, which
         note is a valid and binding obligation of the borrower, enforceable by or on behalf of the
         holder thereof in accordance with its terms, subject to bankruptcy, insolvency and other
         laws relating to or affecting creditors' rights.

                 (b)    The amount of the unpaid principal balance of each Student Loan is due
         and owing, and no counterclaim, offset, defense or right to rescission exists with respect
         to any such Student Loan which can be asserted and maintained or which, with notice,
         lapse of time, or the occurrence or failure to occur of any act or event, could be asserted
         and maintained by the borrower against the Issuer as assignee thereof The Issuer shall
         take all reasonable actions to assure that no maker of a Student Loan has or may acquire
         a defense to the payment thereof.

               (c)     No Student Loan has a payment that is more than 90 days overdue other
         than such Student Loans that, in the aggregate, do not exceed 1.00% of the then
         aggregate outstanding principal amount of the Student Loans.

                 (d)      The Issuer has full right, title and interest in each Student Loan free and
         clear of all liens, pledges or encumbrances whatsoever.

               (e)     Each Student Loan was made in compliance with all applicable state and
         federal laws, rules and regulations, including, without limitation, all applicable
         nondiscrimination, truth-in-lending, consumer credit and usury laws.

                 (f)   Except as otherwise approved in writing by each Credit Facility Provider,
         all loan documentation shall be delivered to the Servicer (as custodian for the Trustee)
         prior to payment of the purchase price of such Student Loan.

                (g)    Each Student Loan is accruing interest (whether or not such interest is
         being paid currently by the borrower or is being capitalized), except as otherwise
         expressly permitted by this Indenture.

               (h)   Each Private Loan was originated in substantial conformity with the
         Program Manual.

        Section 7.13. Continued Existence; Successor of Issuer. The Issuer agrees that it will
do or cause to be done all things necessary to preserve and keep in full force and effect its
existence, rights and franchises as a business trust under the laws of the State of Delaware,
except as otherwise permitted by this Section. The Issuer further agrees that it will not (a) sell,
transfer or otherwise dispose of all or substantially all, of its assets (except Financed Student
Loans if such sale, transfer or disposition will discharge this Indenture in accordance with
Article XII hereof); (b) consolidate with or merge into another business trust or other entity; or

                                                 52
SSL-DOCS2 70028246v8
  Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 60 of 117 PageID #: 923



 (c) permit one or more other corporations or entities to consolidate with or merge into it. The
 preceding restrictions in clauses (a), (b) and (c) shall not apply to a transaction if the transferee or
 the surviving or resulting entity, if other than the Issuer, by proper written instrument for the
 benefit of the Trustee, irrevocably and unconditionally assumes the obligation to perform and
 observe the agreements and obligations of the Issuer under this Indenture and the Credit Facility
 Provider has provided its written consent.

          Section 7.14. [Reserved]

         Section 7.15. Representations and Warranties and Covenants of the Issuer. The
 Issuer hereby makes the following representations and warranties to the Trustee on which the
 Trustee relies in authenticating the Notes and on which the Registered Owners have relied in
 purchasing the Notes. Such representations and warranties shall survive the transfer and
 assignment of the Trust Estate to the Trustee.

                (a)    Organization and Good Standing. The Issuer is a business trust, duly
         organized and validly existing under the laws of the State of Delaware, and has the power
         to own its own assets and to transact the business in which it presently engages.

                 (b)    Due Qualification. The Issuer is duly qualified to do business and is in
         good standing, and has obtained all material, necessary licenses and approvals, in all
         jurisdictions where the failure to be so qualified, have such good standing or have such
         licenses or approvals would have a material adverse effect on the Issuer's business and
         operations or in which the actions as required by this Indenture require or will require
         such qualification.

                (c)    Authorization. The Issuer has the power, authority and legal right to
         conduct its business as currently conducted and to execute, deliver and perform its
         obligations under this Indenture and to grant the Trust Estate to the Trustee and the
         execution and delivery of and the performance of its obligations under this Indenture and
         the Transaction Documents to which it is a party and grant of the Trust Estate to the
         Trustee have been duly authorized by the Issuer by all necessary action.

                 (d)    Binding Obligation. This Indenture and the Transaction Documents to
         which it is a party, assuming due authorization, execution and delivery by the Trustee,
         constitutes a legal, valid and binding obligation of the Issuer enforceable against the
         Issuer in accordance with its terms, except that (i) such enforcement may be subject to
         bankruptcy, insolvency, reorganization, moratorium or other similar laws (whether
         statutory, regulatory or decisional) now or hereafter in effect relating to creditors' rights
         generally and (ii) the remedy of specific performance and injunctive and other forms of
         equitable relief may be subject to certain equitable defenses and to the discretion of the
         court before which any proceeding therefor may be brought, whether a proceeding at law
         or in equity.

                (e)    No Violation. The consummation of the transactions contemplated by this
         Indenture and the Transaction Documents to which it is a party and the fulfillment of the
         terms hereof and thereof does not conflict with, result in any breach of any terms and


                                                 53
SSL-DOCS2 70028246v8
 Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 61 of 117 PageID #: 924



         provisions of or constitute (with or without notice, lapse of time or both) a default under
         the organizational documents of the Issuer, or any material indenture, agreement,
         mortgage, deed of trust or other instrument to which the Issuer is a party or by which it is
         bound, or result in the creation or imposition of any lien upon any of its material
         properties pursuant to the terms of any such indenture, agreement, mortgage, deed of
         trust or other instrument, other than this Indenture, nor violate any law or any order, rule
         or regulation applicable to the Issuer of any court or of any federal or state regulatory
         body, administrative agency, or other governmental instrumentality having jurisdiction
         over the Issuer or any of its properties.

                        No Proceedings. There are no proceedings, injunctions, writs, restraining
         orders or investigations to which the Issuer or any of its Affiliates is a party pending, or,
         to the best of such entity's knowledge, threatened, before any court, regulatory body,
         administrative agency, or other tribunal or governmental instrumentality (i) asserting the
         invalidity of this Indenture, (ii) seeking to prevent the issuance of any Notes or the
         consummation of any of the transactions contemplated by this Indenture or (iii) seeking
         any determination or ruling that might materially and adversely affect the performance
         by the Issuer of its obligations under, or the validity or enforceability of this Indenture.

                (g)      Approvals. All approvals, authorizations, consents, orders or other actions
         of any person, corporation or other organization, or of any court, governmental agency or
         body or official, required on the part of the Issuer in connection with the execution and
         delivery of this Indenture have been taken or obtained on or prior to the Issue Date.

               (h)    Place of Business. The Issuer's principal place of business is located in
         Wilmington, Delaware.

                (i)      Tax and Accounting Treatment. The Issuer intends to treat the
         transactions contemplated by Student Loan Purchase Agreements for Student Loans as
         an absolute transfer rather than as a pledge of the Student Loans from the Seller for
         federal income tax, and the Issuer will be treated as the owner of the Financed Student
         Loans for all purposes. The Issuer further intends to treat the Notes as its indebtedness
         for federal income tax.

                (j)      Taxes. The Issuer has filed (or caused to be filed) all federal, state,
         county, local and foreign income, franchise and other tax returns required to be filed by it
         through the date hereof, and has paid all taxes reflected as due thereon. There is no
         pending dispute with any taxing authority that, if determined adversely to the Issuer,
         would result in the assertion by any taxing authority of any material tax deficiency, and
         the Issuer has no knowledge of a proposed liability for any tax year to be imposed upon
         such entity's properties or assets for which there is not an adequate reserve reflected in
         such entity's current financial statements.

               (k)    Legal Name. The legal name of the Issuer is "The National Collegiate
        Master Student Loan Trust I" and the Issuer has not changed its legal name since its
        inception and will not change its legal name without the prior written consent of the
        Credit Facility Provider. The Issuer has no trade names, fictitious names, assumed


                                                 54
SSL-DOCS2 70028246v8
 Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 62 of 117 PageID #: 925



          names or "dba's" under which it conducts its business and has made no filing in respect
          of any such name.

                  (1)    Business Purpose. The Issuer will acquire Student Loans conveyed to it
          under Student Loan Purchase Agreements for a bona fide business purpose rather than as
          an agent of any other person. The Issuer has no subsidiaries, has adopted and operated
          consistently with all formalities with respect to its operations and has engaged in no other
          activities other than those specified in this Indenture and its organizational documents
          and in accordance with the transactions contemplated herein and therein.

                (m)     Compliance With Laws. The Issuer is in compliance with all applicable
         laws and regulations with respect to the conduct of its business and has obtained and
         maintains all permits, licenses and other approvals as are necessary for the conduct of its
         operations.

                 (n)      Valid Business Reasons; No Fraudulent Transfers. The transactions
          contemplated by this Indenture are in the ordinary course of the Issuer's business and the
         Issuer has valid business reasons for granting the Trust Estate pursuant to this Indenture.
         At the time of each such grant: (i) the Issuer granted the Trust Estate to the Trustee
         without any intent to hinder, delay, or defraud any current or future creditor of the Issuer;
         (ii) the Issuer was not insolvent and did not become insolvent as a result of any such
         grant; (iii) the Issuer was not engaged and was not about to engage in any business or
         transaction for which any property remaining with such entity was an unreasonably small
         capital or for which the remaining assets of such entity are unreasonably small in relation
         to the business of such entity or the transaction; (iv) the Issuer did not intend to incur,
         and did not believe or should not have reasonably believed, that it would incur, debts
         beyond its ability to pay as they become due; and (v) the consideration paid received by
         the Issuer for the grant of the Trust Estate was reasonably equivalent to the value of the
         related grant.

                (o)     No Management of Affairs of Affiliates. The Issuer is not and will not be
         involved in the day-to-day management of the Issuer's parent or any Affiliate.

                 (p)     No Interentity Transfers With Seller or Affiliates. Other than the
         acquisition of assets and the transfer of any Notes pursuant to this Indenture, the Issuer
         does not engage in and will not engage in any interentity transactions with any of its
         Affiliates, except as provided herein.

                 (q)     Ability to Perform. There has been no material impairment in the ability
         of the Issuer to perform its obligations under this Indenture.

                 (r)     Financial Condition. No material adverse change has occurred in the
         Issuer's financial status since the date of its formation.

                (s)     Event of Default. No Event of Default has occurred and no event has
         occurred that, with the giving of notice, the passage of time, or both, would become an
         Event of Default.


                                                 55
SSL-DOCS2 70028246v8
  Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 63 of 117 PageID #: 926



                  (t)    Acquisition of Student Loans Legal. The Issuer has complied with all
          applicable, federal, state and local laws and regulations in connection with its acquisition
          of the Student Loans from the Seller.

                  (u)     No Material Misstatements or Omissions. No information, certificate of
          an officer, statement furnished in writing or report delivered to the Trustee, any Servicer,
          any Guarantee Agency, any Credit Facility Provider, any Liquidity Facility Provider, any
          Surety Provider or any Registered Owner by the Issuer contains any untrue statement of a
          material fact or omits a material fact necessary to make such information, certificate,
          statement or reporting not misleading.

         Section 7.16. Issuer Covenants. So long as any of the Notes are Outstanding:

               (a)    The Issuer shall not engage in any business or activity other than in
         connection with the activities contemplated hereby and in the Student Loan Purchase
         Agreements, and in connection with the issuance of Notes.

                 (b)     The funds and other assets of the Issuer shall not be commingled with
         those of any other individual, corporation, estate, partnership, joint venture, association,
         joint stock company, trust, unincorporated organization, or government or any agency or
         political subdivision thereof.

                (c)     The Issuer shall not be, become or hold itself out as being liable for the
         debts of any other party.

                 (d)    The Issuer shall not form, or cause to be formed, any subsidiaries.

                 (e)    The Issuer shall act solely in its own name and through its duly authorized
         officers or agents in the conduct of its business, and shall conduct its business so as not to
         mislead others as to the identity of the entity with which they are concerned.

                 (f)    The Issuer shall maintain its records and books of account and shall not
         commingle its records and books of account with the records and books of account of
         any other Person. The books of the Issuer maybe kept (subject to any provision
         contained in the statutes) inside or outside the State of Delaware at such place or places
         as may be designated from time to time by the board of trustees or in the bylaws of the
         Issuer.

                (g)      All actions of the Issuer shall be taken by a duly authorized officer or
         agent of the Issuer.

                (h)     The Issuer shall not amend, alter, change or repeal any provision
        contained in this Section without (i) the prior written consent of the Trustee and each
        Credit Facility Provider or Liquidity Facility Provider, if required by the Reimbursement
        Agreement relating to such Liquidity Facility, and (ii) a Rating Confirmation from each
        Rating Agency rating any Notes Outstanding (a copy of which shall be provided to the
        Trustee) that such amendment, alteration, change or repeal will have no adverse effect on
        the rating assigned to the Notes.

                                                  56
SSL-DOCS2 70028246v8
 Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 64 of 117 PageID #: 927



                  (i)     The Issuer shall not amend its organizational documents or change its
          jurisdiction of formation without first obtaining the prior written consent of each Rating
          Agency and each Credit Facility Provider, if any.

                (j)     All audited financial statements of the Issuer that are consolidated with
         those of any Affiliate thereof will contain detailed notes clearly stating that (i) all of the
         Issuer's assets are owned by the Issuer, and (ii) the Issuer is a separate entity with
         creditors who have received ownership and/or security interests in the Issuer's assets.

                 (k)      The Issuer will strictly observe legal formalities in its dealings with any of
         its Affiliates, and funds or other assets of the Issuer will not be commingled with those of
         any of its Affiliates. The Issuer shall not maintain joint bank accounts or other
         depository accounts to which any of its Affiliates has independent access. None of the
         Issuer's funds will at any time be pooled with the funds of any of its Affiliates.

                (1)     The Issuer will maintain an arm's length relationship with each Seller (and
         any Affiliate thereof). Any Person that renders or otherwise furnishes services to the
         Issuer will be compensated by the Issuer at market rates for such services it renders or
         otherwise furnishes to the Issuer except as otherwise provided in this Indenture. The
         Issuer will not hold itself out to be responsible for the debts of the Seller, the parent or
         the decisions or actions respecting the daily business and affairs of the Seller or parent.

                (m) The Issuer shall not sell, transfer, exchange or otherwise dispose of any
         portion of the Trust Estate except as expressly permitted by this Indenture.

                (n)    The Issuer shall not claim any credit on, or make any deduction from, the
         principal amount of any of the Notes by reason of the payment of any taxes levied or
         assessed upon any portion of the Trust Estate.

                (o)    The Issuer shall not permit the validity or effectiveness of this Indenture,
         any Supplement or any grant hereunder to be impaired, or permit the lien of this
         Indenture to be amended, hypothecated, subordinated, terminated or discharged, or
         permit any Person to be released from any covenants or obligations under this Indenture,
         except as may be expressly permitted hereby.

        Section 7.17. Program Expenses.

        Subject to Section 5.04(b)(i), the Issuer shall not permit Program Expenses and
Management and Operating Expenses to exceed those reflected in the most recent related
Certificate and Agreement unless Ambac agrees to amend the current Certificate and Agreement
based, in part, on (i) the Issuer having delivered to the Trustee and Ambac a revised statement of
Program Expenses and Management and Operating Expenses and such supporting data as
Ambac may reasonably request, (ii) Ambac having approved such revised statement and (iii) the
Issuer having delivered a cash flow statement satisfactory to Ambac giving effect to such revised
Program Expenses and Management and Operating Expenses. Thereafter, the Certificate and
Agreement shall be revised to incorporate such revised Program Expenses and Management and
Operating Expenses, and the Program Expenses and Management and Operating Expenses shall


                                                  57
SSL-DOCS2 70028246v8
  Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 65 of 117 PageID #: 928



 not differ from those reflected in such a revised Certificate and Agreement until a further revised
 Certificate and Agreement is delivered and approved as aforesaid.

                                            ARTICLE VIII

    SUPPLEMENTAL INDENTURES NOT REQUIRING CONSENT OF REGISTERED
                             OWNERS

         Section 8.01. Supplemental Indentures Not Requiring the Consent of Registered
 Owners. For any one or more of the following purposes and at any time or from time to time
 subject to the provisions of Section 8.02 hereof and with the written consent of each Credit
 Facility Provider, if any, a Supplemental Indenture not requiring the consent of Registered
 Owners may be executed and delivered by the Issuer and the Trustee for the following purposes:

                 (a)    to close this Indenture, or provide limitations and restrictions in addition to
          the limitations and restrictions contained in this Indenture on, the authentication and
          delivery of Notes or the issuance of other evidences of indebtedness;

                (b)     to add to the covenants and agreements of the Issuer in this Indenture
         other covenants and agreements to be observed by the Issuer which are not contrary to or
         inconsistent with this Indenture as theretofore in effect;

                (c)     to add to the limitations and restrictions in this Indenture other limitations
         and restrictions to be observed by the Issuer which are not contrary to or inconsistent
         with this Indenture as theretofore in effect;

                 (d)    to surrender any right, power or privilege reserved to or conferred upon
         the Issuer by the terms of this Indenture, but only if the surrender of such right, power or
         privilege is not contrary to or inconsistent with the covenants and agreements of the
         Issuer contained in this Indenture;

                 (e)    to confirm, as further assurance, any pledge under, and the subjection to
         any lien or pledge created or to be created by, this Indenture, of the Trust Estate or of any
         other revenues or assets;

                 (f)     to modify any of the provisions of this Indenture in any respect whatever,
         but only if (i) such modification shall be, and be expressed to be, effective only after all
         Notes Outstanding at the date of the execution of such Supplemental Indenture shall
         cease to be Outstanding, and (ii) such Supplemental Indenture shall be specifically
         referred to in the text of all Notes authenticated and delivered after the date of the
         execution of such Supplemental Indenture and of Notes issued in exchange therefor or in
         place thereof;

                (g)    to authorize the issuance of one or more Series of Notes and to prescribe
         the terms and conditions upon which such Notes may be issued;

                (h)     to create additional special trust accounts for the further securing of all
         Notes, all Senior Notes, all Subordinate Notes, all Junior-Subordinate Notes or all Notes

                                                 58
SSL-DOCS2 70028246v8
 Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 66 of 117 PageID #: 929



          of a Series issued pursuant to this Indenture if along with such Supplemental Indenture
          there is filed an Opinion of Counsel to the effect that the creation and operation of such
          account will in no way impair the existing security of the Registered Owner of any
          Outstanding Note;

                 (i)     to cure any ambiguity, supply any omission, or cure or correct any defect
          or inconsistent provisions in this Indenture;

                 (j)     to insert such provisions clarifying matters or questions arising under this
          Indenture as are necessary or desirable and are not contrary to or inconsistent with this
          Indenture as theretofore in effect;

               (k)    to provide for additional duties of the Trustee in connection with the
         Financed Student Loans, upon the written consent of the Trustee;

                (1)    to satisfy the requirements of a Rating Agency in order to obtain, maintain
         or improve the rating on any of the Notes;

                  (m)   to replace, change or alter the Rating Agencies then rating the Notes;

                 (n)    to provide for the orderly sale or remarketing of Notes;

                (o)     to make any other change which, in the judgment of the Trustee acting in
         reliance on an Opinion of Counsel is necessary or desirable to maintain the tax status of
         the Notes as debt for federal tax purposes;

                (p)      to make any change which, in the judgment of the Trustee acting in
         reliance upon an Opinion of Counsel, to the extent the Trustee deems such opinion
         desirable, is not to the prejudice of the Trustee or the Registered Owners;

                 (q)    to make any change that affects only the rights of a Credit Facility
         Provider or Liquidity Facility Provider which has issued a Credit Facility or Liquidity
         Facility with respect to any of the Notes, with the prior written consent of such Credit
         Facility Provider or Liquidity Facility Provider;

                (r)     to provide for the conversion of the interest rate on any Series of Notes as
         provided in a Supplemental Indenture;

                (s)     to make any other change with a Credit Confirmation (or, for Notes not
         subject to a Credit Facility, a Rating Confirmation); or

                (t)     to modify, amend or supplement this Indenture or any Supplemental
         Indenture in such manner as to permit the qualification hereof and thereof under the Trust
         Indenture Act of 1939, as amended or any similar federal statute hereafter in effect or to
         permit the qualification of the Notes for sale under the securities laws of the United
         States of America or of any of the states of the United States of America, and, if they so
         determine, to add to this Indenture or any Supplemental Indenture hereto such other



                                                59
SSL-DOCS2 70028246v8
 Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 67 of 117 PageID #: 930



          terms, conditions and provisions as may be permitted by said Trust Indenture Act of
          1939, as amended or similar federal statute.

          Section 8.02. General Provisions.

                (a)    Any Supplemental Indenture permitted or authorized by Section 8.01
         hereof may be executed by the Issuer without the consent of any of the Registered
         Owners, but with the consent of each Credit Facility Provider, and the Liquidity Facility
         Provider for the Series of Notes affected. The Issuer shall further notify the Rating
         Agencies then Rating the Notes of the execution of such Supplemental Indenture. The
         copy of every Supplemental Indenture filed with the Trustee shall be accompanied by an
         Opinion of Counsel including a statement that such Supplemental Indenture has been
         duly and lawfully executed in accordance with the provisions of this Indenture and any
         applicable Reimbursement Agreement, is authorized or permitted by this Indenture, and,
         assuming due authorization, execution and delivery by the other parties thereto, is valid
         and binding upon the Issuer.

                (b)     The Trustee is hereby authorized and shall execute any Supplemental
         Indenture referred to and permitted or authorized by Section 8.01 or Article IX hereof if
         such Supplemental Indenture shall not adversely affect the rights, duties, liabilities or
         immunities of the Trustee, and to make all further agreements and stipulations which
         may be therein contained. The Trustee, in taking or refraining from taking such action,
         shall be fully protected in relying on an Opinion of Counsel that such Supplemental
         Indenture is authorized or permitted by the provisions of this Indenture.

                (c)     No Supplemental Indenture shall change or modify any of the rights or
         obligations of any Indenture Agent without its written assent thereto.

                                         ARTICLE IX

      SUPPLEMENTAL INDENTURES REQUIRING CONSENT OF REGISTERED
                             OWNERS

       Section 9.01. Mailing of Notice of Amendment. Any provision of this Article for the
mailing of a notice or other document to Registered Owners shall be fully complied with if it is
mailed postage prepaid (a) to each Registered Owner of Notes then Outstanding at his address
appearing upon the Note registration books of the Registrar, (b) to the Trustee, (c) to the Rating
Agencies then rating the Notes, (d) to each Credit Facility Provider, if any, and (e) to each
Liquidity Facility Provider for any Notes to which such notice or other document relates.

       Section 9.02. Powers of Amendment. Except as provided in Article VIII hereof, any
modification of or amendment to this Indenture and of the rights and obligations of the Issuer,
any Credit Facility Provider, or any Liquidity Facility Provider under a Supplemental Indenture,
and of the Registered Owners of the Notes of any particular Series, may be made by a
Supplemental Indenture, with the written consent: (a) of a majority of the Registered Owners
determined by principal amount of the Senior Notes Outstanding (or, if no Senior Notes are
Outstanding, then by a majority of the Registered Owners determined by principal amount of the


                                               60
SSL-DOCS2 70028246v8
 Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 68 of 117 PageID #: 931



 Subordinate Notes Outstanding at the time such consent is given or, if no Senior Notes or
 Subordinate Notes are Outstanding, then by a majority of the Registered Owners determined by
 in principal amount of the Junior-Subordinate Notes Outstanding at the time such consent is
 given); (b) in case less than all of the several Series of Notes then Outstanding are affected by the
 modification or amendment, a majority of the Registered Owners determined by principal
 amount of the Notes of each Series so affected and Outstanding at the time such consent is given,
 (c) in case the modification or amendment changes the terms of any Sinking Fund Payment, of
 the Registered Owners of at least 100% in principal amount of the Notes of the particular Series
 and maturity entitled to such Sinking Fund Payment and Outstanding at the time such consent is
 given, and (d) of each Credit Facility Provider, if any.

        In the event that a Credit Facility Provider has issued a Credit Facility or a Liquidity
Facility Provider has issued a Liquidity Facility respecting a Series of Notes and unless such
Credit Facility Provider or such Liquidity Facility Provider is then in receivership, bankruptcy or
reorganization or is then continuing wrongfully to dishonor drawings under the Credit Facility or
Liquidity Facility, such Credit Facility Provider or, in the event there is no Credit Facility
Provider, such Liquidity Facility Provider shall be considered as the Registered Owner of 100%
of such Series of Notes for the purpose of consenting to any modification of or amendment to
this Indenture, but, only if so required by the applicable Reimbursement Agreement in the case
of the Liquidity Facility Provider.

         If any such modification or amendment will not take effect so long as any Notes of any
specified maturity remain Outstanding, the consent of the Registered Owners of such Notes shall
not be required and such Notes shall not be deemed to be Outstanding for the purpose of any
calculation of Outstanding Notes under this Section. No such modification or amendment shall
permit a change in the terms of redemption or maturity of the principal of any Outstanding Note
or of any installment of interest thereon or a reduction in the principal amount or the Redemption
Price thereof or in the rate of interest thereon without the consent of the Registered Owner of
such Note (which consent shall not be deemed to be effected by a Credit Facility Provider or
Liquidity Facility Provider), or shall reduce the percentages or otherwise affect the Series of
Notes that must consent to any modification or amendment of this Indenture without the consent
of all of Registered Owners of the Notes of that Series, or shall change or modify any of the
rights or obligations of any Indenture Agent without its written assent thereto. For the purposes
of this Section, a Series of Notes shall be deemed to be affected by a modification or amendment
of this Indenture if the same adversely affects or diminishes the rights of the Registered Owners
of Notes of such Series. The Trustee may determine, upon receipt of an Opinion of Counsel,
whether Notes of any particular Series would be affected by any modification or amendment
hereof and any such determination shall be binding and conclusive on the Issuer, any Credit
Facility Provider or Liquidity Facility Provider and all Registered Owners of Notes.

        Section 9.03. Consent of Registered Owners.

               (a)      A copy of any Supplemental Indenture making a modification or
         amendment which is not permitted by the provisions of Section 8.01 hereof (or brief
         summary thereof or reference thereto in a form approved by the Trustee), together with a
         request to Registered Owners for their consent thereto in a form satisfactory to the
         Trustee, shall be mailed by the Registrar on behalf of the Issuer to each Credit Facility

                                                61
SSL-DOCS2 70028246v8
  Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 69 of 117 PageID #: 932



          Provider, if any, and the Registered Owner of any Note to be affected by such proposed
          amendment or modification. Such Supplemental Indenture shall not be effective unless
          and until there shall have been filed with the Trustee (A) the written consents of
          Registered Owners of the percentages of Outstanding Notes and each Credit Facility
          Provider specified in Section 9.02 hereof and (B) an Opinion of Counsel stating that such
          Supplemental Indenture has been duly executed by the Issuer in accordance with the
          provisions of this Indenture and any applicable Reimbursement Agreement, is authorized
          or permitted hereby and, assuming due authorization, execution and delivery by the other
          parties thereto, is valid and binding upon the Issuer.

                (b)     Any such consent shall be binding upon the Registered Owner of the
         Notes giving such consent and upon any subsequent Registered Owner of such Notes and
         of any Notes issued in exchange therefor (whether or not such subsequent Registered
         Owner thereof has notice thereof) unless such consent is revoked in writing by the
         Registered Owner of such Notes giving such consent or a subsequent Registered Owner
         thereof by filing with the Trustee, prior to the time when the written statement of the
         Trustee hereinafter provided for in this Section is filed, such revocation.

                 (c)     At any time after the Registered Owners of the required percentages of
         Notes shall have filed their consents to the Supplemental Indenture, the Trustee shall
         make and file with the Issuer a written statement that the Registered Owners of such
         required percentages of Notes have filed such consents. Such written statements shall be
         conclusive that such consents have been so filed. At any time thereafter, notice, stating
         in substance that the Supplemental Indenture (which may be referred to as a
         Supplemental Indenture dated as of a stated date, a copy of which is on file with the
         Trustee) has been consented to by the Registered Owners of the required percentages of
         Notes and will be effective as provided in this Section shall be given to Registered
         Owners by the Issuer by mailing such notice to the Registered Owners not more than 90
         days after the Registered Owners of the required percentages of Notes shall have filed
         their consents to the Supplemental Indenture and the written statement of the Trustee
         herein above provided for is filed. The Issuer shall file with the Trustee proof of the
         mailing of such notice. A record, consisting of the papers required or permitted by this
         Section to be filed with the Trustee, shall be proof of the matters therein stated. Such
         Supplemental Indenture making such amendment or modification shall be deemed
         conclusively binding upon the Issuer, the Indenture Agents and the Registered Owners of
         all Notes after the filing with the Trustee of the proof of the mailing of the notice of such
         consent, except in the event of a final decree of a court of competent jurisdiction setting
         aside such Supplemental Indenture in a legal action or equitable proceeding for such
         purpose.

        Section 9.04. Modifications by Unanimous Consent. The terms and provisions of this
Indenture and the rights and obligations of the Issuer and of the Registered Owners of the Notes
hereunder may be modified or amended in any respect upon the execution by the Issuer and the
Trustee of a Supplemental Indenture with the consent of the Registered Owners of all the Notes
then Outstanding, such consent to be given as provided in Section 9.03 hereof and with Ambac's
written consent, but no such modification or amendment shall change or modify any of the rights
or obligations of any Indenture Agent without the filing with the Trustee of the written assent

                                                 62
SSL-DOCS2 70028246v8
 Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 70 of 117 PageID #: 933



 thereto of such Indenture Agent in addition to the consent of the Registered Owners. No notice
 of any such modification, amendment, assent or publication thereof shall be required.

        Section 9.05. Exclusion of Notes. Notes owned or held by the Issuer or its Affiliates
shall not be deemed Outstanding for the purpose of consent or other action or any calculation of
Outstanding Notes provided for in this Article, and the Issuer or its Affiliates shall not be entitled
with respect to such Notes to give any consent or take any other action provided for in this
Article. At the time of any consent or other action taken under this Article, the Issuer shall
furnish the Trustee a Certificate of an Authorized Representative, upon which the Trustee may
rely, describing all Notes so to be excluded.

        Section 9.06. Notation on Notes. Notes authenticated and delivered after the effective
date of any action taken as provided in Article VIII hereof or this Article may and, if the Trustee
so determines, shall bear a notation by endorsement or otherwise in form approved by the Issuer
and the Trustee as to such action, and in that case upon demand of the Registered Owner of any
Outstanding Note at such effective date and presentation of his Note for the purpose at the
principal corporate trust office of the Trustee or upon any transfer or exchange of any Note
Outstanding at such effective date, suitable notation shall be made on such Note or upon any
Note issued upon any such transfer or exchange by the Trustee as to any such action. If the
Issuer or the Trustee shall so determine, new Notes modified to conform to such action in the
opinion of the Trustee and the Issuer shall be prepared, executed, authenticated and delivered,
and upon demand of the Registered Owner of any Note then Outstanding shall be exchanged,
without cost to such Registered Owner, upon surrender of such Outstanding Note.

         Section 9.07. Consent of the Credit Facility Provider to Certain Modifications.

       Except as otherwise provided in this Indenture, so long as the Credit Facility is in full
force and effect, no supplement, modification or amendment shall be made to any Transaction
Document, other than the Program Manual, without the prior written consent of Ambac.

                                           ARTICLE X

                                DEFAULTS AND REMEDIES

       Section 10.01. Events of Default.        Each of the following events is an "Event of
Default":

                 (a)    payment by the Issuer of the principal, Purchase Price, or Redemption
        Price, if any, with respect to the Senior Notes Outstanding shall not be made when and as
        the same shall become due, whether at maturity or upon call for redemption or otherwise
        (or, if no Senior Notes are Outstanding, payment by the Issuer of the principal, Purchase
        Price, or Redemption Price, if any, with respect to the Subordinate Notes Outstanding
        shall not be made when and as the same shall become due, whether at maturity or upon
        call for redemption or otherwise, or, if no Senior Notes or Subordinate Notes are
        Outstanding, payment by the Issuer of the principal, Purchase Price, or Redemption
        Price, if any, with respect to the Junior-Subordinate Notes Outstanding shall not be made



                                                63
SSL-DOCS2 70028246v8
 Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 71 of 117 PageID #: 934



          when and as the same shall become due, whether at maturity or upon call for redemption
          or otherwise); or

                 (b)     payment by the Issuer of any installment of interest with respect to the
          Senior Notes Outstanding shall not be made when and as the same shall become due (or,
          if no Senior Notes are Outstanding, payment by the Issuer of any installment of interest
          with respect to the Subordinate Notes Outstanding shall not be made when and as the
          same shall become due, or, if no Senior Notes or Subordinate Notes are Outstanding,
          payment by the Issuer of any installment of interest with respect to the Junior-
          Subordinate Notes Outstanding shall not be made when and as the same shall become
          due); or

                 (c)    the Issuer shall fail or refuse to comply with the provisions of this
         Indenture, or shall default in the performance or observance of any of the other
         covenants, agreements or conditions on its part or has breached any of its representations
         or warranties contained herein, in any Supplemental Indenture or the Notes, in any
         Certificate and Agreement or any Transaction Document to which it is a party, other than
         those described in paragraph (a) or (b) of this Section, and such failure, refusal or default
         shall continue for a period of 30 days after either the Issuer has knowledge of or written
         notice thereof has been delivered to the Issuer by the Trustee or by the Registered
         Owners of not less than 25% in principal amount of the Outstanding Notes;

                (d)    the Issuer has failed to reimburse or otherwise pay the Credit Facility
         Provider or Liquidity Facility Provider pursuant to the terms of its Reimbursement
         Agreement or this Indenture as and when such reimbursement or payment becomes due
         and payable; or

                (e)    the Issuer shall have commenced a voluntary case or other proceeding
         seeking liquidation, reorganization or other relief with respect to itself or its debts under
         any bankruptcy, insolvency, or other similar law now or hereafter in effect, or an
         involuntary case or other proceeding shall have been commenced against the Issuer
         seeking liquidation, reorganization or other relief with respect to it or its debts under any
         bankruptcy, insolvency or other similar law now or hereafter in effect.

                 (f)  default by the Issuer in the due and punctual payment of the Purchase
         Price of any Note required to be purchased pursuant to Section 6.02 or 6.03 from
         remarketing proceeds or amounts received pursuant to a request under any Liquidity
         Facility; or

                (g)   default by the Issuer in the due and punctual payment of its obligations
         under any Liquidity Facility; or

                 (h)   a draw on any Credit Facility of Ambac.

        Section 10.01A         Waivers of Events of Default.

       The Trustee shall waive any Event of Default and its consequences and rescind any
declaration of maturity of principal upon the written request of Ambac or, with the prior written

                                                 64
SSL-DOCS2 70028246v8
  Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 72 of 117 PageID #: 935



 consent of Ambac, the written request of a majority of the Registered Owners in aggregate
 principal amount of all Notes then Outstanding in respect of which such Event of Default exists;
 provided that an Event of Default specified in subsections (a) or (b) of Section 10.01 hereof shall
 not be waived unless prior to such waiver all arrears of interest on the Notes, with interest (to the
 extent permitted by law) at the rates borne by the Notes, and all arrears of payments of principal
 on the Notes (due at their stated maturity or upon redemption, but not by declaration of
 acceleration), and all fees and expenses of the Trustee, Program Expenses and Reimbursement
 Amounts then due, shall have been paid or provided for. In case of any such waiver or
 rescission, or in case any proceeding taken by the Trustee on account of any such Event of
 Default shall have been discontinued or abandoned or determined adversely to the Trustee, then
 and in every such case, the Issuer, the Trustee, the Credit Facility Provider, and the Registered
 Owners shall be restored to their former positions and rights hereunder respectively (subject,
 however, to such determination), but no such waiver or rescission shall extend to any subsequent
 or other Event of Default, or impair any right consequent thereon.

         Section 10.02. Remedies.

                  (a)    Upon the occurrence and continuance of any Event of Default specified in
          paragraphs (a), (b), (d), (e), (f), (g) or (h) of Section 10.01 hereof of which the Trustee
          has actual knowledge, the Trustee shall promptly notify the Issuer, each Credit Facility
          Provider, each Liquidity Facility Provider, each Surety Provider, each counterparty to an
          Interest Rate Exchange Agreement and each Indenture Agent of the existence of such
          Event of Default and shall proceed upon indemnification to the Trustee's satisfaction
          with the consent of each Credit Facility Provider or at the written direction of each Credit
          Facility Provider subject to the provisions of Article XI hereof; or upon the occurrence
         and continuance of any Event of Default specified in paragraph (c) of Section 10.01
         hereof of which the Trustee has actual knowledge, the Trustee shall promptly notify the
         Issuer, each Credit Facility Provider, each Liquidity Facility Provider, each Surety
         Provider, each counterparty to an Interest Rate Exchange Agreement and each Indenture
         Agent of the existence of such Event of Default and may, with the written consent of
         each Credit Facility Provider, but shall not be required to (or, if instructed by the
         Registered Owners as described in Section 10.05 hereof with the written consent of each
         Credit Facility Provider, if any, or, if instructed in writing by each Credit Facility
         Provider, shall) proceed in its own name, subject to the provisions of Article XI hereof,
         to protect and enforce the rights of the Registered Owners by such of the following
         remedies, as the Trustee, being advised by counsel, shall deem most effectual to protect
         and enforce such rights:

                         (i)     by mandamus or other suit, action or proceeding at law or in
                 equity, to enforce all rights of the Registered Owners, including the right to
                 require the Issuer to carry out the covenants and agreements as to, and the
                 assignment of, the Financed Student Loans and to require the Issuer to carry out
                 any other covenants or agreements with Registered Owners and to perform its
                 duties as prescribed by law;

                        (ii)   by bringing suit upon the Notes;


                                                 65
SSL-DOCS2 70028246v8
  Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 73 of 117 PageID #: 936



                          (iii) by action or suit in equity, to require the Issuer to account as if it
                   were the trustee of an express trust for the Registered Owners of the Notes;

                         (iv)    by action or suit in equity to enjoin any acts or things which may
                  be unlawful or in violation of the rights of the Registered Owners of the Notes; or

                          (v)      upon the occurrence of an Event of Default specified in
                   paragraphs (a) or (b), (d) or (e) of Section 10.01 hereof, the Trustee shall, but only
                  with the written consent or at the written direction of each Credit Facility
                  Provider, if any, and in the case of an Event of Default specified in paragraph (c),
                  the Trustee shall, upon the written direction of the Registered Owners with the
                  written consent or the written direction of each Credit Facility Provider, if any, as
                  provided in Section 10.05 hereof, after written notice to the Issuer, to the extent
                  required by law, declare the principal of the Notes then Outstanding to be
                  immediately due and payable, whereupon the principal and the accrued interest on
                  such Notes through the date of acceleration shall, without further action, become
                  and be immediately due and payable, anything in this Indenture, or in the Notes to
                  the contrary notwithstanding. If all defaults shall be cured or waived, then, the
                  Trustee may annul such declaration and its consequences with the written consent
                  of each Credit Facility Provider, if any; provided each Credit Facility or Liquidity
                  Facility for the Notes previously in effect is fully reinstated and in full force and
                  effect.

                 (b)     [Reserved]

                 (c)     In the enforcement of any rights and remedies under this Indenture, the
         Trustee shall be entitled to sue for, enforce payment of and receive any and all amounts
         then or during any default becoming, and at any time remaining, due and unpaid from the
         Issuer for principal, interest or otherwise, under any provisions of this Indenture or a
         Supplemental Indenture or of the Notes, with interest on overdue payments at the rate of
         interest specified in such Notes, together with any and all costs and expenses of
         collection and of all proceedings thereunder and under such Notes without prejudice to
         any other right or remedy of the Trustee or of the Registered Owners, and to recover and
         enforce a judgment or decree against the Issuer for any portion of such amounts
         remaining unpaid, with interest, costs and expenses (including without limitation pretrial,
         trial and appellate attorney fees), and to collect from the Issuer any moneys adjudged or
         decreed to be payable; provided, however, any recovery against the Issuer is limited to
         the Trust Estate.

                 (d)    Upon the occurrence of any Event of Default, and on the filing of suit or
         other commencement of judicial proceedings to enforce the rights of the Registered
         Owners under this Indenture, the Trustee shall, at the written direction of each Credit
         Facility Provider, if any, be entitled, as a matter of right, to the appointment of a receiver
         or receivers of the Trust Estate and of the assets of the Issuer relating to the Student Loan
         Program, pending such proceedings, with such powers as the court making such
         appointment shall confer.



                                                   66
SSL-DOCS2 70028246v8
 Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 74 of 117 PageID #: 937



                  (e)    Except upon the occurrence and during the continuance of an Event of
          Default hereunder, the Issuer hereby expressly reserves and retains the privilege to
          receive and, subject to the terms and provisions of this Indenture, to keep or dispose of,
          claim, bring suit upon or otherwise exercise, enforce or realize upon its rights and interest
          in and to the Financed Student Loans and the proceeds of any collections therefrom, and
          neither the Trustee nor any Registered Owner shall in any manner be or be deemed to be
          an indispensable party to the exercise of any such privilege, claim or suit.

                  (f)    The Trustee shall select and liquidate or sell Trust Estate assets as
          provided in the following paragraph or as provided in the last paragraph of this Section
          but only at the written direction of each Credit Facility Provider, if any, and shall not be
          liable to any Registered Owner, any Credit Facility Provider, any Liquidity Facility
          Provider or the Issuer by reason of such selection, liquidation or sale.

          Whenever moneys are to be applied pursuant to this Article irrespective of and whether
 other remedies authorized under this Indenture shall have been pursued in whole or in part, the
 Trustee, upon the written direction of the Credit Facility Provider, may cause any or all of the
 assets of the Trust Estate to be sold. The Trustee may so sell the assets of the Trust Estate and all
 right, title, interest, claim and demand thereto and the right of redemption thereof, in one or more
parts, at any such place or places, and at such time or times and upon such notice and terms as
the Trustee may deem appropriate with written consent of each Credit Facility Provider, if any,
or at the written direction of each Credit Facility Provider and as may be required by law and
apply the proceeds thereof in accordance with the provisions of this Section at the written
direction of each Credit Facility Provider or with the written consent of each Credit Facility
Provider. Upon such sale, the Trustee may make and deliver to the purchaser or purchasers a
good and sufficient assignment or conveyance for the same, which sale shall be a perpetual bar
both at law and in equity against the Issuer, each Credit Facility Provider, each Liquidity Facility
Provider, the Registered Owners, and all other persons claiming such properties. No purchaser
at any sale shall be bound to see to the application of the purchase money proceeds thereof or to
inquire as to the authorization, necessity, expediency or regularity of any such sale.
Nevertheless, if so requested by the Trustee, the Issuer shall ratify and confirm any sale or sales
by executing and delivering to the Trustee or to such purchaser or purchasers all such
instruments as may be necessary or, in the judgment of the Trustee, proper for the purpose which
may be designated in such request.

        To the extent that funds are not otherwise available to pay amounts due to a Credit
Facility Provider or a Liquidity Facility Provider under its Reimbursement Agreement pursuant
to this Section, including any Ambac Indemnity Amounts, and unless otherwise provided in a
Supplemental Indenture, the Trustee, at the request and in the sole discretion of the Issuer
(except as provided in the final paragraph of this Section), shall convey or sell and deliver
Financed Student Loans purchased with assets of the Trust Estate to such Credit Facility
Provider or such Liquidity Facility Provider in partial or complete satisfaction of such
obligations of the Issuer, subject to the acceptance of such Financed Student Loans by such
Credit Facility Provider or such Liquidity Facility Provider in satisfaction of such obligations, at
a purchase price equal to the principal outstanding plus accrued interest.



                                                 67
SSL-DOCS2 70028246v8
  Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 75 of 117 PageID #: 938



         Should an event of default under a Reimbursement Agreement have occurred and be
 continuing unremedied or payment obligation of the Issuer to Ambac under this Indenture or any
 Supplemental Indenture or Credit Facility remain unpaid for more than 15 days each Credit
 Facility Provider under its Reimbursement Agreement, and Ambac as provided herein, shall be
 entitled to direct the Trustee in writing to sell Financed Student Loans constituting part of the
 Trust Estate and to apply the proceeds thereof as provided in Section 10.03 hereof.

         Anything in this Indenture to the contrary notwithstanding, upon the occurrence and
 continuance of an Event of Default, Ambac shall be entitled to control and direct the
 enforcement of all rights and remedies granted to the Registered Owners of Notes or the Trustee
 for the benefit of the Registered Owners under this Indenture, including, without limitation: (i)
 the right to accelerate the principal of the Notes as described in this Indenture, and (ii) the right
 to annul any declaration of acceleration, and Ambac shall also be entitled to approve all waivers
 of Events of Default.

         Section 10.03. Priority of Payments After Default.

                 (a)    In the event that upon the occurrence and during the continuance of any
         Event of Default, the funds held by the Trustee and Paying Agents shall be insufficient
         for the payment of principal or Redemption Price of and interest then due on the Notes,
         such funds (other than funds held for the payment of particular Notes pursuant to
         Article XII hereof or which have theretofore become due at maturity) and any other
         amounts received or collected by the Trustee acting pursuant to this Article, after
         providing for the payment of any fees, expenses, charges and liabilities incurred and
         advances made by the Trustee or another Indenture Agent or the Owner Trustee in the
         performance of their respective duties under this Indenture or the Trust Agreement
         (except that no lien shall attach to the proceeds of any drawing under a Credit Facility or
         Liquidity Facility or on any remarketing proceeds for the payment of such fees, charges
         and expenses), shall be applied as follows:

                         (i)     If the principal of all of the Notes is not due and payable:

                         FIRST: To the payment to the persons entitled thereto of all installments
                 of interest then due on Senior Notes and unpaid installments of amounts then due
                 on any Interest Rate Exchange Agreements secured on a parity with the Senior
                 Notes in the order of the maturity of such installments, and, if the amount
                 available shall not be sufficient to pay in full any installment, then to the payment
                 thereof ratably, according to the amounts due on such installment, to the persons
                 entitled thereto, without any discrimination or preference.

                         SECOND: To the payment to the persons entitled thereto of the unpaid
                 principal or Redemption Price of any Senior Notes then due and, if the amounts
                 available shall not be sufficient to pay in full all the Senior Notes due, then to the
                 payment thereof ratably, according to the amounts of principal or Redemption
                 Price due on such date, to the persons entitled thereto, without any discrimination
                 or preference.



                                                  68
SSL-DOCS2 70028246v8
  Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 76 of 117 PageID #: 939



                          THIRD: To the payment of any amounts then due and owing to a Credit
                  Facility Provider or Liquidity Facility Provider for Senior Notes not paid pursuant
                  to Section 10.03(a)(iv) hereof and Reimbursement Amounts, including but not
                  limited to premiums, costs, reimbursements, expenses, late fees, interest and
                  Ambac Indemnity Payments.

                         FOURTH: To the payment of any amounts then due and owing to the
                  provider of a Debt Service Reserve Policy.

                          FIFTH: To the payment to the persons entitled thereto of all installments
                  of interest then due on Subordinate Notes and unpaid installments of amounts
                  then due on any Interest Rate Exchange Agreements secured on a parity with
                  Subordinate Notes in the order of the maturity of such installments, and, if the
                  amount available shall not be sufficient to pay in full any installment, then to the
                  payment thereof ratably, according to the amounts due on such installment, to the
                  persons entitled thereto, without any discrimination or preference.

                          SIXTH: To the payment to the persons entitled thereto of the unpaid
                  principal or Redemption Price of any Subordinate Notes then due and, if the
                  amounts available shall not be sufficient to pay in full all the Subordinate Notes
                  due, then to the payment thereof ratably, according to the amounts of principal or
                  Redemption Price due on such date, to the persons entitled thereto, without any
                  discrimination or preference.

                         SEVENTH: To the payment of any amounts then due and owing on a
                 Credit Facility or Liquidity Facility for Subordinate Notes not paid pursuant to
                 Section 1 0.03 (a)(iv) hereof.

                         EIGHTH: To the payment to the persons entitled thereto of all
                 installments of interest then due on Junior-Subordinate Notes and unpaid
                 installments of amounts then due on any Interest Rate Exchange Agreements
                 secured on a parity with Junior-Subordinate Notes in the order of the maturity of
                 such installments, and, if the amount available shall not be sufficient to pay in full
                 any installment, then to the payment thereof ratably, according to the amounts due
                 on such installment, to the persons entitled thereto, without any discrimination or
                 preference.

                         NINTH: To the payment to the persons entitled thereto of the unpaid
                 principal or Redemption Price of any Junior-Subordinate Notes then due and, if
                 the amounts available shall not be sufficient to pay in full all the Junior-
                 Subordinate Notes due, then to the payment thereof ratably, according to the
                 amounts of principal or Redemption Price due on such date, to the persons
                 entitled thereto, without any discrimination or preference.

                         TENTH: To the payment of any amounts then due and owing on a Credit
                 Facility or Liquidity Facility for Junior-Subordinate Notes not paid pursuant to
                 Section 10.03(a)(iv) hereof.


                                                  69
SSL-DOCS2 70028246v8
  Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 77 of 117 PageID #: 940



                          (ii)   If the principal of all of the Notes have become or have been
                   declared due and payable:

                          FIRST, to the payment of the principal and interest then due and unpaid
                   upon the Senior Notes and amounts payable on Interest Rate Exchange
                  Agreements secured on a parity with Senior Notes without preference or priority
                  of principal over interest or of interest over principal, or of any installment of
                  interest on an Interest Rate Exchange Agreement secured on a parity with the
                  Senior Notes over any other installment of interest, or of any Senior Notes or
                  Interest Rate Exchange Agreements secured on a parity with Senior Notes over
                  any other Senior Note or Interest Rate Exchange Agreements secured on a parity
                  with Senior Notes, ratably, according to the amounts due respectively for
                  principal and interest, to the persons entitled thereto without any discrimination or
                  preference except as to any difference in the respective rates of interest specified
                  in the Senior Notes or any Interest Rate Exchange Agreements secured on a parity
                  with Senior Notes;

                          SECOND, to the payment of any amounts then due and owing to a Credit
                  Facility Provider or Liquidity Facility Provider for Senior Notes not paid pursuant
                  to Section 10.03(a)(iv) hereof, Reimbursement Amounts, including but not
                  limited to premiums, costs, reimbursements, expenses, late fees, interest and
                  Ambac Indemnity Payments;

                         THIRD, to the payment of any amounts then due and owing to any
                  provider of a Debt Service Reserve Policy;

                         FOURTH, to the payment of the principal and interest then due and
                 unpaid upon the Subordinate Notes and amounts payable on Interest Rate
                 Exchange Agreements secured on a parity with Subordinate Notes without
                 preference or priority of principal over interest or of interest over principal, or of
                 any installment of interest on an Interest Rate Exchange Agreement secured on a
                 parity with the Subordinate Notes over any other installment of interest, or of any
                 Subordinate Notes or Interest Rate Exchange Agreements secured on a parity with
                 Subordinate Notes over any other Subordinate Note or Interest Rate Exchange
                 Agreements secured on a parity with Subordinate Notes, ratably, according to the
                 amounts due respectively for principal and interest, to the persons entitled thereto
                 without any discrimination or preference except as to any difference in the
                 respective rates of interest specified in the Subordinate Notes or any Interest Rate
                 Exchange Agreements secured on a parity with Subordinate Notes;

                        FIFTH, to the payment of any amounts then due and owing on a Credit
                 Facility or Liquidity Facility for Subordinate Notes not paid pursuant to
                 Section 10.03(a)(iv) hereof;

                       SIXTH, to the payment of the principal and interest then due and unpaid
                 upon the Junior-Subordinate Notes and amounts payable on Interest Rate
                 Exchange Agreements secured on a parity with Junior-Subordinate Notes without


                                                  70
SSL-DOCS2 70028246v8
  Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 78 of 117 PageID #: 941



                   preference or priority of principal over interest or of interest over principal, or of
                   any installment of interest on an Interest Rate Exchange Agreement secured on a
                   parity with the Junior-Subordinate Notes over any other installment of interest, or
                   of any Junior-Subordinate Notes or Interest Rate Exchange Agreements secured
                   on a parity with Junior-Subordinate Notes over any other Junior-Subordinate Note
                  or Interest Rate Exchange Agreements secured on a parity with Junior-
                  Subordinate Notes, ratably, according to the amounts due respectively for
                  principal and interest, to the persons entitled thereto without any discrimination or
                  preference except as to any difference in the respective rates of interest specified
                  in the Junior-Subordinate Notes or any Interest Rate Exchange Agreements
                  secured on a parity with Junior-Subordinate Notes;

                         SEVENTH, to the payment of any amounts then due and owing on a
                  Credit Facility or Liquidity Facility for Junior-Subordinate Notes not paid
                  pursuant to Section 10.03(a)(iv) hereof

                         (iii) If the principal of all the Notes shall have been declared
                  immediately due and payable, and if such declarations shall thereafter have been
                  rescinded and annulled under the provisions of this Article, then, subject to the
                  provisions of Section 10.02(a)(v) hereof in the event that the principal of all the
                  Notes shall later become due or be declared due and payable, the moneys shall be
                  applied in accordance with the provisions of Section 10.03(a)(i) hereof

                         (iv)   With respect to any payment made under this Section 10.03(a), in
                 the event the Notes on which a payment is to be made are secured by a Credit
                 Facility and any payment of principal and interest on such Notes shall have been
                 paid from a drawing on the Credit Facility and each Credit Facility Provider shall
                 be reimbursed for such drawing and any other amounts due and owing the Credit
                 Facility Provider in the priority given to such Notes in subsections (i) and (ii)
                 above.

                (b)     Whenever moneys are to be applied by the Trustee pursuant to the
         provisions of this Section, the Trustee shall fix the date (which shall be an Interest
         Payment Date unless the Trustee shall deem another date more suitable) upon which such
         application is to be made and upon such date interest on the amounts of principal to be
         paid on such date shall cease to accrue. The Trustee shall give such notice as it may
         deem appropriate for the fixing of any such date. The Trustee shall not be required to
         make payment to the Registered Owner of any unpaid Note unless such Note shall be
         presented to the Trustee for appropriate endorsement or for cancellation if fully paid.

        Section 10.04. Termination of Proceedings. In case any proceedings taken by the
Trustee on account of any Event of Default shall have been discontinued or abandoned for any
reason, then in every such case the Issuer, the Trustee and the Registered Owners shall be
restored to their former positions and rights hereunder, respectively, and all rights, remedies,
powers and duties of the Trustee shall continue as though no such proceeding had been taken;
provided each Credit Facility or Liquidity Facility for the Notes previously in effect is fully
reinstated and in full force and effect.

                                                  71
SSL-DOCS2 70028246v8
 Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 79 of 117 PageID #: 942



         Section 10.05. Registered Owners' Direction of Proceedings. Whenever it is provided
 in this Article that the Registered Owners of the Notes shall enjoy certain rights, be permitted to
 exercise certain remedies or to direct the Trustee to take certain actions, this Section shall
 control. Upon the occurrence of an Event of Default described in Section 10.01(c), (d) or (e)
 hereof, each Credit Facility Provider, if any, for or the Registered Owners of not less than 100%
 in principal amount of the Senior Notes then Outstanding, but only with the written consent of
 each Credit Facility Provider, if any, for the Senior Notes (or, if no Senior Notes are
 Outstanding, each Credit Facility Provider, if any, for or the Registered Owners of not less than
 100% in principal amount of the Subordinate Notes then Outstanding, but only with the written
 consent of each Credit Facility Provider, if any, for the Subordinate Notes, or, if no Senior Notes
 or Subordinate Notes are Outstanding, each Credit Facility Provider, if any, or the Registered
 Owners of not less than 100% in principal amount of the Junior-Subordinate Notes then
 Outstanding, but only with the written consent of each Credit Facility Provider, if any, for the
 Junior-Subordinate Notes), or, upon the occurrence of an Event of Default described in
 Section 10.01(a) or (b) hereof, each Credit Facility Provider, if any, for or the Registered Owners
 of a majority in the principal amount of the Senior Notes then Outstanding, but only with the
 written consent of each Credit Facility Provider, if any, for the Senior Notes (or, if no Senior
 Notes are Outstanding, each Credit Facility Provider, if any, for or the Registered Owners of a
majority in principal amount of the Subordinate Notes then Outstanding, but only with the
written consent of each Credit Facility Provider, if any, for the Subordinate Notes, or, if no
 Senior Notes or Subordinate Notes are Outstanding, each Credit Facility Provider, if any, or the
Registered Owners of a majority in principal amount of the Junior-Subordinate Notes then
Outstanding, but only with the written consent of each Credit Facility Provider, if any, for the
Junior-Subordinate Notes), shall have the right to direct the Trustee to take all or any of the
actions described in Section 10.02(a) hereof In the event that each Credit Facility Provider or
such Registered Owners have previously given to the Trustee written notice of an Event of
Default and shall have afforded the Trustee a reasonable opportunity, following the offer to the
Trustee of security and indemnity satisfactory to it against the fees, costs, expenses and liabilities
to be incurred therein or thereby, either to proceed to exercise the powers herein granted or to
pursue a remedy described herein, and the Trustee shall have refused or neglected to comply
with such request, then each Credit Facility Provider, if any, for or the Registered Owners of the
requisite percentage in principal amount of the Senior Notes with the written consent of each
Credit Facility Provider for the Senior Notes (or, if no Senior Notes are Outstanding, each Credit
Facility Provider, if any, for or the Registered Owners of requisite percentage in principal
amount of the Subordinate Notes then Outstanding, but only with the written consent of each
Credit Facility Provider, if any, for the Subordinate Notes, or, if no Senior Notes or Subordinate
Notes are Outstanding, each Credit Facility Provider, if any, or the Registered Owners of
requisite percentage in principal amount of the Junior-Subordinate Notes then Outstanding, but
only with the written consent of each Credit Facility Provider, if any, for the Junior-Subordinate
Notes), shall have the right to take all or any of the actions described in this Section as the
Trustee may exercise.

        In the event that a Credit Facility Provider has issued a Credit Facility or a Liquidity
Facility Provider has issued a Liquidity Facility respecting a Series of Notes and unless such
Credit Facility Provider or such Liquidity Facility Provider is then in receivership, bankruptcy or
reorganization or is then continuing wrongfully to dishonor drawings under the Credit Facility or
Liquidity Facility, upon the occurrence of any Event of Default or any other event described

                                                72
SSL-DOCS2 70028246v8
  Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 80 of 117 PageID #: 943



 below, such Credit Facility Provider or, in the event there is no Credit Facility Provider, such
 Liquidity Facility Provider (provided amounts are owing to the Liquidity Facility Provider under
 the applicable Reimbursement Agreement) shall be considered as the Registered Owner of 100%
 of such Series of Notes for the purpose of directing all actions of the Trustee under this Indenture
 and for purposes of any consent, request, direction, approval, objection or other instrument
 required by this Indenture to be executed by the Registered Owners. All rights and remedies
described in this Article shall apply not only following the occurrence of an Event of Default, but
also following the occurrence of any event which gives rights to a Credit Facility Provider or
Liquidity Facility Provider upon the occurrence of an event of default under the Reimbursement
Agreement with that Credit Facility Provider or Liquidity Facility Provider. Notwithstanding
anything else herein, if the Trustee receives contrary written direction from the Registered
Owners, any Credit Facility Provider and any Liquidity Facility Provider for the same Series of
Notes, it shall act on the direction of such Credit Facility Provider provided (a) the direction
complies with the requirements of this Indenture (including the provisions of satisfactory
indemnity), and (b) such Credit Facility Provider is not then in receivership, bankruptcy or
reorganization or continuing to dishonor wrongfully a drawing on the Credit Facility. If the
conditions for direction by such Credit Facility Provider are not met, the Trustee shall act on the
direction of the Liquidity Facility Provider provided (i) the direction complies with the
requirements of this Indenture (including the provisions of satisfactory indemnity), (ii) the
Liquidity Facility Provider is not then in receivership, bankruptcy or reorganization or
continuing to dishonor wrongfully a drawing on the Liquidity Facility, and (iii) amounts are
owing to the Liquidity Facility Provider under the applicable Reimbursement Agreement. If the
conditions for direction by such Credit Facility Provider and Liquidity Facility Provider are not
met, the Trustee shall act on the direction of the Registered Owners provided in the manner
described in this Section.

        Any provision of this Indenture to the contrary notwithstanding, the consent or approval
of a Credit Facility Provider or Liquidity Facility Provider shall not be necessary where, in the
case of consent or approval by a Credit Facility Provider, such Credit Facility Provider is in
bankruptcy, insolvency, receivership or similar proceeding or in default of or contesting its
obligations under any Credit Facility, and in the case of consent or approval of a Liquidity
Facility Provider, such Liquidity Facility Provider is in bankruptcy, insolvency, receivership or
similar proceeding, or is in default of or contesting its obligations under any Liquidity Facility.

        Section 10.06. Limitation on Rights of Registered Owners.

                 (a)    Except as otherwise specifically provided by Section 10.05 hereof or by
         this Section, no Registered Owner of any Note shall have any right to institute any suit,
         action, mandamus or other proceeding in equity or at law hereunder, or for the protection
         or enforcement of any right under this Indenture. It is understood and intended that,
         except as otherwise above provided, no one, or more Registered Owners of the Notes
         shall have any right in any manner whatever by its or their action to affect, disturb or
         prejudice the security of this Indenture, or to enforce any right hereunder with respect to
         the Notes or this Indenture, except in the manner herein provided, and that all
         proceedings at law or in equity shall be instituted, had and maintained in the manner
         herein provided and for the benefit of Registered Owners of the Outstanding Notes.


                                                 73
SSL-DOCS2 70028246v8
  Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 81 of 117 PageID #: 944



                  (b)      Anything to the contrary notwithstanding contained in this Section, or any
           other provision of this Indenture, each Registered Owner of any Note by his acceptance
           thereof shall be deemed to have agreed that any court in its discretion may require, in any
          suit for the enforcement of any right or remedy under this Indenture or any Supplemental
          Indenture, or in any suit against the Trustee for any action taken or omitted by it as
          Trustee, the filing by any party litigant in such suit of an undertaking to pay the
          reasonable costs of such suit, and that such court may in its discretion assess reasonable
          costs, including reasonable pretrial, trial and appellate attorneys fees, against any party
          litigant in any such suit, having due regard to the merits and good faith of the claims or
          defenses made by such party litigant; but the provisions of this paragraph shall not apply
          to any suit instituted by the Trustee.

         Section 10.07. Possession of Notes by Trustee Not Required. All rights of action
 under this Indenture or under any of the Notes, enforceable by the Trustee, may be enforced by it
 without the possession of any of the Notes or the production thereof on the trial or other
 proceeding relative thereto, and any such suit, action or proceeding instituted by the Trustee shall
 be brought in its name for the benefit of all the Registered Owners of such Notes, subject to the
 provisions of this Indenture.

        Section 10.08. Remedies Not Exclusive. No remedy herein conferred upon or reserved
to the Trustee or to the Registered Owners of the Notes is intended to be exclusive of any other
remedy or remedies, and each and every such remedy shall be cumulative and shall be in
addition to any other remedy given hereunder or now or hereafter existing at law or in equity or
by statute.

       Section 10.09. No Waiver of Default. No delay or omission of the Trustee or of any
Registered Owner of the Notes to exercise any right or power accruing upon any default shall
impair any such right or power or shall be construed to be a waiver of any such default or an
acquiescence therein and every power and remedy given by this Indenture to the Trustee and the
Registered Owners of the Notes, respectively, may be exercised from time to time and as often as
may be deemed expedient.

        Section 10.10. Notice of Event of Default; Acceleration. The Trustee shall give to all
the Registered Owners, the Issuer, each Indenture Agent, each Credit Facility Provider, each
Liquidity Facility Provider and each Surety Provider notice of each Event of Default hereunder
known by a trust officer in the corporate trust department of the Trustee within [2] days after
actual knowledge of the occurrence thereof, unless such Event of Default shall have been
remedied or cured before the giving of such notice; provided, that, the Trustee shall be protected
in withholding such notice from the Registered Owners if and so long as the board of directors,
the executive committee, or a trust committee of directors or responsible officers of the Trustee
in good faith determines that the withholding of such notice is in the interest of the Registered
Owners. The Trustee shall be deemed to have actual knowledge of any Event of Default under
Section 10.01(a) and (b) and any other Event of Default for which an Indenture Agent, a Credit
Facility Provider, a Liquidity Facility Provider or a Registered Owner has provided the Trustee
with written notice of such Event of Default. Each such notice of Event of Default shall be given
by the Trustee by mailing written notice thereof (a) to all Registered Owners of Notes, as the
names and addresses of such Registered Owners appear upon the books for registration and

                                                74
SSL-DOCS2 70028246v8
 Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 82 of 117 PageID #: 945



 transfer of Notes as kept by the Trustee and (b) to such other persons, at the addresses given
 herein or in the related Supplemental Indenture.

        The Trustee shall give to all Registered Owners, the Issuer, each Indenture Agent, each
 Credit Facility Provider, each Liquidity Facility Provider and each Surety Provider notice of
 acceleration of a Series of Notes as soon as possible, but in any event no later than the second
 Business Day after an acceleration.

                                            ARTICLE XI

                          CONCERNING THE INDENTURE AGENTS

        Section 11.01. Appointment and Acceptance of Duties of Trustee. State Street Bank
and Trust Company is hereby appointed as Trustee. By executing this Indenture, the Trustee
hereby accepts the trusts and obligations imposed upon it by this Indenture and agrees to perform
such trusts and obligations, but only upon and subject to the following express terms and
conditions:

                 (a)    The Trustee, prior to the occurrence of an Event of Default and after the
         curing of all Events of Default which may have occurred, undertakes to perform such
         duties and only such duties as are specifically set forth in this Indenture and there shall be
         no implied duties or obligations. In case an Event of Default has occurred (which has not
         been cured or waived) the Trustee shall exercise such of the rights and powers vested in
         it by this Indenture, and use the same degree of care and skill in their exercise, as a
         prudent man would exercise or use in the circumstances in the conduct of his own affairs.

                 (b)    The Trustee may execute any of the trusts or powers hereof and perform,
         any of its duties by or through attorneys, agents, receivers or employees but shall be
         answerable for the conduct of the same in accordance with the standard specified above,
         and shall be entitled to act, upon the opinion or advice of its counsel concerning all
         matters hereof, and may in all cases be reimbursed hereunder for reasonable
         compensation paid to all such attorneys, agents, receivers and employees as may
         reasonably be employed in connection with the trust hereof. The Trustee may act upon
         an Opinion of Counsel, and shall not be responsible for any loss or damage resulting
         from any action by it taken or omitted to be taken in good faith in reliance upon such
         Opinion of Counsel. The Trustee may act upon an Issuer Order and shall not be
         responsible for any loss or damage resulting from any action by it taken or omitted to be
         taken in good faith in reliance upon such Issuer Order without negligence or willful
         default. The Trustee need not investigate or make any independent determination of the
         facts, representations or conclusions contained in an Issuer Order. Prior to taking any
         action hereunder, the Trustee shall be entitled to an Issuer Order and/or an Opinion of
         Counsel that all conditions precedent under this Indenture and any Supplemental
         Indenture to the taking of such action have been satisfied.

               (c)     The recitals of fact (other than those expressly made by the Trustee)
        contained herein and in the Notes shall be taken as statements of the Issuer and the
        Trustee shall not be responsible for any recital herein or in the Notes (except in respect to


                                                 75
SSL-DOCS2 70028246v8
  Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 83 of 117 PageID #: 946



          the certificate of the Trustee endorsed on the Notes), or for the validity of the execution
          by the Issuer of this Indenture or of any supplements thereto or instruments of further
          assurance, or for the sufficiency of, or filing of documents related to, the security for the
          Notes issued hereunder or intended to be secured hereby, and the Trustee shall not be
          bound to ascertain or inquire as to the observance or performance of any covenants,
          conditions or agreements on the part of the Issuer except as set forth in subsection (j) of
          this Section. The Trustee makes no representations as to the value of the Financed
          Student Loans, the Trust Estate, the Funds and Accounts or any part thereof, or as to the
          title of the Issuer thereto or as to the security or priority afforded thereby and hereby, or
          as to the validity or sufficiency of this Indenture or of the Notes issued hereunder and the
          Trustee shall not be responsible or liable for any loss suffered directly or indirectly in
          connection with any investment of funds made by it in accordance with this Indenture.

                  (d)    The Trustee shall not be accountable for the use of any Notes
         authenticated or delivered hereunder. The commercial bank or trust company acting as
         Trustee and its directors, officers, employees or agents may in good faith buy, sell, own,
         hold and deal in the Notes and may join in any action which any Registered Owner may
         be entitled to take with like effect as if such commercial bank or trust company were not
         the Trustee. To the extent permitted by law, such bank or trust company may also
         receive tenders and purchase in good faith Notes from itself, including any department,
         affiliate or subsidiary, with like effect as if it were not the Trustee.

                (e)     The Trustee shall be protected in acting upon any notice, request, consent,
         certificate, order, affidavit, letter, telegram, opinion or other paper or document
         reasonably believed by it to be genuine and correct and to have been signed or sent by
         the proper person or persons. Any action taken by the Trustee pursuant to this Indenture
         upon the request or authority or consent of any person who at the time of making such
         request or giving such authority or consent is the Registered Owner of any Note shall be
         conclusive and binding upon all future Registered Owners of the same Note and upon
         Notes issued in exchange there for or in place thereof.

                (f)      As to the existence or nonexistence of any fact or as to the sufficiency or
         validity of any document, instrument, certificate, paper or proceeding, the Trustee shall
         be entitled to rely upon a certificate believed in good faith to be genuine and correct,
         signed on behalf of the Issuer by an Authorized Representative as sufficient evidence of
         the facts therein contained, the Trustee may also accept a similar certificate to the effect
         that any particular dealing, transaction or action is necessary or expedient, but may at its
         discretion secure such further evidence deemed necessary or advisable, but shall in no
         case be bound to secure the same. The Trustee may accept a certificate of an Authorized
         Representative of the Issuer to the effect that a resolution in the form therein set forth has
         been adopted by the Issuer as conclusive evidence that such resolution has been duly
         adopted and is in full force and effect.

                 (g)     The permissive right of the Trustee to do things enumerated in this
         Indenture shall not be construed as a duty and the Trustee shall not be answerable for
         other than its negligence or willful default. The immunities and exceptions from liability
         of the Trustee shall extend to its officers, directors, employees and agents.

                                                  76
SSL-DOCS2 70028246v8
 Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 84 of 117 PageID #: 947



                 (h)     The Trustee shall not be required to give any Note or surety in respect to
          the execution of its rights and obligations hereunder.

                (i)    All moneys received by the Trustee shall, until used or applied or invested
         as herein provided, be held in trust in the manner and for the purposes for which they
         were received but need not be segregated from other funds except to the extent required
         by this Indenture or by law. The Trustee shall not be under any liability for interest on
         any moneys received hereunder except such as may be agreed upon.

                 (j)    The Trustee shall not be required to take notice or be deemed to have
         notice of any Event of Default hereunder except Events of Default of which the Trustee
         has, through a trust officer of its corporate trust department, actual knowledge, and in the
         absence of such knowledge the Trustee may conclusively assume there is no Event of
         Default except as aforesaid.

                 (k)    Notwithstanding anything contained elsewhere in this Indenture, the
         Trustee shall have the right, but shall not be required, to demand, in respect of the
         authentication of any Notes, the withdrawal of any cash, the release of any property, or
         any action whatsoever within the purview of this Indenture, any showings, certificates,
         opinions, appraisals or other information, or corporate action or evidence thereof, in
         addition to that required by the terms hereof as a condition of such action by the Trustee,
         reasonably and in good faith deemed necessary by the Trustee, for the purpose of
         establishing the right of the Issuer to the authentication of any Notes, the withdrawal of
         any cash, or the taking of any other action by the Trustee.

                (1)     Except for establishing and notifying Registered Owners of mandatory
         tenders, mandatory redemptions and acceleration of the Notes and actions required to
         effect drawings under a Credit Facility or a Liquidity Facility and the payment of
         proceeds thereof to entitled Registered Owners, in each case in the manner contemplated
         herein and in any Supplemental Indenture hereto, before taking any action hereunder,
         whether permissive or mandatory, the Trustee may require that security and/or
         indemnification satisfactory to it be furnished for the reimbursement of all fees and
         expenses to which it may be put and to protect it against all liability, except liability
         which is adjudicated to have resulted from its negligence or willful misconduct by reason
         of any action so taken.

                (m) If the Trustee receives different or conflicting instructions or directions
         from more than one group of Registered Owners of Notes of a given Series or priority of
         Notes, each of which is provided in accordance with the Indenture, the Trustee shall act
         in accordance with the instructions or directions provided by the group of Registered
         Owners representing the larger aggregate principal amount with such Series or priority of
         Notes then Outstanding.

               (n)    Recitals, statements and representations contained in any document in the
        nature of an official statement or offering circular, preliminary or final, relating to any
        Series of Notes shall not be taken or construed as made by the Trustee, and the Trustee
        neither assumes or shall be under any responsibility for the correctness or truth of the


                                                77
SSL-DOCS2 70028246v8
 Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 85 of 117 PageID #: 948



         same. Except for information concerning the Trustee provided in writing by the Trustee,
         if any, the Trustee shall have no duty or responsibility to examine or review and shall
         have no liability for the contents of any documents submitted or delivered to any
         Registered Owner in the nature of an official statement or offering circular, preliminary
         or final.

                (o)    The Trustee shall not be accountable or responsible in any manner
         whatsoever for any action of the Issuer, any other Indenture Agent, any Servicer or
         Subservicer, any Guarantee Agency, any Remarketing Agent or for the application of
         moneys by any Servicer or Subservicer or moneys on deposit in the Operating Fund until
         such time as funds are received by the Trustee. The Trustee shall have no duty to
         monitor or supervise any actions relating to the servicer's obligations under any
         Servicing Agreement.

                 (p)    In fulfilling its responsibilities hereunder, under any other instruments or
         agreements, or under law the Trustee may act in full reliance upon the Issuer or any
         Servicer or Subservicer with respect to all such determinations made, actions taken and
         directions to the Trustee given by them, and the Trustee shall have no duty or
         responsibility to the Issuer, any Servicer, any Subservicer, the Registered Owners of the
         Notes or any other person or entity for any action (or inaction) of the Trustee taken in
         reliance upon any such determinations, actions or directions. The Issuer shall hold the
         Trustee harmless for any error or omission resulting from the Trustee's reliance upon the
         Issuer, any Indenture Agent or any Servicer or Subservicer unless in connection with
         such action or omission the Trustee has unreasonably or negligently failed to perform its
         obligations under an agreement with any Servicer or under this Indenture.

                 (q)     Before taking any action hereunder (other than a draw on a Credit Facility,
         Liquidity Facility or Debt Service Reserve Policy) requested by the Registered Owner, or
         by any Credit Facility Provider or any Liquidity Facility Provider, the Trustee may
         require that it be furnished an indemnity note or other indemnity and security satisfactory
         to it, for the reimbursement of all expenses to which it may be put and to protect it
         against all liability, except liability which results from the negligence or willful
         misconduct of the Trustee pursuant to this Indenture, by reason of any action so taken by
         the Trustee.

               (r)      No provision of this Indenture shall require the Trustee to expend or risk
        its own funds or otherwise incur any financial liability in the performance of any of its
        duties hereunder, or in the exercise of any of its rights or powers (other than the Trustee's
        duty to draw on a Credit Facility, a Liquidity Facility or a Debt Service Reserve Policy),
        unless it shall have indemnity and security satisfactory to it for the reimbursement of all
        payments and expenses to which it may be put and to protect it against all liability.

               (s)      All moneys received by any Indenture Agent shall, until used or applied or
        invested as herein provided, be held in trust for the purposes for which they were
        received but need not be segregated from other funds maintained in the Funds and
        Accounts except to the extent required herein or by law. No Indenture Agent shall have
        any liability for interest on any moneys received hereunder.

                                                78
SSL-DOCS2 70028246v8
 Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 86 of 117 PageID #: 949



                 (t)    The Trustee shall, upon the written direction of Ambac, exercise all of its
          respective rights and remedies under the TERI Deposit and Security Agreement in
          accordance with the respective terms thereof.

                (u)     The Trustee shall not enter into or consent to any termination of or
         amendment or supplement to any Transaction Document to which it is a party without
         the consent of Ambac.

               (v)     The Trustee will not at any time institute against the Issuer any bankruptcy
         proceeding under the Bankruptcy Code or any state bankruptcy or similar law in
         connection with any obligations of the Issuer under any Transaction Document.

       Section 11.02. Appointment and Acceptance of Duties of Paying Agents Note
Registrar and Other Indenture Agents.

                 (a)    The Issuer may appoint one or more Indenture Agents as the Issuer deems
         necessary, provided that each such Indenture Agent shall at all times be a commercial
         bank or trust company organized and doing business under the laws of the United States
         or of any state with a combined capital and surplus of at least $25,000,000 and
         authorized under such laws to exercise corporate trust powers subject to supervision or
         examination by a Federal or state regulatory authority. If such corporation publishes
         reports of condition at least annually pursuant to law or the requirements of such
         regulatory authority, then for the purposes of this Section the combined capital and
         surplus of such corporation shall be deemed to be its combined capital and surplus as set
         forth in its most recent report of condition to be published. Such Indenture Agents shall
         include one or more Paying Agents and a Registrar for the Notes and the Issuer may at
         any time or from time to time appoint one or more other Paying Agents having the
         qualifications set forth above for a successor Paying Agent, along with such other
         Indenture Agents as may be required in connection with any Notes in accordance with
         the provisions of and by designation in the Supplemental Indenture authorizing such
         Notes with the written consent of each Credit Facility Provider, if any.

                (b)     Each Paying Agent, Registrar and other Indenture Agent (other than the
         Trustee) shall signify its acceptance of the duties and obligations imposed upon it by this
         Indenture by a written statement of acceptance executed and delivered to the Issuer and
         the Trustee which shall include the address to which notice may be delivered in
         accordance with Section 13.04 hereof

                (c)     The principal or corporate trust officers of the Paying Agents are hereby
         designated as the respective agents of the Issuer for the payment of the Notes.

       Section 11.03. Responsibility of Indenture Agents. The recitals of fact herein and in
the Notes contained shall be taken as the statements of the Issuer and no Indenture Agent
assumes any responsibility for the correctness of the same. No Indenture Agent makes any
representations as to the validity or sufficiency of this Indenture or of any Notes issued
hereunder or in respect of the security afforded by this Indenture, and no Indenture Agent shall
incur any responsibility in respect thereof The Authenticating Agent shall, however, be


                                                79
SSL-DOCS2 70028246v8
  Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 87 of 117 PageID #: 950



 responsible for its representations contained in its certificate on the Notes. No Indenture Agent
 shall be under any responsibility or duty with respect to the issuance of the Notes for value or the
 application of the proceeds thereof or the application of any moneys paid to the Issuer. No
 Indenture Agent shall be under any responsibility or duty with respect to the application of any
 moneys paid to any other Indenture Agent. No Indenture Agent shall be under any obligation or
 duty to perform any act which would involve it in expense or liability or to institute or defend
 any suit in respect hereof, or to advance any of its own moneys, unless indemnified to its
 satisfaction (but no such indemnification shall be made with proceeds of a drawing on a Credit
 Facility or a Liquidity Facility or with remarketing proceeds). No Indenture Agent shall be liable
 in connection with the performance of its duties hereunder except for its own negligence or
 willful misconduct. Neither the Trustee nor any Paying Agent shall be under any responsibility
 or duty with respect to the application of any moneys paid to any one of the others.

         Section 11.04. Evidence on Which Indenture Agents May Act. Each Indenture Agent
 shall be protected in acting upon any notice, indenture, request, consent, order, certificate, report,
 Opinion of Counsel, Note or other paper or document believed by it to be genuine, and to have
been signed or presented by the proper party or parties. Each Indenture Agent may consult with
 counsel, who may be counsel to the Issuer, and the Opinion of Counsel of such counsel shall be
 full and complete authorization and protection in respect of any action taken or suffered by it
hereunder in good faith and in accordance therewith. Whenever any Indenture Agent shall deem
it necessary or desirable that a matter be proved or established prior to taking or suffering any
action hereunder, including payment of moneys out of any Fund or Account, such matter (unless
other evidence in respect thereof be herein specifically prescribed) may be deemed to be
conclusively proved and established by a certificate signed by a Authorized Representative or by
another Indenture Agent if so specified herein or in the applicable Supplemental Indenture, and
such certificate shall be full warrant for any action taken or suffered in good faith under the
provisions of this Indenture upon the faith thereof, but in its sole discretion the Indenture Agent
may in lieu thereof accept other evidence of such fact or matter or may require such further or
additional evidence as to it may seem reasonable. Neither the Trustee nor any successor Trustee
or other Indenture Agent shall be liable to the Issuer, the Registered Owners of any of the Notes,
any Credit Facility Provider, any Liquidity Facility Provider, or any other person for any act or
omission done or omitted to be done by such Indenture Agent in reliance upon any instruction,
direction or certification received by the Trustee pursuant to this Indenture or for any act or
omission done or omitted in good faith and without negligence or willful misconduct. Except as
otherwise expressly provided herein, any request, order, notice or other direction required or
permitted to be furnished pursuant to any provision hereof by the Issuer to any Indenture Agent
shall be sufficiently executed if executed in the name of the Issuer by an Authorized
Representative.

       Section 11.05. Compensation and Indemnification. Except as may be otherwise
provided in a Supplemental Indenture, the Issuer shall pay to each Indenture Agent from time to
time reasonable compensation for all services rendered under this Indenture, and also all
reasonable expenses, charges, counsel fees and other disbursements, including those of their
attorneys, agents and employees, incurred in and about the performance of their powers and
duties under this Indenture. The Issuer further agrees to indemnify and save each Indenture
Agent harmless against any liabilities which it may incur in the exercise and performance of its
powers and duties hereunder, and which are not due to its negligence or willful misconduct, to

                                                 80
SSL-DOCS2 70028246v8
  Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 88 of 117 PageID #: 951



 the extent solely payable from the Trust Estate, but not from the proceeds of a drawing on a
 Credit Facility or a Liquidity Facility or from remarketing proceeds.

        Section 11.06. Permitted Acts and Functions. Any Indenture Agent may become the
Registered Owner of any Notes, with the same rights it would have if it were not an Indenture
Agent. Any Indenture Agent may permit any of its officers or directors to act as a member of, or
in any other capacity with respect to, any committee formed to protect the rights of Registered
Owners or to effect or aid in any reorganization growing out of the enforcement of the Notes or
this Indenture, whether or not any such committee shall represent the Registered Owners of a
majority in principal amount of the Notes then Outstanding. Any Indenture Agent may be a
participant in the Student Loan Program and may sell Student Loans to the Issuer. Any
Indenture Agent may be an underwriter in connection with the sale of the Notes or of any other
securities offered or issued by the Issuer.

         Section 11.07. [Reserved]

         Section 11.08. [Reserved]

        Section 11.09. Resignation of Trustee. The Trustee may at any time resign and be
discharged of the duties and obligations created by this Indenture by giving not less than 60
days' written notice to the Issuer, each Indenture Agent, each Credit Facility Provider, each
Liquidity Facility and each Surety Provider, and mailing notice thereof specifying the date when
such resignation shall take effect, to the Registered Owners, and such resignation shall take
effect upon the day specified in such notice unless a successor shall have been appointed as
provided in Section 11.11 hereof, in which event such resignation shall take effect immediately
on the appointment of such successor. Notwithstanding the foregoing, no resignation of the
Trustee hereunder shall become effective until a successor Trustee has been appointed with the
written consent of each Credit Facility Provider, if any, and accepted its appointment and each
Credit Facility, each Liquidity Facility and each Debt Service Reserve Policy has been properly
transferred to the successor Trustee in accordance with their respective terms.

       Section 11.10. Removal of Trustee. The Trustee shall be removed by the Issuer if at
any time so requested by an instrument or concurrent instruments in writing, filed with the
Trustee and the Issuer and signed by each Credit Facility Provider, if any, or by the Registered
Owners of a majority in principal amount of the Notes then Outstanding or their attorney-in-fact
duly authorized, excluding any Notes held by or for the account of the Issuer and its Affiliates,
with the written consent of each Credit Facility Provider, if any, shall have been obtained. The
Issuer may remove the Trustee at any time, with the written consent of the Credit Facility
Provider, except during the existence of an Event of Default, for such cause as shall be
determined in the sole discretion of the Issuer by filing with the Trustee an instrument signed by
an Authorized Representative. The Issuer shall remove the Trustee if directed to do so in writing
by each Credit Facility Provider for cause by filing with the Trustee an instrument signed by an
Authorized Representative and such Credit Facility Provider. Notwithstanding the foregoing, no
removal of the Trustee hereunder shall become effective until a successor has been appointed
and has accepted such appointment and until each Credit Facility, each Liquidity Facility and
each Debt Service Reserve Policy then in effect has been properly transferred to a successor
Trustee in accordance with their respective terms. The Issuer's obligations under Section 11.05

                                               81
SSL-DOCS2 70028246v8
  Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 89 of 117 PageID #: 952



 shall continue for the benefit of the retiring Trustee with respect to the period during which such
 retiring Trustee acted as Trustee hereunder.

          Section 11.11. Appointment of Successor Trustee.

                  (a)     If at any time the Trustee shall resign or shall be removed or shall become
          incapable of acting, or shall be adjudged bankrupt or insolvent, or if a receiver, liquidator
          or conservator of the Trustee, or of its property, shall be appointed, or if any public
          officer shall take charge or control of the Trustee, or of its property or affairs, the Issuer
          covenants and agrees that it will promptly thereupon appoint a successor Trustee. The
          Issuer shall mail notice of any such appointment made by it within 20 days after such
          appointment to all Registered Owners of Notes.

                  (b)    If no appointment of a successor Trustee shall have been made pursuant to
          the provisions of subsection (a) above within 45 days after the Trustee shall have given
          to the Issuer written notice, as provided in Section 11.09 hereof, or after a vacancy in the
          office of the Trustee shall have occurred by reason of its inability to act, the Trustee or
          the Registered Owner of any Note may apply to any court of competent jurisdiction to
          appoint a successor Trustee. Said court may thereupon, after such notice, if any, as such
          court may deem proper and prescribe, appoint a successor Trustee.

        Every successor Trustee appointed pursuant to this Section shall be a commercial bank or
trust company in good standing, duly authorized to exercise trust powers and subject to
examination by federal or state authority, having a reported capital and surplus of not less than
$75,000,000, shall otherwise meet the requirements of Section 11.02(a) hereof and shall be
acceptable to each Credit Facility Provider.

        Section 11.12. Transfer of Rights and Property to Successor Trustee. Any successor
 Trustee appointed under this Indenture shall execute, acknowledge and deliver to its predecessor
 Trustee, and also to the Issuer, an instrument accepting such appointment, and thereupon such
successor Trustee, without any further act, deed or conveyance, shall become fully vested with
all moneys, estates, properties, rights, powers, duties and obligations of such predecessor
Trustee, with like effect as if originally named as Trustee, but the Trustee ceasing to act shall
nevertheless, on the request of the Issuer, or of its successor Trustee, upon payment in full of all
fees, costs and expenses, execute, acknowledge and deliver such instruments of conveyance and
further assurance and do such other things as may reasonably be required for more fully and
certainly vesting and confirming in such successor Trustee all the right, title and interest of the
predecessor Trustee in and to any property held by it under this Indenture, and shall pay over,
assign and deliver to the successor Trustee any money or other property subject to the trusts and
conditions herein set forth. Should any deed, conveyance or instrument in writing from the
Issuer be required by such successor Trustee for more fully and certainly vesting in and
confirming to such successor Trustee any such estates, rights, powers and duties, any and all
such deeds, conveyances and instruments in writing shall, on request, and so far as may be
authorized by law, be executed, acknowledged and delivered by the Issuer. Any such successor
Trustee shall promptly notify each Indenture Agent, each Credit Facility Provider, each Liquidity
Facility and each Surety Provider of its appointment as Trustee. Upon the effectiveness of the
resignation or removal of the Trustee, such Trustee's authority to act pursuant to this Indenture

                                                 82
SSL-DOCS2 70028246v8
  Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 90 of 117 PageID #: 953



 shall terminate and such Trustee shall have no further responsibility or liability whatsoever for
 performance of this Indenture as Trustee.

         Section 11.13. Merger or Consolidation. Any company into which any Indenture
 Agent may be merged or converted or with which it may be consolidated or any company
 resulting from any merger, conversion or consolidation to which it shall be a party or any
 company to which any Indenture Agent may sell or transfer all or substantially all of its
 corporate trust business, provided such company shall be a trust company or bank which is
 qualified to be a successor to such Indenture Agent under Section 11.11 or 11.15 hereof and shall
 be authorized by law to perform all the duties imposed upon it by this Indenture, shall be the
 successor to such Indenture Agent without the execution or filing of any paper or the
 performance of any further act, anything herein to the contrary notwithstanding.

        Section 11.14. Adoption of Authentication. In case any of the Notes contemplated to
be issued under this Indenture shall have been authenticated but not delivered, any successor
Authenticating Agent may adopt the certificate of authentication of any predecessor
Authenticating Agent so authenticating such Notes and deliver such Notes so authenticated, and
in case any of the said Notes shall not have been authenticated, any successor Authenticating
Agent may authenticate such Notes in the name of the successor Authenticating Agent, and in all
such cases such certificate shall have the full force provided anywhere in said Notes or in this
Indenture.

       Section 11.15. Resignation or Removal of the Tender Agent, Paying Agents,
Registrar and Other Indenture Agents and Appointment of Successors.

                  (a)     The Tender Agent, any Paying Agent, the Registrar and any other
          Indenture Agent (other than the Trustee) may at any time resign and be discharged of the
          duties and obligations created by this Indenture by giving at least 60 days' written notice
          to the Issuer, the Trustee, the Owner Trustee, each Auction Agent, each Broker-Dealer,
          each Credit Facility Provider, each Liquidity Facility Provider, each Surety Provider,
          each Remarketing Agent, the Registered Owners and any other Person required to get
         notice pursuant to a Supplemental Indenture. The Tender Agent, any Paying Agent, the
         Registrar and any other Indenture Agent (other than the Trustee) may be removed at any
         time by an instrument signed by an Authorized Representative and filed with the Tender
         Agent, any Paying Agent, Registrar or such other Indenture Agent, each Credit Facility
         Provider and with the Trustee. Any successor Tender Agent, Paying Agent, Registrar or
         other Indenture Agent (other than the Trustee) shall be appointed by the Issuer with the
         written consent of each Credit Facility Provider, if any, and shall be a trust company or
         commercial bank having trust powers, having a reported capital and surplus aggregating
         at least $25,000,000, shall otherwise meet the requirements of Section 11.02(a) hereof
         and be willing and able to accept the office of Tender Agent, Paying Agent, Registrar or
         Indenture Agent (other than the Trustee), as the case may be, on reasonable and
         customary terms and shall be authorized by law to perform all the duties imposed upon it
         by this Indenture. Notwithstanding any other provision of this Indenture, no resignation
         or removal of the Tender Agent, any Paying Agent, Registrar or Indenture Agent shall
         take effect until a successor shall be appointed and has accepted such appointment.


                                                 83
SSL-DOCS2 70028246v8
 Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 91 of 117 PageID #: 954



                 (b)       In the event of the resignation or removal of the Tender Agent, any Paying
          Agent, Registrar or other Indenture Agent (other than the Trustee), the Tender Agent,
          such Paying Agent, Registrar or other Indenture Agent (other than the Trustee) shall,
          after payment of its fees, costs and expenses, pay over, assign and deliver any moneys
          held by it to its successor.

          Section 11.16. Evidence of Signatures of Registered Owners and Ownership of
 Notes.

                  (a)     Any request, consent or other instrument which this Indenture may require
          (or permit) to be executed by Registered Owners may be executed by such Registered
          Owners or by their attorneys pursuant to powers of attorney or instruments of similar
          tenor and shall be signed or executed by such Registered Owners in person or by their
          attorneys appointed in writing. Proof of (i) the execution of any such instrument, or of an
          instrument appointing any such attorney, or (ii) the holding by any person of the Notes
          shall be sufficient for any purpose of this Indenture (except as otherwise herein expressly
          provided) if made in the following manner, but the Trustee may nevertheless in its sole
          discretion require further or other proof in cases where it deems the same desirable.

                  The fact and date of the execution by any Registered Owner or his attorney of
          such instrument may be proved by the Certificate, which need not be acknowledged or
          verified, of an officer of a bank or trust company, financial institution or other member of
          the National Association of Securities Dealers, Inc. or of any notary public or other
          officer authorized to take acknowledgments of deeds to be recorded in the state in which
          he purports to act, that the person signing such request or other instrument acknowledged
          to him the execution thereof, or by an affidavit of a witness of such execution, duly
          sworn to before such notary public or other officer. The authority of the person or
          persons executing any such instrument on behalf of a corporate Registered Owner may
          be established without further proof if such instrument is signed by a person purporting
          to be the president or vice president of such corporation with a corporate seal affixed and
          attested by a person purporting to be its secretary or an assistant secretary.

                 (b)     The ownership of Notes and the amount, numbers and other identification,
          and date of holding the same shall be proved by the registry books.

                 (c)      Any request, consent or vote of the Registered Owner of any Note shall
          bind all future Registered Owners of such Note in respect of anything done or suffered to
          be done by the Issuer or any Indenture Agent in accordance therewith.

       Section 11.17. Preservation and Inspection of Documents. All Indenture Agents
under the provisions of this Indenture or any Supplemental Indenture shall maintain adequate
records relating to the performance of their duties consistent with industry practices, which
records shall be subject at all reasonable times to the inspection of the Issuer, any other Indenture
Agent, any Credit Facility Provider and any Registered Owner and their agents and their
representatives, any of whom may make copies thereof.




                                                 84
SSL-DOCS2 70028246v8
  Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 92 of 117 PageID #: 955



         Section 11.18. Statement of Trustee of Funds and Accounts and Other Matters. Not
 more than 30 days after the close of each Fiscal Year the Trustee shall furnish the Issuer and
 each Credit Facility Provider a statement setting forth (to the extent applicable) in respect to such
 Fiscal Year, (a) all transactions relating to the receipt, disbursement and application of all money
 received by the Trustee pursuant to all terms of this Indenture, (b) the balances held by the
 Trustee at the end of such Fiscal Year to the credit of each Fund, (c) a brief description of all
 moneys and Investment Securities held by the Trustee as part of the balance of each Fund as of
 the end of such Fiscal Year, and (d) any other information which the Issuer may reasonably
 request.

       The Issuer, not more than 30 days after the close of each Fiscal Year and 25 days after
the close of each calendar month, shall furnish to each Credit Facility Provider, each Rating
Agency and the Trustee a statement setting forth in respect to such Fiscal Year or month, a brief
description (including aggregate principal balance plus accrued interest) of all Financed Student
Loans in the form attached as Exhibit C hereto.

                                            ARTICLE XI-A

                       PROVISIONS RELATING TO THE CREDIT FACILITY

         Section 11.01A Covenants and Notices.

                 (a)     The provisions of this Article XI-A with respect to Ambac shall be for the
         benefit of Ambac, which may direct the Trustee to enforce or waive one or more of these
         covenants in its sole discretion; and any breach of the covenants of the Issuer contained
         in this Article XI-A shall constitute a Default hereunder. The provisions of this Article
         XI-A shall apply for so long as Ambac shall insure any Notes, such Insured Notes shall
         be Outstanding and Ambac shall not be in default under any Credit Facility.

                (b)    The Trustee shall provide to Ambac, except as provided in clause "(iv)"
         below, as soon as practicable following receipt by the Trustee of actual notice thereof:

                         (i)     a notice of any failure of the Issuer to provide to the Trustee any
                 notice or certificate required under this Indenture or any Supplemental Indenture,
                 of which the Trustee has actual knowledge;

                       (ii)    a notice of any determination by the Trustee of any insufficiency
                 of moneys to pay the principal of or interest on any Insured Notes when due;

                          (iii)   a notice of any draw upon the Debt Service Reserve Fund;

                        (iv)   a notice of any failure of the Issuer to direct any required transfer
                 into the Debt Service Reserve Fund, within two Business Days after actual
                 knowledge thereof;

                        (v)    a notice of the redemption of any of the Notes, including the
                 principal amount, maturities and CUSIP numbers thereof;


                                                  85
SSL-DOCS2 70028246v8
 Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 93 of 117 PageID #: 956



                         (vi)   a notice of any Notes that are purchased by the Liquidity Facility
                  Provider under the terms of the Liquidity Facility;

                         (vii)    a notice of a Recycling Suspension Event;

                         (viii) a notice of any downgrade of the credit rating of TERI by any
                  Rating Agency; and

                        (ix)   a notice of any failure of Bank One to pay any indemnity amounts
                  payable to the Issuer pursuant to the Bank One Student Loan Purchase
                  Agreement.

                (c)     Additionally, to the extent available to the Issuer, the Issuer shall furnish
          to Ambac the following reports at the following times:

                        (i)      Reports Required Annually:

                                 (a)    audited financial statements for The First Marblehead
                                        Corporation, the Issuer and TERI;

                                 (b)    a Servicing Review for each Servicer, and audited financial
                                        statements for each Servicer and the Issuer.

                        in each case, as soon as practicable following receipt thereof by the Issuer.

                        (ii)     Reports Required Quarterly:

                                 (a)    each balance sheet report required to be provided under
                                        Section 7.05 and the Financed Student Loan Report in a
                                        form set forth on Exhibit C hereto, within 45 days
                                        following the end of each fiscal quarter;

                                 (b)    the Parity Ratio as of the last day of each calendar quarter,
                                        within 30 calendar days following the end of each fiscal
                                        quarter; and

                                 (c)    unaudited financial statements for The First Marblehead
                                        Corporation and TERI, within 45 calendar days following
                                        the end of each fiscal quarter.

                         (iii)  The Issuer will provide to Ambac cash flow statements in
                 connection with any request for consent or action to be taken by Ambac pursuant
                 to this Indenture, any Supplemental Indenture or as related to the Student Loan
                 Program.

                         (iv)    The Issuer will provide Ambac, to the extent available to the
                 Issuer, all other information reasonably requested by Ambac.



                                                 86
SSL-DOCS2 70028246v8
  Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 94 of 117 PageID #: 957



                 (d)   In addition to any consents of Ambac required elsewhere in this Indenture,
          the following actions under this Indenture shall require the prior written consent of
          Ambac:

                           (i)     the removal of the Trustee and the appointment of a successor
                   thereto;

                         (ii) the addition or replacement of a Servicer, Administrator,
                  Guarantee Agency, other Credit Facility Provider or the Liquidity Facility
                  Provider ;

                          (iii)    any conversion of any of the Notes to a different interest mode;

                        (iv)    the extension of any Recycling Period as provided in a
                  Supplemental Indenture;

                           (v)     an increase in the maximum percentage of any type of loan that is
                  restricted or limited as described in the most recent Certificate and Agreement;

                        (vi)    an increase in the amount of Program Expenses and Management
                  and Operating Expenses to be paid pursuant to this Indenture; and

                          (vii)   the execution and delivery of any Supplemental Indenture.

         Section 11.02A           Ambac May Direct An Accounting.

         Ambac shall have the right to direct an accounting at the Issuer's expense and the Issuer's
failure to comply with such direction within thirty (30) days after receipt of written notice of the
direction from Ambac shall be deemed an Event of Default hereunder; provided, however, that if
compliance cannot occur within such period, then such period will be extended so long as
compliance is begun within such period and diligently pursued, but only if such extension would
not materially adversely affect the interests of any owner of the Notes. The foregoing
notwithstanding, Ambac may direct such an accounting only if (a) an Event of Default has
occurred and is continuing; (b) Ambac has a reasonable basis to believe that an Event of Default
is likely to occur; (c) the Issuer has failed to comply with the Certificate and Agreement or (d)
there has occurred a Recycling Suspension Event. If at any time while Insured Notes remain
Outstanding under this Indenture, Ambac has a reasonable basis to believe that anticipated
Accrued Assets would not be sufficient to pay the principal of and interest on the Notes when
due and all expenses payable under this Indenture when due, Ambac may request the Issuer to
prepare a cash flow statement.

        Section 11.03A            [Reserved]

        Section 11.04A            Other Rights of Ambac.

      The Issuer covenants that to the extent permitted by applicable law it will discuss with
Ambac the affairs, finances and accounts of the Issuer or any other matters Ambac may
reasonably request regarding the security for the Insured Notes. The Issuer to the extent

                                                   87
SSL-DOCS2 70028246v8
  Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 95 of 117 PageID #: 958



 permitted by applicable law will permit Ambac to have access to and make all copies of all
 books and records relating to the Insured Notes during business hours.

                  (a)     Servicer Failure. The Issuer will obtain from each Servicer copies of third
           party audits of such Servicer at least once each calendar year and upon the written
           request of the Credit Facility Provider upon the occurrence of an Event of Default under
           the Indenture to ensure that such Servicer is complying with the terms of the Servicing
          Agreement and the rules and regulations of the Issuer and provide such report to the
          Credit Facility Provider. Such report shall report such compliance in writing (or
          otherwise describe any noncompliance in such detail as shall be reasonably satisfactory
          to the Credit Facility Provider) and the Issuer shall provide such report to the Credit
          Facility Provider. In the event that the Issuer is notified (whether by such accountants or
          otherwise) of any material noncompliance by a Servicer with the due diligence standards,
          the Issuer shall use its best efforts to cause such Servicer to do all things necessary to
          cure such noncompliance. If a required audit of a Servicer is not received within 30 days
          after the time required or if a Servicer shall fail to cure noncompliance described in the
          preceding sentence within 60 days after the Issuer received notice thereof, the Issuer
          shall, at the written request of the Credit Facility Provider, arrange for the prompt
          substitution of such Servicer for the Financed Student Loans satisfactory to the Credit
          Facility Provider and the Issuer under a Servicing Agreement granting rights
         substantially identical to the rights granted under the initial Servicing Agreement with
         respect to the Financed Student Loans or otherwise satisfactory to the Credit Facility
         Provider. The Issuer covenants that each Servicing Agreement shall provide that the
         Issuer may terminate the Servicing Agreement, at the written direction of the Credit
         Facility Provider, if the Servicer refuses or fails to perform in a material fashion any part
         of its obligations under the Servicing Agreement, and fails or refuses to correct said
         action or lack of action within 60 days after written notice, upon 60 days' written notice
         to the Servicer. All written information required under this Section shall be delivered to
         each Credit Facility Provider and the Trustee within 15 days after receipt thereof by the
         Issuer. The Issuer covenants that all amendments to a Servicing Agreement will be
         consented to in writing by the Credit Facility Provider. The Issuer covenants that each
         Servicing Agreement shall provide that the Servicer thereunder shall, upon an Event of
         Default under this Indenture, service the Financed Student Loans as if the Credit Facility
         Provider is the owner of the Financed Student Loans (a third-party beneficiary). The
         Issuer covenants that pursuant to each Servicing Agreement or a related custody
         agreement, the Servicer will act as bailee and agent of the Financed Student Loans for the
         Issuer. The Issuer shall annually certify to the Trustee that each Servicer is in
         compliance with its Servicing Agreement

                 (b)   Recycling.

       With respect to any Series of Notes, Recycling shall begin on the related Issue Date and
may continue until the end of the related Recycling Period, or such other date as may be
approved by Ambac.

      If there occurs and is continuing any of the following events or conditions (each, a
"Recycling Suspension Event"), the Trustee (to the extent it has actual knowledge or received

                                                88
SSL-DOCS2 70028246v8
  Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 96 of 117 PageID #: 959



 specific notice in writing thereof) or the Issuer shall promptly notify Ambac thereof and, if
 Ambac so requests, the Issuer shall stop or restrict Recycling; provided that if there occurs and is
 continuing a Recycling Suspension Event described in "(vi)" below, the Issuer shall immediately
 stop Recycling:

                          (i)    an Event of Default;

                          (ii)     if any of the Notes of a Series bear interest at the Maximum Rate
                  set forth in the auction procedures of the related Supplemental Indenture for two
                  consecutive Interest Periods or for three Interest Periods during latest twelve
                  Interest Periods

                         (iii)   the Party Ratio decreases from the prior reported quarter;

                         (iv)    a material and continuing servicing problem (in the reasonable
                  determination of Ambac) that has not been cured for 60 consecutive days
                  following written notice of such determination from Ambac to the Issuer;

                         (v)     Notes are held by any Liquidity Facility Provider under the terms
                  of any Liquidity Facility for 30 consecutive days; and

                          (vi)    Any other event characterized as a Recycling Suspension Event in
                  the latest applicable Certificate and Agreement.

        If the Issuer stops Recycling as a result of the occurrence of a Recycling Suspension
Event, it will not resume Recycling without receiving the prior written consent of the Ambac.

       Upon the occurrence of a Recycling Suspension Event, all funds in the Acquisition Fund
will be required to be transferred to the Senior Principal Account within 30 days to redeem
Senior Notes on the next Interest Payment Date after the transfer occurs.

        No Private Loans will be financed upon the occurrence of a Recycling Suspension Event.
In the event that a Recycling Suspension Event is cured (such cure to be evidenced by the written
approval of Ambac), the financing of Private Loans may resume during the applicable Recycling
Period.

        Upon the expiration or suspension of the Recycling Period, the Issuer shall direct the
Trustee to use amounts in the Acquisition Fund representing proceeds of the sale of Notes or
Recoveries of Principal to redeem or purchase for cancellation Notes in accordance with and at a
price not in excess of the amount set forth in the related Supplemental Indenture; provided,
however, that in the event of an occurrence of a Recycling Suspension Event as described in
sections (i), (iv) or (v) of the definition thereof of which the Trustee has actual knowledge, the
Trustee shall immediately take steps to redeem Notes, notwithstanding the 30-day period
described in this subsection. Notwithstanding anything to the contrary, the Issuer may purchase
Notes for cancellation, at a price in excess of the principal amount of such Notes, using amounts
available that are not part of the Trust Estate.




                                                 89
SSL-DOCS2 70028246v8
  Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 97 of 117 PageID #: 960



        If the Issuer obtains the approval of Ambac during the period referenced in the second
 preceding paragraph to resume the financing of Student Loans, the Issuer shall not be required to
 redeem Notes in accordance with the preceding paragraph.

        All Recycling shall be carried out within the parameters (which shall permit concurrent
 use of Recoveries of Principal for Recycling and for redemption) of the most recent Certificate
 and Agreement delivered to Ambac.

         Section 11.05A          Default by Ambac.

         All rights of Ambac under this Indenture, including without limitation the right of Ambac
 to direct proceedings under this Indenture but excluding Ambac's right to subrogation for claims
 paid under the Credit Facility, shall cease for so long as Ambac shall be in default under the
 Credit Facility.

         Section 11.06A          Rating Agencies.

        The Issuer agrees to cooperate in providing the Rating Agencies any information (not
privileged or otherwise required to be kept confidential) relating to the Issuer or this Indenture or
any Supplemental Indenture reasonably requested in writing by the Rating Agencies. In
addition, the Issuer shall provide prompt written notice to the Rating Agencies of any of the
following: (i) if there is any change in any Credit Facility; (ii) if there is any change in any
Liquidity Facility or Liquidity Facility Provider; and (iii) if the Issuer shall initiate any
insolvency or bankruptcy proceeding under the Bankruptcy Code.

        The Issuer, in accordance with this Indenture shall promptly pay all periodic fees of any
Rating Agency then rating the Notes promptly following receipt of a statement with respect
thereto, which fees are Program Expenses.

         Section 11.07A         Reimbursement of Fees, Expenses and Draws under Policy.

         The following amounts shall constitute "Reimbursement Amounts" :

                 (a)    Premium. In consideration of the issuance by Ambac of a Credit Facility,
         Ambac shall be entitled to receive a premium owed with respect to each such Credit
         Facility issued by Ambac as specified in the Credit Facility. The Issuer shall pay or cause
         to be paid the premium with respect to each Credit Facility. Any premium paid
         hereunder shall be nonrefundable without regard to whether Ambac makes any payment
         under the related Credit Facility or any other circumstances relating to the Notes or
         provision being made for payment of the Notes prior to maturity.

                 (b)    Reimbursement Obligation.

                         (i)    In accordance with the priorities established in Section 5.04(b) and
                 10.03 hereto, Ambac shall be entitled to reimbursement for any payment made by
                 Ambac under any Credit Facility, which reimbursement shall be due and payable
                 on the date that any amount is paid thereunder, in an amount equal to the amount
                 to be so paid and all amounts previously paid that remain unreimbursed, together

                                                 90
SSL-DOCS2 70028246v8
 Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 98 of 117 PageID #: 961



                  with interest on any and all amounts remaining unreimbursed (to the extent
                  permitted by law, if in respect of any unreimbursed amounts representing interest)
                  from the date such amounts became due until paid in full (after as well as before
                  judgment), at a rate of interest equal to the Late Payment Rate.

                          (ii)    The Issuer agrees to pay to Ambac as follows: any and all charges,
                  fees, costs and expenses that Ambac may reasonably pay or incur, including, but
                  not limited to, attorneys' and accountants' fees and expenses, in connection with
                  (i) any accounts established to facilitate payments under any Credit Facility to the
                  extent Ambac has not been immediately reimbursed on the date that any amount
                 is paid by Ambac under any Credit Facility, (ii) the enforcement, defense or
                 preservation of any rights of Ambac in respect of any of the Transaction
                 Documents, including defending, monitoring or participating in any litigation or
                 proceeding (including any insolvency or bankruptcy proceeding in respect of any
                 party to a Transaction Document or any affiliate thereof) relating to any of the
                 Transaction Documents, (iii) any amendment, waiver or other action with respect
                 to, or related to, any Transaction Document, whether or not executed or
                 completed, or (iv) preparation of bound volumes of the Transaction Documents.
                 Costs and expenses shall include a reasonable allocation of compensation and
                 overhead attributable to the time of employees of Ambac spent in connection with
                 the actions described above, and Ambac reserves the right to charge a reasonable
                 fee as a condition to executing any waiver or consent proposed in respect of any
                 of the Transaction Documents.

                 (c)    Interest on Unpaid Obligations.

                        The Issuer agrees to pay to Ambac interest on any and all amounts
                 described in subsection (a) and (b) of this section from the date payable or paid by
                 such party until payment thereof in full, payable to Ambac at the Late Payment
                 Rate.

      All such amounts are to be immediately due and payable on the dates indicated without
demand.

        Section 11.08A          Ambac Indemnity

                (a)     In addition to any and all of Ambac's rights of reimbursement,
         indemnification, subrogation and to any other rights of Ambac pursuant hereto or under
         law or in equity, the Issuer agrees to pay, and to protect, indemnify and save harmless,
         Ambac and its officers, directors, shareholders, employees, agents and each Person, if
         any, who controls Ambac within the meaning of either Section 15 of the Securities Act of
         1933, as amended (the "Securities Act") or Section 20 of the Securities and Exchange
         Act of 1934, as amended (the "Securities Exchange Act") from and against any and all
         claims, losses, liabilities (including penalties), actions, suits, judgments, damages, costs
         or expenses (including, without limitation, reasonable fees and expenses of attorneys,
         consultants and auditors and reasonable costs of investigations) of any nature arising out



                                                 91
SSL-DOCS2 70028246v8
 Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 99 of 117 PageID #: 962



          of or relating to the transactions contemplated by the Transaction Documents by reason
          of:

                         (i)      any omission or action (other than of or by Ambac) in connection
                  with the offering, issuance, sale, remarketing or delivery of the Notes;

                          (ii)    the negligence, bad faith, willful misconduct, misfeasance,
                  malfeasance or theft committed by any director, officer, employee or agent of the
                  Issuer or its agents in connection with any transaction arising from or relating to
                  the Transaction Documents;

                          (iii) the violation by the Issuer or its agents of any domestic or foreign
                  law, rule or regulation, or any judgment, order or decree applicable to it;

                          (iv) the breach by the Issuer or its agents of any representation,
                  warranty or covenant under any of the Transaction Documents or the occurrence,
                  in respect of the Issuer or its agents, under any of the Transaction Documents of
                  any "event of default" or any event which, with the giving of notice or the lapse of
                  time or both, would constitute any "event of default"; or

                          (v)    any untrue statement or alleged untrue statement of a material fact
                 contained in any offering document relating to the issuance of Notes or any
                 omission or alleged omission to state therein a material fact necessary to make the
                 statements therein, in light of the circumstances under which they were made, not
                 misleading, except insofar as such claims, losses, liabilities (including penalties),
                 actions, suits, judgments, damages, costs or expenses (including, without
                 limitations, reasonable fees and expenses of attorneys, consultants and auditors
                 and reasonable costs of investigations) arise out of or are based upon any untrue
                 statement or omission in information included in such offering document and
                 furnished by Ambac in writing expressly for use therein (all such information so
                 furnished being referred to herein as "Ambac Information"), it being understood
                 that, in respect of the initial offering document, Ambac Information is limited to
                 the information with respect to Ambac included under the caption "The Note
                 Insurer and the Note Guaranty Insurance Policy" and the financial statements of
                 Ambac appended thereto.

               (d)     Ambac agrees to pay, and to protect, indemnify and save harmless, the
        Issuer and its agents, and their respective officers, directors, shareholders, employees,
        agents and each Person, if any, who controls the Issuer within the meaning of either
        Section 15 of the Securities Act or Section 20 of the Securities Exchange Act from and
        against any and all claims, losses, liabilities (including penalties), actions, suits,
        judgments, damages, costs or expenses (including, without limitation, reasonable fees
        and expenses of attorneys, consultants and auditors and reasonable costs of
        investigations) of any nature arising out of or by reason of any untrue statement or
        alleged untrue statement of a material fact contained in Ambac Information.




                                                  92
SSL-DOCS2 70028246v8
 Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 100 of 117 PageID #: 963



       Payments to be made to Ambac under this Indenture shall bear interest at the Late
 Payment Rate from the date when due to the date paid.

                                            ARTICLE XII

                                          TERMINATION

         Section 12.01. Termination of the Trust.

                 (a)      The trust created by this Indenture (the "Trust") shall terminate upon the
         earlier of (i) the later of (A) payment to the Registered Owners and to the Trustee of all
         amounts required to be paid to them pursuant to this Indenture and any Supplemental
         Indenture and the disposition of all property held as part of the Trust Estate or (B) the
         day following the date on which all reimbursement obligations and all other amounts
         owed to each Credit Facility Provider, each Liquidity Facility Provider, each Surety
         Provider and each provider of an Interest Rate Exchange Agreement, if any, and any
         other Person as may be provided for in any Supplemental Indenture have been paid in
         full, or (ii) subject to Section 12.01(d) hereof, upon the occurrence of a Liquidation
         Event (as defined in Section 12.01(c) hereof). The Issuer shall promptly notify the
         Trustee of any prospective termination pursuant to this Section.

                 (b)     Notice of any prospective termination, specifying the Interest Payment
         Date for payment of the final distribution and requesting the surrender of the Notes for
         cancellation, shall be given promptly by the Trustee by letter to Registered Owners
         mailed not less than 10 nor more than 15 days preceding the specified Interest Payment
         Date stating (i) the Interest Payment Date upon which final payment of the Notes shall be
         made, (ii) the amount of any such final payment and (iii) the location for presentation and
         surrender of the Notes. Payment of the final distribution which shall be made only upon
         presentation and surrender of the Notes at the corporate trust office of the Trustee
         specified in the notice.

                (c)    A "Liquidation Event" shall be deemed to have occurred, subject to
         Section 12.01(d) hereof, upon Dissolution of the Issuer.

               (d)    The Issuer shall not voluntarily take any action that would cause it to be
         deemed dissolved within the meaning of this Article.

                 In the event of the Dissolution of the Issuer or any action that would cause the
         Issuer to cease being deemed a Delaware business trust, the Trust shall terminate 90 days
         after the date of such event and its assets liquidated in accordance with Section 12.01(e)
         hereof unless both of the following occur:

                         (i)     the Registered Owners representing a majority of the aggregate
                 principal of the Notes Outstanding, inform the Trustee in writing before the end of
                 such 90 day period that they disapprove of the liquidation of the assets of the
                 Trust; and



                                                 93
SSL-DOCS2 70028246v8
 Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 101 of 117 PageID #: 964



                         (ii)    the Issuer, the Trustee, each Credit Facility Provider and each
                  Liquidity Facility Provider shall receive an Opinion of Counsel to the effect that
                  the continuation of the Trust shall not cause the Trust to be treated as an
                  association taxable as a corporation for federal income tax purposes.

                  (e)     Upon receipt by the Trustee from the Issuer of notice of the occurrence of
          a Liquidation Event (as defined in Section 12.01(c) hereof), the Trustee shall, subject to
          the direction of the Registered Owners representing a majority of the aggregate principal
          of the Notes Outstanding (provided that, if Registered Owners representing a majority of
          the aggregate principal of the Notes Outstanding shall not have provided such direction
          to the Trustee within 30 days of the Trustee having sent a written request for such
          direction to the Registered Owners, the Trustee shall proceed without such direction) sell
         the remaining assets of the Trust Estate, if any, at public or private sale, in a
         commercially reasonable manner and on commercially reasonable terms. The Issuer
         agrees to cooperate with the Trustee to effect any such sale, including by executing such
         instruments of conveyance or assignment as shall be necessary or required by the
         purchaser. Proceeds of sale, net of expenses, shall be treated as collections on the assets
         of the Trust and shall be deposited into the Revenue Fund. On the next Interest Payment
         Date the Trustee shall cause to be paid to Registered Owners and the Issuer amounts
         distributable on such Interest Payment Date pursuant to Article V hereof. Following the
         termination of the Trust, all right, title and interest in and to the Financed Student Loans
         and other property and funds in the Trust Estate (other than funds on deposit in certain
         accounts for the payment of expenses) shall be conveyed and transferred to the Issuer.

        Section 12.02. Notice. The Trustee shall give notice of termination of the Trust to the
Issuer and each Rating Agency.

                                          ARTICLE XIII

                       DEFEASANCE; MISCELLANEOUS PROVISIONS

         Section 13.01. Defeasance.

                 (a)      If the Issuer shall pay or cause to be paid to the Registered Owners of the
         Notes, the principal or Redemption Price and interest to become due thereon at the times
         and in the manner stipulated in the Notes and in this Indenture, and pay or cause to be
         paid (i) to each Indenture Agent its fees, costs and expenses, (ii) to each Credit Facility
         Provider and each Liquidity Facility Provider any and all amounts owing under each
         Credit Facility, each Liquidity Facility and each Reimbursement Agreement relating
         thereto, (iii) to each Surety Provider all amounts owing under the agreement relating its
         Debt Service Reserve Policy, (iv) to each Remarketing Agent all amounts owing under
         each remarketing agreement and (v) to each party to any Interest Rate Exchange
         Agreement all amounts owing to it, then the pledge of the Trust Estate, including any
         Revenues, Recoveries of Principal and other moneys, securities, funds and property
         hereby pledged and all other rights granted hereby shall be discharged and satisfied;
         provided that in the event that the principal and/or interest due on the Notes shall be paid
         by a Credit Facility Provider pursuant to a Credit Facility, the Notes shall remain

                                                 94
SSL-DOCS2 70028246v8
 Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 102 of 117 PageID #: 965



          Outstanding for all purposes, not be defeased or otherwise satisfied and not be considered
          paid by the Issuer, and the assignment and pledge of the Trust Estate and all covenants,
          agreements and other obligations of the Issuer to the Registered Owners shall continue to
          exist and shall run to the benefit of such Credit Facility Provider, and the Credit Facility
          Provider shall be subrogated to the rights of such Registered Owners. In such event, the
          Trustee shall, upon the request of the Issuer, execute and deliver to the Issuer all such
          instruments as may be desirable to evidence such discharge and satisfaction and the
          Indenture Agents shall pay over or deliver to the Issuer all moneys or securities held by
          them pursuant to this Indenture which are not required for the payment of Notes not
          theretofore surrendered for such payment.

                  (b)      Except as otherwise provided in any Supplemental Indenture, all Notes
          shall, prior to the maturity or Redemption Date thereof, be deemed to have been paid and
          no longer Outstanding if (i) in case any of said Notes are to be redeemed on any date
          prior to their maturity, the Issuer shall have given to the Trustee in form satisfactory to it
         irrevocable instructions to mail as provided in Article VI hereof notice of redemption on
         said date, (ii) there shall have been deposited with the Trustee either moneys (which shall
         be Eligible Funds to the extent any Liquidity Facility or Credit Facility other than a bond
         insurance policy is in effect for such Notes) in an amount which shall be sufficient, or
         noncallable and nonprepayable Governmental Obligations (including any Governmental
         Obligations issued or held in book entry form on the books of the Department of the
         Treasury of the United States of America) (which Governmental Obligations shall have
         been purchased with Eligible Funds to the extent any Liquidity Facility or Credit Facility
         other than a bond insurance policy is in effect for such Notes) the principal of and the
         interest on which when due, without reinvestment, will provide moneys which together
         with the moneys, if any, deposited with the Trustee at the same time, shall be sufficient
         to pay when due the principal of and interest to become due on such Notes on and prior
         to the Redemption Date or maturity date thereof and expenses and Reimbursement
         Amounts, as the case may be, verified as to sufficiency by a report of an Accountant, and
        (iii) in the event said Notes are not by their terms subject to redemption within the next
        succeeding 60 days, the Issuer shall have given the Trustee in form satisfactory to it
        irrevocable instructions to mail, as soon as practicable, a notice to the Registered Owners
        of such Notes that the deposit required by clause (ii) above has been made with the
        Trustee and that said Notes are deemed to have been paid in accordance with this Section
        and stating such maturity or Redemption Date upon which moneys are to be available for
        the payment of the principal or Redemption Price, if any, on said Notes. In the event the
        Notes are Adjustable Rate Notes, for periods in which the interest rate has not been
        determined, a rate equal to the maximum rate such Notes may bear shall be assumed.
        Neither Governmental Obligations or moneys deposited with the Trustee pursuant to this
        Section nor principal or interest payments on any such Governmental Obligations shall
        be withdrawn or used for any purpose other than, and shall be held in trust for, the
        payment of the principal of or Redemption Price, if any, and interest on said Notes; but
        any cash received from such principal or interest payments on such Governmental
        Obligations deposited with the Trustee, if not then needed for such purpose, shall, to the
        extent practicable, be reinvested in Governmental Obligations maturing at times and in
        amounts sufficient to pay when due the principal or Redemption Price, if any, and
        interest to become due on said Notes on and prior to such maturity date thereof, as the

                                                 95
SSL-DOCS2 70028246v8
 Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 103 of 117 PageID #: 966



         case may be, and interest earned from such reinvestments shall, as contemplated by a
         report of an Accountant verifying continued sufficiency, be paid over to the Issuer, as
         received by the Trustee, free and clear of any trust, lien or pledge; provided, however,
         that such reinvestment may be effected only upon receipt by the Trustee of an approving
         Opinion of Counsel. The Trustee shall deposit the moneys to be set aside for payment of
         the Redemption Price of the Notes hereunder in a separate redemption account or
         pursuant to a separate escrow agreement, if the Issuer so designates, and shall use the
         money for the purpose of reimbursing each Credit Facility Provider for a drawing on its
         Credit Facility.

                 (c)     The deposit required by paragraph (b) above may be made with respect to
         any Series of Notes, or a portion thereof, within any particular maturity, in which case
         such maturity of Notes shall no longer be deemed to be Outstanding under the terms of
         this Indenture, and the Registered Owners of such defeased Notes shall be secured only
         by such trust funds and not by any other part of the Trust Estate, and this Indenture shall
         remain in full force and effect to protect the interests of the Registered Owners of Notes
         remaining Outstanding thereafter. Notwithstanding the foregoing and paragraph (b)
         above and the definition of "Registered Owner," the provisions of this Indenture relating
         to optional purchases with respect to Adjustable Rate Notes and to payment, registration,
         transfer and redemption of Notes shall remain in effect until final maturity or - the
         Redemption Date of the Notes.

                  (d)    In addition to the foregoing provisions of this Section, Notes or interest
         installments for the payment of which moneys shall have been set aside and shall be held
         in trust by the Indenture Agents (through deposit by the Issuer of funds for such payment
         or otherwise) shall, upon maturity or upon the Redemption Date established therefor, be
         deemed to have been paid and no longer Outstanding. Should any of the Notes not be
         presented for payment when due, the Trustee shall retain from any moneys transferred to
         it for the purpose of paying said Notes so due, for the benefit of the Registered Owners
         thereof, a sum of money sufficient to pay such Notes when the same are presented by the
         Registered Owners thereof for payment (upon which sum the Trustee shall not be
         required to pay interest). All liability of the Issuer to the Registered Owners of such
         Notes and all rights of such Registered Owners against the Issuer under the Notes or
         under the Indenture shall thereupon be and become limited to amounts on deposit with
         the Trustee and set aside for such payment, and the sole right of such Registered Owners
         shall thereafter be against such deposit. The Trustee shall bear no duty or liability to the
         Registered Owners of such nonpresented Notes other than to disburse funds from such
         deposit upon presentation of the appropriate Note. If any Note shall not be presented for
         payment within the period of [two] years following its maturity, the Trustee shall, to the
         extent permitted by law, turn over the money theretofore held by it for payment of such
         Note to the Issuer, provided, however, that such amounts shall not be so transferred until
         at least one year after the final maturity date of the Notes of the related Series.

                 (e)     From and after the date of payment in full of all Notes Outstanding and
         payment of all amounts owed to all Credit Facility Providers, the Issuer shall have the
         right to receive payments with respect to all Financed Student Loans.


                                                 96
SSL-DOCS2 70028246v8
Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 104 of 117 PageID #: 967



        Section 13.02. Delegation of Duties by the Issuer. When any action is required to be
taken by the Issuer under this Indenture, the Issuer may (a) delegate such duty to a committee of
the Issuer or to the Administrator pursuant to the Administration Agreement or (b) contract for
another to perform such duty, provided in either instance that actions of those to whom the duty
is delegated or contracted are reviewed at least annually by the Issuer. When any duty is placed
upon the Servicer by contract, such contract may permit the Servicer to delegate such duty to
another, by contract, and a copy of any such contract shall be filed with the Trustee.

       Section 13.03. Appointment of Agents, Etc. The Issuer shall appoint all employees
and attorneys which it may consider necessary. The individual members of the Issuer shall not
be personally liable, neither singly nor collectively, for any act or omission of any agent or
employee.

       Section 13.04. Notices. Any notice, demand, direction, request or other instrument
authorized or required by this Indenture or by any Supplemental Indenture to be given to or filed
with the Issuer, the Trustee or any other Indenture Agent shall be deemed to have been
sufficiently given or filed for all purposes if and when delivered or sent by facsimile
transmission, promptly confirmed by first class mail, postage prepaid:

If to the Issuer:            The National Collegiate Master Student Loan
                               Trust I
                             c/o First Union Trust Company, National
                               Association, as Owner Trustee
                             One Rodney Square, 1st Floor
                             920 King Street
                             Wilmington, Delaware 19801
           Attention:        Corporate Trust Administration
           Phone:            (302) 888-7528
           Facsimile:        (302) 888-7544

                             with a copy to:

                             The First Marblehead Corporation
                             30 Little Harbor
                             Marblehead, Massachusetts 01945

           Attention:        Controller
           Telephone:        (781)
           Facsimile:        (781) 639-2000

If to the Trustee:           State Street Bank and Trust Company
                                Trust Company
                             Corporate Trust Department
                             6th Floor
                             2 Avenue de Lafayette
                             Boston, Massachusetts 02111-1724
           Attention:        NCT 2001 Auction Rate Notes


                                               97
SSL-DOCS2 70028246v8
 Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 105 of 117 PageID #: 968



            Phone:               (617) 662-1326
            Facsimile:           (617) 662-1435

 If to the Credit Facility
 Provider:                       Ambac Assurance Corporation
                                 One State Street Plaza, 19th Floor
                                 New York, New York
            Attention:           Surveillance — Consumer Loans Auction
                                   Backed Securities
            Phone:               (212) 668-0340
            Facsimile:           (212) 363-1459


       To any other Indenture Agent: to such facsimile number and address as such Indenture
Agent shall indicate in the acceptance of office filed by each such Indenture Agent pursuant to
Section 11.02(b) hereof.

        To any Credit Facility Provider or Liquidity Facility Provider: to the address specified in
the related Supplemental Indenture.

        The Issuer, the Trustee, any other Indenture Agent, any Credit Facility Provider and
Liquidity Facility Provider may, by like written notice to each other such person, designate any
further or different facsimile numbers and addresses to which subsequent notices shall be sent.

       The Trustee shall notify the Credit Facility Provider of any failure by the Issuer to mail
any notice or other document to the Credit Facility Provider required to mailed hereunder, of
which failure the Trustee has actual knowledge.

        Section 13.05. Governing Law. This Indenture shall be construed pursuant to the laws
of the State of New York.

        Section 13.06. Notices to Rating Agencies. The Issuer shall provide written notice to
each Rating Agency (and each Credit Facility Provider) then rating some or all Notes of any
Series Outstanding hereunder, to the address specified by such Rating Agency (and each Credit
Facility Provider) for such purposes, upon the occurrence of any of the following:

                 (a)     substitution or replacement of any Indenture Agent;

                (b)     any amendment to this Indenture and any Supplemental Indenture
         pursuant to which Notes are then outstanding or any amendment to any Credit Facility or
         Liquidity Facility pursuant to a Supplemental Indenture; and

               (c)       mandatory tender, redemption, or defeasance of all Outstanding Notes of
         any Series.

       Section 13.07. Nonliability of Officers. It is hereby expressly made a condition of this
Indenture that any agreements, covenants or representations herein contained or contained in the
Notes do not and shall never constitute or give rise to a personal or pecuniary liability or charge

                                                 98
SSL-DOCS2 70028246v8
 Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 106 of 117 PageID #: 969



 against the officers, employees, agents or members of the Issuer, or the general credit of the
 Issuer, and in the event of a breach of any such agreement, covenant or representation, no
 personal or pecuniary liability or charge payable directly or indirectly from the general revenues
 of the Issuer shall arise therefrom. Nothing contained in this Section, however, shall relieve the
 Issuer from the observance and performance of the several covenants and agreements on its part
 herein contained.

        Section 13.08. Parties Interested Herein. Each Credit Facility Provider and each
Liquidity Facility Provider shall be deemed to be a third party beneficiary and party in interest to
this Indenture and each may enforce such provisions of this Indenture as inure to its benefit in
accordance with the terms hereof. Notwithstanding anything to the contrary in this Indenture,
any provision of this Indenture expressly recognizing or granting rights in or to a Credit Facility
provider or a Liquidity Facility Provider may not be amended in any manner which affects the
rights of such Credit Facility Provider or such Liquidity Facility Provider without the prior
written consent of such Credit Facility Provider or such Liquidity Facility Provider, as the case
maybe.

       Section 13.09. Counterparts. This Indenture maybe executed in several counterparts,
each of which shall be an original and all of which shall constitute but one and the same
instrument.

        Section 13.10. Limitation of Liability. It is expressly understood and agreed by the
parties hereto that (a) this Indenture is executed and delivered by First Union Trust Company,
National Association ("First Union"), not individually or personally but solely as Owner Trustee
in the exercise of the powers and authority conferred and vested in it under the Trust Agreement,
(b) each of the representation, undertakings and agreements herein made on the part of the Issuer
is made and intended not as personal representations, undertakings and agreements by First
Union but is made and intended for the purpose for binding only the Issuer, (c) nothing herein
contained shall be construed as creating any liability on First Union, individually or personally,
to perform any covenant either expressed or implied contained herein, all such liability, if any,
being expressly waived by the parties hereto and by any Person claiming by, through or under
the parties hereto and (d) under no circumstances shall First Union be personally liable for the
payment of any indebtedness or expenses of the Issuer or be liable for the breach or failure of
any obligation, representation, warranty or covenant made or undertaken by the Issuer under this
Indenture or any other Transaction Document.




                                               99
SSL-DOCS2 70028246v8
Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 107 of 117 PageID #: 970




       IN WITNESS WHEREOF, the undersigned authorized officers of The National
Collegiate Master Student Loan Trust I and of the Trustee have hereunto executed this General
Indenture as of the date first written above.

                                                THE NATIONAL COLLEGIATE MASTER
                                                STUDENT LOAN TRUST I
                                                By FIRST UNION TRUST COMPANY,
                                                NATIONAL ASSOCIATION, not in its
                                                individual capacity but solely
                                                as Owner Trustee

                                               By:
                                                     Na e:
                                                           STERL,NVG C. CORREIA
                                                     Title    VICE PRESIDENT


Attest:


            EDWARD L. TRUITT, JR.
By:



                                               STATE STREET BANK AND TRUST
                                               COMPANY as Trustee


                                              By:
                                                    Name:
                                                    Title:
Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 108 of 117 PageID #: 971



       IN WITNESS WHEREOF, the undersigned authorized officers of The National
Collegiate Master Student Loan Trust I and of the Trustee have hereunto executed this General
Indenture as of the date first written above.

                                                THE NATIONAL COLLEGIATE MASTER
                                                STUDENT LOAN TRUST I
                                                By FIRST UNION TRUST COMPANY,
                                                NATIONAL ASSOCIATION, not in its
                                                individual capacity but solely
                                                as Owner Trustee

                                               By:
                                                     Name:
                                                     Title:



Attest:



By:
      Secretary


                                               STATE STREET BANK AND TRUST
                                               COMPANY as Trustee



                                                   Name:
                                                                   A. Kirby
                                                              Vice President
Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 109 of 117 PageID #: 972



                                             EXHIBIT A

                        STUDENT LOAN ACQUISITION CERTIFICATE

        This Student Loan Acquisition Certificate is submitted pursuant to the provisions of
 Section 5.03 of the General Indenture, dated as of November 1, 2001 (as amended, the
 "Indenture"), between The National Collegiate Master Student Loan Trust I (the "Issuer") and
 State Street Bank and Trust Company, as Trustee. All capitalized terms used in this Certificate
 and not otherwise defined herein shall have the same meanings given to such terms in the
 Indenture. In your capacity as Trustee, you are hereby authorized and requested to disburse to
                            (the "Seller") the sum of approximately $                in accordance
 with specific instructions that will follow (or, in the case of an exchange, the Financed Student
 Loans listed in Schedule A hereto) for the purchase of Student Loans. With respect to the
 Student Loans so to be acquired, the Issuer hereby certifies as follows:

       1. The Student Loans to be acquired are those specified in Schedule A, attached hereto
and furnished to you by the Servicer (the "Acquired Student Loans"). The remaining unpaid
principal amount of each Acquired Student Loan is as shown on such Schedule.

        2. The amount to be disbursed pursuant to this Certificate does not exceed the amount
permitted by Section 5.03 of the Indenture (or, if a Student Loan is being sold in exchange for
another Student Loan under the Indenture, the aggregate unpaid principal amount of, and accrued
interest on, such Student Loan does not exceed the amount permitted by Section 5.03 of the
Indenture) and the price at which the Student Loans are being acquired permits the results of the
applicable Certificate and Agreement provided to each Credit Facility Provider and Rating
Agency then rating the Notes not to be changed in material adverse manner.

       3. The Issuer and Seller represent that each Acquired Student Loan is a Student Loan
that meets the requirements of Section 7.12 of the Indenture and each such Student Loan is
authorized to be acquired by the Indenture.

        4. You have been previously, or are herewith, provided with the following items (the
items listed in subparagraphs (a), (b) and (c) have been received and are being retained, on your
behalf, by the Issuer or the Servicer):

                (a) a copy of the Student Loan Purchase Agreement between the Issuer and the
        Seller with respect to the Acquired Student Loans;

               (b) with respect to each Guaranteed Student Loan included among the Acquired
        Student Loans, a certified copy of the Guarantee Agreement relating thereto;

               (c) a blanket endorsement of the promissory notes evidencing the Acquired
        Student Loans specifying that they have been assigned to the Trustee with all necessary
        endorsements which the Servicer has been instructed to attach to each promissory note;

                 (d) instruments duly assigning the Acquired Student Loans to the Trustee; and



                                                A-1
SSL-DOCS2 70028246v8
Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 110 of 117 PageID #: 973



                  (e) an opinion of counsel to the Issuer specifying each action necessary to perfect
          a security interest in all Acquired Student Loans to be acquired by the Issuer pursuant to
          the Student Loan Purchase Agreement in favor of the Trustee, including, if applicable, in
          the manner provided for by the provisions of 20 U.S.C. § 1087-2(d)(3) or 20 U.S.C.
          § 1082(m)(1)(d)(iv), as applicable (you are authorized to rely on the advice of a single
          blanket opinion of counsel to the Issuer until such time as this Issuer shall provide any
          amended opinion to you).

        5. The Issuer is not, on the date hereof, in default under the Indenture or the Student
Loan Purchase Agreement applicable to the Acquired Student Loans, and, to the best knowledge
of the Issuer, the Seller is not in default under the Student Loan Purchase Agreement applicable
to the Acquired Student Loans. The Issuer is not aware of any default existing on the date hereof
under any of the other documents referred to in paragraph 4 hereof

       6. All of the conditions specified in the Student Loan Purchase Agreement applicable to
the Acquired Student Loans and in the Indenture for the disbursement hereby authorized and
requested have been satisfied; provided that the Issuer may waive any requirement of receiving
an opinion of counsel from the counsel to the Seller.

        7. If a Student Loan is being sold in exchange for another Student Loan, such sale and
exchange shall not adversely affect the ability of the Trust Estate to make timely principal and
interest payments on its Notes.

       8. With respect to all Acquired Student Loans which are insured, the Contract of
Insurance is in effect with respect thereto, and with respect to all Acquired Student Loans which
are guaranteed, the Guarantee Agreement is in effect with respect thereto.

       9. The Issuer is not in default in the performance of any of its covenants and agreements
made in the Guarantee Agreement applicable to the Acquired Student Loans.

       10. The proposed use of moneys in the Acquisition Fund is in compliance with the
provisions of the Indenture.

          11. The undersigned is authorized to sign and submit this Certificate on behalf of the
Issuer.




                                                A-2
SSL-DOCS2 70028246v8
Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 111 of 117 PageID #: 974



         WITNESS my hand this day of             , 20_.

                                         THE NATIONAL COLLEGIATE MASTER
                                         STUDENT LOAN TRUST I
                                         By[                  1



                                         By
                                         Name
                                         Title




                                       A-3
SSL-DOCS2 70028246v8
Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 112 of 117 PageID #: 975



                               EXHIBIT B
                      CERTIFICATE AND AGREEMENT

   See Tab 24.
Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 113 of 117 PageID #: 976



                                                  EXHIBIT C

                              FINANCED STUDENT LOAN REPORT


                                       Form of Monitoring Report


                          The National Collegiate Master Student Loan Trust I
                           Student Loan Asset Backed Auction Rate Notes

                  Reporting Period :
                          Contact :                                          Phone:

 Note Status


                                                  Series 2001
Beginning Principal Balance ($)
Interest Due ($)
Interest Paid ($)
Carryover Interest ($)
Principal Due ($)
Principal Paid ($)
Ending Principal Balance($)
Actual Coupon Rate

                                                             Weighted
                                                          Average Interest
Pool Size ($)                                 $              Rate (%)
Beginning Principal Balance
Loans Added
Loans Repaid
Capitalized Interest
Ending Balance

     The following items should be as of the end of the reporting period.

Loans by Program Type                    Principal plus         % of Total
                                       Capitalized Interest
Cosigned Loans
Credit Worthy Signature Loans
Total




                                                    C-1
SSL-DOCS2 70028246v8
Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 114 of 117 PageID #: 977




 Loans by School Type                      $ (Principal plus       % of
                                          capitalized interest     Total
 4-Year
 2-Year
 Proprietary
 Graduate
 Other
   Total

Loans by Payment Status                                                         WA
                                                                             Rem .term
                                          $ (Principal plus       % of       in status
                                         capitalized interest)    Total
Deferment of principal
Deferment of principal and interest
Forbearance
Repayment of principal and interest
 Total

Credit Scores for Cosigned                $ (Principal plus       % of
Loans at origination                     capitalized interest     Total
700 or Higher
645-699
600-644
Below 600
Total

Credit Scores for Credit Worthy           $ (Principal plus       % of
Signature Loans at origination           capitalized interest     Total
700 or Higher
645-699
600-644
Below 600
Total

Payment Status
The following items should be as of the end of the reporting period.
Please indicate whether amounts are based on Principal Only or on Principal plus Capitalized Interest.

Delinquency Bucket (days)                31-60          61-90       91-120       121-180     Outstanding Claims
                                                                                             not paid by TERI or
                                                                                              Pledge Account
Private Loans
  By ending balance, $
 By ending balance, %




                                                  C-2
SSL-DOCS2 70028246v8
Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 115 of 117 PageID #: 978




 Please indicate whether amounts are based on Principal Only or on Principal plus Capitalized Interest.

 Claims ($)                             Filed during     Paid during    Rejected status at Outstanding at end
                                      reporting period reporting period end of period (1)     of period (2)
 Private Loans
 All Loans
 1. Rejected subject to cure, aged six months or more
 2. Outstanding, including rejected aged less than six months


 Trigger to Increase Excess Coverage:
Private Loan Cumulative Default Rate
Numerator - cumulative defaults since the
Issue Date for all Private Loans)
Denominator - the cumulative principal balance
(on a loan by loan basis, the beginning
principal balance of each Private Loan on the
first date each Private Loan first enters
repayment status) of all Private Loans that
have entered repayment status since the Issue
Date, plus prepayments of such Private Loans-
that have occurred prior to repayment of those
Private Loans.
Private Loan Cumulative Default Rate (on a                        (10% or higher triggers an increase in
percentage basis rounded to two decimal                           the Excess Coverage to 105.5%)
places, or 0.00%)

Recycling Suspension Event: Cosigned
Loan Cumulative Default Rate
Numerator — cumulative defaults since the
Issue Date for all Cosigned Loans)
Denominator — the cumulative principal
balance (on a loan by loan basis, the beginning
principal balance of each Cosigned Loan on
the first date each Cosigned Loan first enters
repayment status) of all Cosigned Loans that
have entered repayment status since the Issue
Date, plus prepayments of such Cosigned
Loans that have occurred prior to repayment of
those Cosigned Loans.
Cosigned Loan Cumulative Default Rate (on a                      (5% or higher is a Recycling
percentage basis rounded to two decimal                          Suspension Event)
places, or 0.00%)

Recycling Suspension Event: Credit Worthy
Signature Loan Cumulative Default Rate
Numerator — cumulative defaults since the
Issue Date for all Credit Worthy Signature
Loans)
Denominator - the cumulative principal balance
(on a loan by loan basis, the beginning
principal balance of each Credit Worthy
Signature Loan on the first date each Credit

                                                  C-3
SSL-DOCS2 70028246v8
Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 116 of 117 PageID #: 979



Worthy Signature Loan first enters repayment
status) of all Credit Worthy Signature Loans
Loans that have entered repayment status
since the Issue Date, plus prepayments of such
Credit Worthy Signature Loans that have
occurred prior to repayment of those Credit
Worthy Signature Loans.
Credit Worthy Signature Loan Cumulative                           (8% or higher is a Recycling
Default Rate (on a percentage basis rounded                       Suspension Event)
to two decimal places, or 0.00%)


Trust Estate Assets:
Revenue Fund
Acquisition Fund
Debt Service Reserve Fund
Capitalized Funds Account
Pledge Account
Accrued interest on Trust Estate
investments
Student Loan principal balance
Accrued Student Loan interest
Student Loan capitalized interest
     ARTICLE XIV Total Assets


Trust Estate Liabilities:
Note Balance
Accrued Note interest
Accrued expenses to be paid in
Section 5.04 of the General Indenture
   ARTICLE XV Total Liabilities


Parity % Calculation
(Total Assets/Total Liabilities):
Parity % (on a percentage basis
rounded to two decimal places, or
0.00%)

Rejected Guarantee claims by TERI related to Private Loans in the Trust Estate:

         1. Cumulative rejected Guarantee claims by TERI due to originator error $
        (number of Private Loans ).

        2. Cumulative cures of previously rejected Guarantee claims by TERI related to originator error
$             (number of Private Loans).

        3. Cumulative rejected Guarantee claims by TERI due to Servicer error $
       (number of Private Loans ).

        4. Cumulative cures of previously rejected Guarantee claims by TERI related to Servicer error
$             (number of Private Loans).

                                                 C-4
SSL-DOCS2 70028246v8
Case 1:19-mc-00108-MN Document 9-14 Filed 04/22/19 Page 117 of 117 PageID #: 980



 Losses under Bank One Student Loan Purchase Agreement

 Cumulative outstanding losses under the Bank One Student Loan Purchase Agreement related to
 clauses (i), (ii), and (iii) of Section 5.11 in the General Indenture are

 Please mail, fax, or email to:

Moody's Investors Service
ABS Monitoring Department
99 Church Street
New York, NY 10007
FAX: 212-298-7139
Email: ServicerReports@moodys.com

Fitch, Inc.
ABS Surveillance
1 State Street Plaza
New York, NY 10014
FAX: (212) 635-0466
Email: amurad@fitchibca.com

Ambac Assurance Corporation
Surveillance - Consumer Asset-Backed Securities Group
One State Street Plaza
New York, New York, 10004

Fax: 212-363-1459

Email: dtroia@ambac.com




                                               C-5
SSL-DOCS2 70028246v8
